Exhibit 10.1

EXECUTION VERSION

Published CUSIP Number: 93148QAA8

Term Loan CUSIP Number: 93148QAB6

 

 

 

$175,000,000

CREDIT AGREEMENT

dated as of December 20, 2013,

by and among

WALKER & DUNLOP, INC.,

as Borrower,

the Lenders referred to herein,

as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

WELLS FARGO SECURITIES, LLC,

as Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS

     1   

SECTION 1.1

 

Definitions

     1   

SECTION 1.2

 

Other Definitions and Provisions

     32   

SECTION 1.3

 

Accounting Terms

     32   

SECTION 1.4

 

UCC Terms

     33   

SECTION 1.5

 

Rounding

     33   

SECTION 1.6

 

References to Agreement and Laws

     33   

SECTION 1.7

 

Times of Day

     33   

SECTION 1.8

 

Guarantees

     33   

SECTION 1.9

 

Covenant Compliance Generally

     33   

ARTICLE II

 

TERM LOAN FACILITY

     34   

SECTION 2.1

 

Initial Term Loan

     34   

SECTION 2.2

 

Procedure for Advance of Term Loan

     34   

SECTION 2.3

 

Repayment of Term Loans

     34   

SECTION 2.4

 

Prepayments of Term Loans

     35   

ARTICLE III

 

GENERAL LOAN PROVISIONS

     37   

SECTION 3.1

 

Interest

     37   

SECTION 3.2

 

Notice and Manner of Conversion or Continuation of Loans

     38   

SECTION 3.3

 

Fees

     38   

SECTION 3.4

 

Manner of Payment

     38   

SECTION 3.5

 

Evidence of Indebtedness

     39   

SECTION 3.6

 

Sharing of Payments by Lenders

     39   

SECTION 3.7

 

Administrative Agent’s Clawback

     40   

SECTION 3.8

 

Changed Circumstances

     41   

SECTION 3.9

 

Indemnity

     41   

SECTION 3.10

 

Increased Costs

     42   

SECTION 3.11

 

Taxes

     43   

SECTION 3.12

 

Mitigation Obligations; Replacement of Lenders

     46   

SECTION 3.13

 

Incremental Loans

     47   

SECTION 3.14

 

Defaulting Lenders

     50   

ARTICLE IV

 

CONDITIONS OF CLOSING AND BORROWING

     51   

SECTION 4.1

 

Conditions to Closing and Initial Term Loan

     51   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

     56   

SECTION 5.1

 

Organization; Power; Qualification

     56   

SECTION 5.2

 

Ownership; Voting Agreements

     56   

SECTION 5.3

 

Authorization; Enforceability

     56   

SECTION 5.4

 

Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc

     57   

SECTION 5.5

 

Compliance with Law; Governmental Approvals

     57   

SECTION 5.6

 

Tax Returns and Payments

     57   

SECTION 5.7

 

Intellectual Property Matters

     58   

SECTION 5.8

 

Environmental Matters

     58   

SECTION 5.9

 

Employee Benefit Matters

     59   

SECTION 5.10

 

Margin Stock

     60   

SECTION 5.11

 

Government Regulation

     60   

SECTION 5.12

 

Material Contracts

     60   

SECTION 5.13

 

Employee Relations

     60   

SECTION 5.14

 

Burdensome Provisions

     60   

SECTION 5.15

 

Financial Statements

     61   

SECTION 5.16

 

No Material Adverse Change

     61   

SECTION 5.17

 

Solvency

     61   

SECTION 5.18

 

Title to Properties

     61   

SECTION 5.19

 

Litigation

     61   

SECTION 5.20

 

Anti-Terrorism; Anti-Money Laundering

     61   

SECTION 5.21

 

Absence of Defaults

     61   

SECTION 5.22

 

Disclosure

     62   

ARTICLE VI

 

AFFIRMATIVE COVENANTS

     62   

SECTION 6.1

 

Financial Statements and Budgets

     62   

SECTION 6.2

 

Certificates; Other Reports

     63   

SECTION 6.3

 

Notice of Litigation and Other Matters

     66   

SECTION 6.4

 

Preservation of Corporate Existence and Related Matters

     67   

SECTION 6.5

 

Maintenance of Property and Licenses

     67   

SECTION 6.6

 

Insurance

     67   

SECTION 6.7

 

Accounting Methods and Financial Records

     68   

SECTION 6.8

 

Payment of Taxes and Other Obligations

     68   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 6.9

 

Compliance with Laws and Approvals

     68   

SECTION 6.10

 

Environmental Laws

     68   

SECTION 6.11

 

Compliance with ERISA

     69   

SECTION 6.12

 

Material Contracts

     69   

SECTION 6.13

 

Visits and Inspections; Appraisals

     69   

SECTION 6.14

 

Additional Subsidiaries

     70   

SECTION 6.15

 

Use of Proceeds

     73   

SECTION 6.16

 

Maintenance of Debt Ratings

     73   

SECTION 6.17

 

Further Assurances

     73   

SECTION 6.18

 

Post-Closing Items

     73   

ARTICLE VII

 

NEGATIVE COVENANTS

     74   

SECTION 7.1

 

Indebtedness

     74   

SECTION 7.2

 

Liens

     76   

SECTION 7.3

 

Investments

     78   

SECTION 7.4

 

Fundamental Changes

     79   

SECTION 7.5

 

Asset Dispositions

     80   

SECTION 7.6

 

Restricted Payments

     81   

SECTION 7.7

 

Transactions with Affiliates

     81   

SECTION 7.8

 

Accounting Changes; Organizational Documents

     82   

SECTION 7.9

 

Payments and Modifications of Subordinated Indebtedness

     82   

SECTION 7.10

 

No Further Negative Pledges; Restrictive Agreements

     83   

SECTION 7.11

 

Nature of Business

     83   

SECTION 7.12

 

Amendments of Material Contracts

     83   

SECTION 7.13

 

Sale Leasebacks

     84   

SECTION 7.14

 

Financial Covenants

     84   

SECTION 7.15

 

Voting Agreements

     84   

ARTICLE VIII

 

SPECIAL PROVISIONS REGARDING AGENCY MATTERS

     85   

SECTION 8.1

 

Special Representations, Warranties and Covenants Concerning Eligibility as
Seller/Issuer and Service of Mortgage Loans

     85   

SECTION 8.2

 

Special Representations, Warranties and Covenants Concerning Agency Agreements

     85   

SECTION 8.3

 

Special Representation, Warranty and Covenant with respect to Fannie Mae Program
Reserve Requirements

     85   

SECTION 8.4

 

Special Provisions Regarding Agency Collateral

     86   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE IX

 

DEFAULT AND REMEDIES

     87   

SECTION 9.1

 

Events of Default

     87   

SECTION 9.2

 

Remedies

     89   

SECTION 9.3

 

Rights and Remedies Cumulative; Non-Waiver; etc

     89   

SECTION 9.4

 

Crediting of Payments and Proceeds

     90   

SECTION 9.5

 

Administrative Agent May File Proofs of Claim

     90   

SECTION 9.6

 

Credit Bidding

     91   

SECTION 9.7

 

Fannie Mae Limitations

     91   

SECTION 9.8

 

Freddie Mac Limitations

     91   

SECTION 9.9

 

Ginnie Mae Limitations

     91   

ARTICLE X

 

THE ADMINISTRATIVE AGENT

     92   

SECTION 10.1

 

Appointment and Authority

     92   

SECTION 10.2

 

Rights as a Lender

     92   

SECTION 10.3

 

Exculpatory Provisions

     93   

SECTION 10.4

 

Reliance by the Administrative Agent

     93   

SECTION 10.5

 

Delegation of Duties

     94   

SECTION 10.6

 

Resignation of Administrative Agent

     94   

SECTION 10.7

 

Non-Reliance on Administrative Agent and Other Lenders

     95   

SECTION 10.8

 

No Other Duties, etc

     95   

SECTION 10.9

 

Collateral and Guaranty Matters

     96   

SECTION 10.10

 

Secured Hedge Agreements and Secured Cash Management Agreements

     96   

ARTICLE XI

 

MISCELLANEOUS

     97   

SECTION 11.1

 

Notices

     97   

SECTION 11.2

 

Amendments, Waivers and Consents

     99   

SECTION 11.3

 

Expenses; Indemnity

     101   

SECTION 11.4

 

Right of Setoff

     102   

SECTION 11.5

 

Governing Law; Jurisdiction, Etc

     103   

SECTION 11.6

 

Waiver of Jury Trial

     104   

SECTION 11.7

 

Reversal of Payments

     104   

SECTION 11.8

 

Injunctive Relief

     104   

SECTION 11.9

 

Successors and Assigns; Participations

     104   

SECTION 11.10

 

Treatment of Certain Information; Confidentiality

     108   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 11.11

 

Performance of Duties

     109   

SECTION 11.12

 

All Powers Coupled with Interest

     109   

SECTION 11.13

 

Survival

     109   

SECTION 11.14

 

Titles and Captions

     109   

SECTION 11.15

 

Severability of Provisions

     109   

SECTION 11.16

 

Counterparts; Integration; Effectiveness; Electronic Execution

     109   

SECTION 11.17

 

Term of Agreement

     110   

SECTION 11.18

 

USA PATRIOT Act

     110   

SECTION 11.19

 

Independent Effect of Covenants

     110   

SECTION 11.20

 

Inconsistencies with Other Documents

     110   

 

v



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A    -    Form of Term Loan Note Exhibit B    -    Form of Notice of
Borrowing Exhibit C    -    Form of Notice of Prepayment Exhibit D    -    Form
of Notice of Conversion/Continuation Exhibit E    -    Form of Officer’s
Compliance Certificate Exhibit F    -    Form of Assignment and Assumption
Exhibit G-1    -    Form of U.S. Tax Compliance Certificate (Non-Partnership
Foreign Lenders) Exhibit G-2    -    Form of U.S. Tax Compliance Certificate
(Non-Partnership Foreign Participants) Exhibit G-3    -    Form of U.S. Tax
Compliance Certificate (Foreign Participant Partnerships) Exhibit G-4    -   
Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)

SCHEDULES

Schedule 1.1    -    Fannie Mae, Freddie Mac, Ginnie Mae and FHA/HUD Agreements
Schedule 4.1    -    Investors Schedule 5.1    -    Jurisdictions of
Organization and Qualification Schedule 5.2    -    Subsidiaries and
Capitalization Schedule 5.6    -    Tax Matters Schedule 5.9    -    ERISA Plans
Schedule 5.12    -    Material Contracts Schedule 5.13    -    Labor and
Collective Bargaining Agreements

Schedule 5.18

Schedule 6.18

  

-

-

  

Real Property

Post-Closing Items

Schedule 7.1    -    Existing Indebtedness Schedule 7.2    -    Existing Liens
Schedule 7.3    -    Existing Loans, Advances and Investments Schedule 7.7    -
   Transactions with Affiliates

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of December 20, 2013, by and among WALKER & DUNLOP,
INC., a Maryland corporation, as Borrower, the lenders who are party to this
Agreement and the lenders who may become a party to this Agreement pursuant to
the terms hereof, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
a certain credit facility to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 10.6.

“Administrative Agent’s Fee Letter” means that certain letter agreement dated as
of December 4, 2013 by and among the Borrower and Wells Fargo.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 11.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified (and, if the
specified Person is an individual, including any member of such Person’s
immediate family (by blood or marriage)); provided that with respect to Sections
3.6, 7.7, and 11.9(b)(v), “Affiliate” shall also include (a) any director,
officer, managing member, partner, trustee, or beneficiary of that Person,
(b) any other Person directly or indirectly holding 10% or more of any class of
the Equity Interests of that Person, and (c) any other Person 10% or more of any
class of whose Equity Interests is held directly or indirectly by that Person.

“Agency” means Fannie Mae, Freddie Mac, Ginnie Mae, FHA, or HUD.

“Agency Agreements” means, singly and collectively, the Fannie Mae Agreements,
the Freddie Mac Agreements, the Ginnie Mae Agreements, and the FHA/HUD
Agreements.

“Agency Collateral” means, singly and collectively, the Fannie Mae Collateral,
the Freddie Mac Collateral, the Ginnie Mae Collateral, and the FHA/HUD
Collateral, respectively.

 

1



--------------------------------------------------------------------------------

“Agency Consents” means, singly and collectively, the written consent (and in
the case of Ginnie Mae and HUD, acknowledgement), in form and substance
satisfactory to the Arranger, of each of Fannie Mae, Freddie Mac, Ginnie Mae and
HUD (which in the case of Ginnie Mae and HUD is a limited acknowledgment and is
expressly not a consent) provided to the Administrative Agent pursuant to
Section 4.1 (d)(ii), in each case as same may be amended, restated, modified or
supplemented from time to time.

“Agency Designated Loans” means, singly and collectively, the Fannie Mae
Designated Loans, the Freddie Mac Designated Loans, the Ginnie Mae Designated
Loans, and, as may be applicable, the FHA/HUD Loans, respectively.

“Agency Mortgage Loan Transactions” means (a) the purchase or funding of
Mortgage Loans (or participations therein) by WDLLC or, as may be applicable, WD
Capital, respectively, that are subject to unconditional purchase commitments
from an Agency, or, to the extent an Agency has committed to insure or guaranty
such Mortgage Loans, other Investors, in its sole discretion, and (b) the
related rights of WDLLC or, as may be applicable, WD Capital to originate,
purchase, hold, sell and service such Mortgage Loans.

“Agency Security Interest” means, singly and collectively, the Fannie Mae
Security Interest, the Freddie Mac Security Interest, the Ginnie Mae Security
Interest, and the FHA/HUD Security Interest, respectively.

“Agreement” means this Credit Agreement.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means the following rates per annum, in each case as
determined by reference to the Consolidated Corporate Leverage Ratio as set
forth in the most recent Officer’s Compliance Certificate delivered pursuant to
Section 6.2(a):

(a) if such Consolidated Corporate Leverage Ratio is greater than 2.50 to 1.00,
4.50% for LIBOR Rate Loans and 3.50% for Base Rate Loans; and

(b) if such Consolidated Corporate Leverage Ratio is less than or equal to 2.50
to 1.00, 4.25% for LIBOR Rate Loans and 3.25% for Base Rate Loans.

The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which the Borrower provides an Officer’s
Compliance Certificate pursuant to Section 6.2(a) for the most recently ended
fiscal quarter of the Borrower (each such date, a “Calculation Date”); provided
that (a) the Applicable Margin shall be based on clause (a) above until the
first Calculation Date occurring after the Closing Date and, thereafter the
Applicable Margin shall be determined by reference to the Consolidated Corporate
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower preceding the applicable Calculation Date, and (b) if the Borrower
fails to provide an Officer’s Compliance Certificate when due as required by
Section 6.2(a) for the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date, the Applicable Margin from the date
on which such Officer’s Compliance Certificate was required to have been
delivered shall be based on clause (a) above until such time as such Officer’s
Compliance Certificate is delivered, at which time the Applicable Margin shall
be determined by reference to the Consolidated Corporate Leverage Ratio as of
the last day of the most recently ended fiscal quarter of the Borrower

 

2



--------------------------------------------------------------------------------

preceding such Calculation Date. The Applicable Margin shall be effective from
one Calculation Date until the next Calculation Date. Any adjustment in
Applicable Margin shall be applicable to all Obligations then existing or
subsequently made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 6.1 or 6.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any commitments under this Agreement or the other Loan Documents are in
effect, or (iii) any Obligation is outstanding when such inaccuracy is
discovered or such financial statement or Officer’s Compliance Certificate was
delivered), and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Margin for any period (an “Applicable Period”) than the
Applicable Margin applied for such Applicable Period, then (A) the Borrower
shall immediately deliver to the Administrative Agent a corrected Officer’s
Compliance Certificate for such Applicable Period, (B) the Applicable Margin for
such Applicable Period shall be determined as if the Consolidated Corporate
Leverage Ratio in the corrected Officer’s Compliance Certificate were applicable
for such Applicable Period, and (C) the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period, which payment shall be promptly applied by the
Administrative Agent in accordance with Section 3.4. Nothing in this paragraph
shall limit the rights of the Administrative Agent and Lenders with respect to
Sections 3.1(b) and 9.2 nor any of their other rights under this Agreement or
any other Loan Document. The Borrower’s obligations under this paragraph shall
survive the termination of this Agreement and the repayment of all other
Obligations hereunder.

The Applicable Margin shall be increased as, and to the extent, required by
Section 3.13.

“Appraised Value” means, with respect to the Servicing Contracts at any time,
the value thereof set forth in the most recent appraisals received in accordance
with Section 6.13(b); provided that if such appraisal shall indicate a range of
value, the mid-point of such range shall be the Appraised Value.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Wells Fargo Securities, LLC, in its capacity as sole lead
arranger and sole bookrunner.

“Asset Coverage Ratio” means, as of any date of determination, the ratio of
(a) the then applicable Appraised Value of all Qualifying Mortgage Servicing
Rights of WDLLC and WD Capital on such date to (b) Consolidated Corporate
Indebtedness on such date.

“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests) by
any Credit Party or any Subsidiary (other than Excluded Subsidiaries) thereof
(or the granting of any option or other right to do any of the foregoing). The
term “Asset Disposition” shall not include (a) the sale of inventory (other than
Servicing Contracts and Mortgage Loans) in the ordinary course of business,
(b) the transfer of assets to the Borrower or any Subsidiary Guarantor pursuant
to any other transaction permitted pursuant to Section 7.4, (c) the write-off,
discount, sale or other disposition of defaulted or past-due receivables and
similar obligations in the ordinary course of business and not undertaken as
part of an accounts receivable financing transaction, (d) the disposition of any
Hedge Agreement, (e) dispositions of Investments in cash and Cash Equivalents
and (f) the transfer by any Credit Party of its assets to any other Credit
Party.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit F or any other form approved by the
Administrative Agent.

 

3



--------------------------------------------------------------------------------

“At Risk Mortgage Loans” means Mortgage Loans as to which any Credit Party has
any loss sharing arrangement or otherwise are with recourse to any Credit Party.

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease Obligation of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP if such lease were accounted for as a Capital Lease
Obligation.

“Available Amount” means, as of any date and time of determination, an amount
equal to the sum of (a) $50,000,000 plus (b) 100% of the cumulative amount of
Excess Cash Flow for each Fiscal Year of the Borrower (commencing with the
Fiscal Year ending December 31, 2014) that was not required to be prepaid
pursuant to Section 2.4(b)(iv) plus (c) an amount equal to the aggregate Net
Cash Proceeds of any Equity Issuance minus (d) any voluntary prepayments of the
Term Loans to the extent resulting in a reduction of the amount required to be
prepaid in any Fiscal Year in accordance with Section 2.4(b)(iv).

“Bank of America Warehousing Agreement” means the Warehousing Credit and
Security Agreement dated as of September 4, 2012 among WDLLC, as borrower, and
Bank of America, N.A., as administrative agent and as lender, and any other
Person from time to time that is a lender thereunder.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable).

“Base Rate Loan” means any Term Loan bearing interest at a rate based upon the
Base Rate as provided in Section 3.1(a).

“Borrower” means Walker & Dunlop, Inc., a Maryland corporation.

“Borrower Materials” has the meaning assigned thereto in Section 6.2.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a London Banking Day.

“Capital Expenditures” means, with respect to the Credit Parties on a
Consolidated basis, for any period, (a) the additions to property, plant and
equipment and other capital expenditures that are (or would be) set forth in a
consolidated statement of cash flows of such Person for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations during such period, but
excluding any acquisition of all or substantially all of the assets, assets
consisting of a business, line of business, unit or division or any Equity
Interests of any other Person.

 

4



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition (“Government Obligations”), (b) Dollar denominated (or foreign
currency fully hedged) time deposits, certificates of deposit, Eurodollar time
deposits and Eurodollar certificates of deposit of (y) any domestic commercial
bank of recognized standing having capital and surplus in excess of $250,000,000
or (z) any bank whose short-term commercial paper rating from S&P is at least
A-1 or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 364 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes rated A-1 (or the equivalent thereof) or better by
S&P or P-1 (or the equivalent thereof) or better by Moody’s and maturing within
twelve months of the date of acquisition (other than paper or notes issued by
the Borrower or an Affiliate of the Borrower), (d) repurchase agreements with a
bank or trust company (including a Lender) or a recognized securities dealer
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed by the United States, (e) obligations of any state
of the United States or any political subdivision thereof for the payment of the
principal and redemption price of and interest on which there shall have been
irrevocably deposited Government Obligations maturing as to principal and
interest at times and in amounts sufficient to provide such payment, and
(f) Dollar denominated time and demand deposit accounts or money market accounts
with those domestic banks meeting the requirements of item (y) or (z) of clause
(b) above and any other domestic commercial banks insured by the FDIC with an
aggregate balance not to exceed in the aggregate at any time at any such bank
such amount as may be fully insured by the FDIC from time to time.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender or the Administrative
Agent (including on the Closing Date), is a party to a Cash Management Agreement
with a Credit Party, in each case in its capacity as a party to such Cash
Management Agreement.

“Change in Control” means an event or series of events by which:

(a) the Designated Holders become the “beneficial owners” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that the Designated Holders shall
be deemed to have “beneficial ownership” of all Equity Interests that any of
them has the right to acquire, whether such right is exercisable immediately or
only after the passage of time), directly or indirectly, of more than fifty
percent (50%) of the Equity Interests of the Borrower entitled to vote in the
election of members of the board of directors (or equivalent governing body) of
the Borrower; or

(b) at any time, any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding any employee benefit plan of
such person or its Subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such

 

5



--------------------------------------------------------------------------------

plan), other than the Designated Holders, becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a “person”
or “group” shall be deemed to have “beneficial ownership” of all Equity
Interests that such “person” or “group” has the right to acquire, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of more than the greater of (i) forty percent (40%) of the Equity
Interests of the Borrower entitled to vote in the election of members of the
board of directors (or equivalent governing body) of the Borrower and (ii) the
percentage of such Equity Interests that are collectively held by the Designated
Holders at such time; or

(c) a majority of the members of the board of directors (or other equivalent
governing body) of the Borrower shall not constitute Continuing Directors.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Class” means, when used in reference to any Term Loan, whether such Term Loan
is an Initial Term Loan or an Incremental Term Loan (and in the event that there
is more than one Incremental Term Loan, the applicable tranche of Incremental
Term Loan) and, when used in reference to any Term Loan Commitment, whether such
Term Loan Commitment is a Term Loan Commitment with respect to an Initial Term
Loan or an Incremental Term Loan (and in the event that there is more than one
Term Loan Commitment with respect to Incremental Term Loans, the applicable
tranche of Incremental Term Loans to which such Term Loan Commitment relates).

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.

“Collateral Agreement” means the Guaranty and Collateral Agreement of even date
herewith executed by the Credit Parties in favor of the Administrative Agent,
for the ratable benefit of the Secured Parties, which shall be in form and
substance acceptable to the Arranger and the Administrative Agent.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

6



--------------------------------------------------------------------------------

“Consolidated Adjusted EBITDA” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Credit Parties
in accordance with GAAP: (a) Consolidated Corporate Net Income for such period
plus (b) the sum of the following, without duplication, to the extent deducted
in determining Consolidated Corporate Net Income for such period: (i) income and
franchise taxes, (ii) Consolidated Corporate Interest Expense,
(iii) amortization, depreciation and other non-cash charges (including any
non-cash charges with respect to the write-off of Servicing Contracts (except to
the extent that such non-cash charges are reserved for cash charges to be taken
in the future)), (iv) extraordinary losses (excluding extraordinary losses from
discontinued operations), (v) provisions for at-risk sharing obligations related
solely to Fannie Mae DUS Mortgage Loans pursuant to the Fannie Mae DUS Program
or any comparable loss sharing arrangement permitted pursuant to Section 7.1(j)
in an aggregate amount not to exceed ten percent (10%) of Consolidated Adjusted
EBITDA (determined without reference to this clause (b)(v)) for such period and
(vi) Transaction Costs less (c) the sum of the following, without duplication,
to the extent included in determining Consolidated Corporate Net Income for such
period: (i) interest income on cash or Cash Equivalents and other financing
activities outside the ordinary course of business, (ii) any extraordinary
gains, (iii) non-cash gains or non-cash items increasing Consolidated Corporate
Net Income, (iv) capitalized amounts attributable to origination of Servicing
Contract rights and (v) any cash loan loss expenses not otherwise deducted or
excluded from the determination of Consolidated Corporate Net Income. For
purposes of this Agreement, Consolidated Adjusted EBITDA shall (x) be adjusted
on a Pro Forma Basis and (y) not include any net income (or loss) attributable
to Excluded Subsidiaries, except to the extent provided in the definition of
Consolidated Corporate Net Income. Notwithstanding anything to the contrary in
this Agreement or any other Loan Document Consolidated Adjusted EBITDA for the
fiscal quarters ended December 31, 2012, March 31, 2013, June 30, 2013 and
September 30, 2013 shall be $6,556,000, $13,694,000, $13,742,000 and
$10,539,000, respectively.

“Consolidated Corporate Indebtedness” means, as of any date of determination
with respect to the Credit Parties on a Consolidated basis without duplication,
the sum of all Indebtedness of the Credit Parties which shall exclude (a) any
Non-Recourse Indebtedness to the extent not constituting Excess Permitted
Warehouse Guarantees, (b) any Permitted Warehousing Lines and (c) any trade
payables incurred in the ordinary course on customary trade terms. For purposes
of determining the Consolidated Corporate Indebtedness at any time all earnout
obligations of any Credit Party shall be included at the maximum amount for
which any Credit Party may be liable pursuant to the terms of the instrument
embodying such earnout and irrespective of whether such earnout obligation is
contingent or whether such obligation is indebtedness or a liability for
purposes of GAAP.

“Consolidated Corporate Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA for the period of
four (4) consecutive fiscal quarters ending on or immediately prior to such date
to (b) Consolidated Corporate Interest Expense for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date.

“Consolidated Corporate Interest Expense” means, for any period, determined on a
Consolidated basis, without duplication, for the Credit Parties in accordance
with GAAP, interest expense (including, without limitation, interest expense
attributable to Capital Lease Obligations and all net payment obligations
pursuant to Hedge Agreements) for such period, but excluding any Interest
Expense with respect to Non-Recourse Indebtedness or Permitted Warehousing
Lines.

“Consolidated Corporate Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Corporate Indebtedness on such date to
(b) Consolidated Adjusted EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date.

 

7



--------------------------------------------------------------------------------

“Consolidated Corporate Net Income” means, for any period, the net income (or
loss) of the Credit Parties for such period, determined on a Consolidated basis,
without duplication, in accordance with GAAP; provided, that in calculating such
net income (or loss) for any period, there shall be excluded (a) the net income
(or loss) of any Excluded Subsidiary or any Subsidiary of a Credit Party or any
other Person in which any Credit Party has a joint interest with a third party,
in each case except to the extent such net income is actually paid in cash to a
Credit Party by dividend or other distribution during such period (net of any
taxes payable on such dividends or distributions), (b) the net income (or loss)
of any Person accrued prior to the date it becomes a Credit Party or is merged
into or consolidated with a Credit Party or that Person’s assets are acquired by
a Credit Party except to the extent included pursuant to the foregoing
clause (a), and (c) any gain or loss from any sale, lease, license, transfer or
other disposition of Property during such period.

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for Borrower and its Subsidiaries
in accordance with GAAP: (a) Consolidated Net Income for such period plus
(b) the sum of the following, without duplication, to the extent deducted in
determining Consolidated Net Income for such period: (i) income and franchise
taxes, (ii) Consolidated Interest Expense, (iii) amortization, depreciation and
other non-cash charges (including any non-cash charges with respect to the
write-off of Servicing Contracts (except to the extent that such non-cash
charges are reserved for cash charges to be taken in the future)),
(iv) extraordinary losses (excluding extraordinary losses from discontinued
operations), (v) provisions for at-risk sharing obligations related solely to
Fannie Mae DUS Mortgage Loans pursuant to the Fannie Mae DUS Program or any
comparable loss sharing arrangement permitted pursuant to Section 7.1(j), but
only to the extent permitted to be added back in determining Consolidated
Adjusted EBITDA for such period pursuant to clause (b)(v) of the definition of
Consolidated Adjusted EBITDA and (vi) Transaction Costs less (c) the sum of the
following, without duplication, to the extent included in determining
Consolidated Net Income for such period: (i) interest income on cash or Cash
Equivalents and other financing activities outside the ordinary course of
business, (ii) any extraordinary gains, (iii) non-cash gains or non-cash items
increasing Consolidated Net Income, (iv) capitalized amounts attributable to
origination of Servicing Contract rights and (v) any cash loan loss expenses not
otherwise deducted or excluded from the determination of Consolidated Net
Income. For purposes of this Agreement, Consolidated EBITDA shall be adjusted on
a Pro Forma Basis. Notwithstanding anything to the contrary in this Agreement or
any other Loan Document Consolidated EBITDA for the fiscal quarters ended
December 31, 2012, March 31, 2013, June 30, 2013 and September 30, 2013 shall be
$6,723,000, $13,704,000, $13,940,000 and $10,970,000, respectively.

“Consolidated Interest Expense” means, for any period, determined on a
Consolidated basis, without duplication, for the Borrower and its Subsidiaries
in accordance with GAAP, interest expense (including, without limitation,
interest expense attributable to Capital Lease Obligations and all net payment
obligations pursuant to Hedge Agreements) for such period.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries except to the
extent included pursuant to the foregoing clause (a), (c) the net income (if
positive), of any Subsidiary to the extent that the declaration or payment

 

8



--------------------------------------------------------------------------------

of dividends or similar distributions by such Subsidiary to the Borrower or any
of its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions, but in each case only to the extent of such prohibition or taxes
and (d) any gain or loss from Asset Dispositions during such period.

“Continuing Directors” means the directors of the Borrower (a) who were members
of the board of the Borrower on the Closing Date, (b) whose election or
nomination to that board was approved by individuals referred to in clause
(a) above constituting at the time of such election or nomination at least a
majority of that board, or (c) whose election or nomination to that board was
approved by individuals referred to in clauses (a) and (b) above constituting at
the time of such election or nomination at least a majority of that board
(excluding, in the case of both clause (b) and clause (c), any individual whose
initial nomination for, or assumption of office as, a member of that board
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries (other than Excluded Subsidiaries).

“Debt Rating” means, as applicable, (a) the corporate family rating of the
Borrower as determined by Moody’s from time to time, (b) the corporate rating of
the Borrower as determined by S&P from time to time and (c) the ratings of the
Term Loan Facility as determined by Moody’s and/or S&P from time to time.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 9.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means, subject to Section 3.14(b), any Lender that (a) has
failed to (i) fund all or any portion any Term Loan required to be funded by it
hereunder within two Business Days of the date such Term Loans were required to
be funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due or (b) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including

 

9



--------------------------------------------------------------------------------

the FDIC or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) or (b) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.14(b)) upon delivery of written notice of such
determination to the Borrower and each Lender.

“Designated Holders” means, collectively, Fortress Investment Group LLC, Credit
Suisse AG and their respective investing Affiliates.

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Term
Loans and all other Obligations that are accrued and payable and the termination
of the Term Loan Commitments), (b) are redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests) (except as a result
of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Term Loans and all other
Obligations that are accrued and payable and the termination of the Term Loan
Commitments), in whole or in part, (c) provide for the scheduled payment of
dividends in cash or (d) are or become convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the Term
Loan Maturity Date; provided that if such Equity Interests is issued pursuant to
a plan for the benefit of the Borrower or its Subsidiaries or by any such plan
to such employees, such Equity Interests shall not constitute Disqualified
Equity Interests solely because they may be required to be repurchased by the
Borrower or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

“ECF Percentage” means, for any Fiscal Year, (a) 50%, if the Consolidated
Corporate Leverage Ratio as of the last day of such Fiscal Year is greater than
2.75 to 1.00, (b) 25%, if the Consolidated Corporate Leverage Ratio as of the
last day of such Fiscal Year is greater than 2.00 to 1.00, but less than or
equal to 2.75 to 1.00 and (c) 0%, if the Consolidated Corporate Leverage Ratio
as of the last day of such Fiscal Year is less than or equal to 2.00 to 1.00.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.9(b)(iii)).

 

10



--------------------------------------------------------------------------------

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.

“Engagement Letter” means the separate letter agreement dated August 30, 2013 by
and between the Borrower and the Arranger (as modified by (a) that certain
letter agreement dated as of December 6, 2013 by and between the Borrower and
the Arranger and (b) that certain letter agreement dated as of December 16, 2013
by and between the Borrower and the Arranger).

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

“Equity Issuance” means any issuance by the Borrower of common shares of its
Equity Interests to any Person that is not a Credit Party (including, without
limitation, in connection with the exercise of options or warrants or the
conversion of any debt securities to equity).

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 

11



--------------------------------------------------------------------------------

“Event of Default” means any of the events specified in Section 9.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Excess Cash Flow” means, for the Credit Parties on a Consolidated basis, in
accordance with GAAP for any Fiscal Year, the excess, if any, of:

(a) the sum, without duplication, of (i) Consolidated Corporate Net Income for
such Fiscal Year, (ii) an amount equal to the amount of all non-cash charges to
the extent deducted in determining Consolidated Corporate Net Income for such
Fiscal Year and (iii) decreases in Working Capital for such Fiscal Year, over

(b) the sum, without duplication, of (i) the aggregate amount of cash
(A) actually paid by the Credit Parties during such Fiscal Year on account of
Capital Expenditures and Permitted Acquisitions and (B) Investments and
Restricted Payments made during such Fiscal Year (in each case under this clause
(i) other than to the extent any such Capital Expenditure, Permitted Acquisition
or other Investment or Restricted Payment is made or is expected to be made with
the proceeds of Indebtedness, any issuance of Equity Interests, casualty
proceeds, condemnation proceeds or other proceeds that would not be included in
Consolidated Adjusted EBITDA or utilizing the Available Amount in accordance
with Section 7.3(k) or Section 7.6(d)), (ii) the aggregate amount of all
scheduled principal payments or repayments of Indebtedness of any Credit Party
(other than mandatory prepayments of the Term Loans) made in cash by the Credit
Parties during such Fiscal Year, but only to the extent that such payments or
repayments by their terms cannot be reborrowed or redrawn and do not occur in
connection with a refinancing of all or any portion of such Indebtedness,
(iii) an amount equal to the amount of all non-cash credits and other non-cash
items, in each case, to the extent included in determining Consolidated
Corporate Net Income for such Fiscal Year (including, without limitation,
capitalized amounts attributable to origination of Servicing Contract rights)
and (iv) increases to Working Capital for such Fiscal Year.

“Excess Permitted Warehouse Guarantees” means any Permitted Warehouse Guarantee
to the extent that the value of such Guarantee (as determined in accordance with
Section 1.8) exceeds the Realizable Value of the assets that are subject to a
Lien securing the Indebtedness that is the subject of such Permitted Warehouse
Guarantee.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Subsidiary” means each of the following:

(a) each of ARA Finance LLC, W&D Real Estate Opportunity Fund I Manager, LLC,
W&D Balanced Real Estate Fund I GP, LLC, W&D Interim Lender LLC, W&D Interim
Lender II LLC, W&D Interim Lender III, Inc., Walker & Dunlop Investment Advisory
Services, LLC, W&D Multifamily Mortgage REIT Manager, LLC, Walker & Dunlop
Multifamily Bridge GP, LLC, Walker & Dunlop Multifamily Bridge LP, LLC, Walker &
Dunlop Commercial Mortgage Manager, LLC and their respective Subsidiaries, but,
in each case, only for so long as such Person continues to satisfy the
requirements for Excluded Subsidiaries in Section 6.14(d); and

(b) any Subsidiary designated in accordance with Section 6.14(d)(i) that has not
been redesignated or reclassified in accordance with Section 6.14(d)(ii).

 

12



--------------------------------------------------------------------------------

“Excluded Subsidiary EBITDA” means for any period, an amount equal to the
difference between (a) Consolidated EBITDA for such period minus
(b) Consolidated Adjusted EBITDA (determined without giving effect to any net
income of any Excluded Subsidiary that would otherwise be included pursuant to
the definition of Consolidated Corporate Net Income) for such period.

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under Section 2.08 of the Collateral
Agreement). If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal for the reasons identified in the immediately
preceding sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Term Loan or Term Loan
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Term Loan or Term Loan Commitment (other than
pursuant to an assignment request by the Borrower under Section 3.12(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 3.11, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.11(g) and (d) any United States federal withholding Taxes imposed
under FATCA.

“Existing Credit Agreement” means that certain credit agreement dated as of
September 4, 2012 by and among the Borrower, certain of its subsidiaries, the
lenders party thereto and Bank of America, N.A., as administrative agent and
collateral agent.

“Facility Mortgages” means the collective reference to each mortgage, deed of
trust or other real property security document, encumbering any real property
now or hereafter owned by any Credit Party, in each case, in form and substance
reasonably satisfactory to the Administrative Agent and executed by such Credit
Party in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, as any such document may be amended, restated, supplemented or
otherwise modified from time to time.

“Fannie Mae” means Fannie Mae, a corporation created under the laws of the
United States.

“Fannie Mae Agreements” means all applicable selling and servicing agreements
(including the Fannie Mae Servicing Contracts) between Fannie Mae and any Credit
Party under any Fannie Mae Program, together with any other present or future
contracts, agreements, instruments or indentures to

 

13



--------------------------------------------------------------------------------

which Fannie Mae and any Credit Party are parties or pursuant to which any
Credit Party owes any duty or obligation to Fannie Mae, and including the Fannie
Mae Guides, however titled, referred to in those selling and servicing
agreements and all other Fannie Mae guidelines, directives and approvals to
which any Credit Party is subject. All Fannie Mae Agreements existing as of the
Closing Date (other than such Fannie Mae Guides) are detailed in Schedule 1.1.

“Fannie Mae Aggregation Program” means Fannie Mae’s program for the purchase of
Mortgage Loans described in the Aggregation Product Line portion of Fannie Mae’s
Negotiated Transactions Guide.

“Fannie Mae Collateral” has the meaning assigned thereto in Section 8.01(a) of
the Collateral Agreement.

“Fannie Mae Designated Loans” has the meaning assigned thereto in
Section 8.01(a) of the Collateral Agreement.

“Fannie Mae DUS Mortgage Loan” means a permanent Mortgage Loan on a Multifamily
Property originated under Fannie Mae’s Delegated Underwriting and Servicing
Guide.

“Fannie Mae DUS Plus Program” means Fannie Mae’s Delegated Underwriting
Servicing Program pursuant to which Fannie Mae authorizes third parties to sell
to it, and service on its behalf, loans secured by multifamily residential,
seniors housing, assisted living and manufactured housing properties.

“Fannie Mae DUS Program” means Fannie Mae’s program for the purchase of Mortgage
Loans originated under Fannie Mae’s Delegated Underwriting and Servicing Guide.

“Fannie Mae Guide” has the meaning assigned thereto in Section 1.02 of the
Collateral Agreement.

“Fannie Mae Program” means any of (a) the Fannie Mae DUS Program, (b) Fannie Mae
Aggregation Program, (c) Fannie Mae DUS Plus Program and (d) any other program
offered by Fannie Mae at any time and from time to time in which any Credit
Party participates.

“Fannie Mae Security Interest” has the meaning assigned thereto in
Section 8.01(a) of the Collateral Agreement.

“Fannie Mae Servicing Contracts” means any Servicing Contracts between any
Credit Party and Fannie Mae.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next

 

14



--------------------------------------------------------------------------------

succeeding such day, provided that if such rate is not so published for any day
which is a Business Day, the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.

“FHA” means the United States Federal Housing Administration.

“FHA/HUD Agreements” means the Multifamily Accelerated Processing Guide, with
respect to any Credit Party under any FHA/HUD Program, together with any other
present or future contracts, agreements, instruments or indentures to which FHA
and/or HUD and any Credit Party are parties or pursuant to which any Credit
Party owes any duty or obligation to FHA and/or HUD, and including the FHA/HUD
Guides, however titled, referred to in those selling and servicing agreements
and all other FHA/HUD guidelines, directives and approvals to which any Credit
Party is subject. All FHA/HUD Agreements existing as of the Closing Date (other
than such FHA/HUD Guides) are detailed in Schedule 1.1.

“FHA/HUD Collateral” means all “Collateral” (as defined in Section 1.02 of the
Collateral Agreement) in any way relating to the FHA/HUD Loans, including
without limitation, all servicing fees and other income received by any Credit
Party with respect to FHA/HUD Loans, except as and to the limited extent as may
be expressly prohibited or limited under any of the FHA/HUD Agreements.

“FHA/HUD Guide” has the meaning assigned thereto in Section 1.02 of the
Collateral Agreement.

“FHA/HUD Loans” has the meaning assigned thereto in Section 1.02 of the
Collateral Agreement.

“FHA/HUD Program” means any of (a) the Multifamily Accelerated Processing
program, and (b) any other program offered by FHA or HUD at any time and from
time to time in which any Credit Party participates.

“FHA/HUD Security Interest” means the security interest granted to and in the
FHA/HUD Collateral as and to the extent provided in the Collateral Agreement.

“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
and the Equity Interests of which are owned directly by any Credit Party.

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries ending on
December 31.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Freddie Mac” means Freddie Mac, a corporation organized under the laws of the
United States.

“Freddie Mac Agreements” means all applicable selling and servicing agreements
(including the Freddie Mac Servicing Contracts) between Freddie Mac and any
Credit Party under any Freddie Mac Program, together with any other present or
future contracts, agreements, instruments or indentures to which Freddie Mac and
any Credit Party are parties or pursuant to which any Credit Party owes any duty

 

15



--------------------------------------------------------------------------------

or obligation to Freddie Mac, and including the Freddie Mac Guide, however
titled, referred to in those selling and servicing agreements and all other
Freddie Mac guidelines, directives and approvals to which any Credit Party is
subject. All Freddie Mac Agreements existing as of the Closing Date (other than
the Freddie Mac Guide) are detailed in Schedule 1.1.

“Freddie Mac Collateral” has the meaning assigned thereto in Section 8.02(a) of
the Collateral Agreement.

“Freddie Mac Designated Loans” has the meaning assigned thereto in
Section 8.02(a) of the Collateral Agreement.

“Freddie Mac Guide” has the meaning assigned thereto in Section 1.02 of the
Collateral Agreement.

“Freddie Mac Program” means any of (a) the Freddie Mac Program Plus, (b) the
Targeted Affordable Housing Program, and (c) any other program offered by
Freddie Mac at any time and from time to time in which any Credit Party
participates.

“Freddie Mac Security Interest” has the meaning assigned thereto in
Section 8.02(a) of the Collateral Agreement.

“Freddie Mac Servicing Contracts” means any Servicing Contracts between any
Credit Party and Freddie Mac.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Ginnie Mae” means the Government National Mortgage Association (commonly known
as Ginnie Mae), a United States government owned corporation within HUD.

“Ginnie Mae Agreements” means all applicable agreements, including servicing
agreements between Ginnie Mae and any Credit Party under any Ginnie Mae Program,
together with any other present or future contracts, agreements, instruments or
indentures to which Ginnie Mae and any Credit Party are parties or pursuant to
which any Credit Party owes any duty or obligation to Ginnie Mae, and including
the Ginnie Mae Guides, however titled, referred to in such agreements (including
such servicing agreements) and all other Ginnie Mae guidelines, directives and
approvals to which any Credit Party is subject. All Ginnie Mae Agreements
existing as of the Closing Date (other than such Ginnie Mae Guides) are detailed
in Schedule 1.1.

“Ginnie Mae Collateral” has the meaning assigned thereto in Section 8.03(a) of
the Collateral Agreement.

 

16



--------------------------------------------------------------------------------

“Ginnie Mae Designated Loans” has the meaning assigned thereto in
Section 8.03(a) of the Collateral Agreement.

“Ginnie Mae Guide” has the meaning assigned thereto in Section 1.02 of the
Collateral Agreement.

“Ginnie Mae Program” means any program offered by Ginnie Mae at any time and
from time to time in which any Credit Party participates.

“Ginnie Mae Security Interest” has the meaning assigned thereto in
Section 8.03(a) of the Collateral Agreement.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency (including any Agency), authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part).

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to public health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed by a Governmental Authority to constitute a nuisance or a trespass
which pose a health or safety hazard to Persons or neighboring properties, or
(f) which contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or

 

17



--------------------------------------------------------------------------------

forward bond or forward bond price or forward bond index transactions, interest
rate options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article VII, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
or the Administrative Agent (including on the Closing Date), is a party to a
Hedge Agreement with a Credit Party, in each case in its capacity as a party to
such Hedge Agreement.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“HUD” means the Department of Housing and Urban Development.

“HUD MAP Lender” means a lender approved by HUD under the Multifamily
Accelerated Processing program.

“Increased Amount Date” has the meaning assigned thereto in Section 3.13(a).

“Incremental Lender” has the meaning assigned thereto in Section 3.13(a).

“Incremental Term Loan” has the meaning assigned thereto in Section 3.13(a).

“Incremental Term Loan Commitment” has the meaning assigned thereto in
Section 3.13(a).

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

(a) all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;

(b) all obligations to pay the deferred purchase price of property or services
of any such Person (including, without limitation, all obligations under
non-competition, earnout or similar agreements), except trade payables arising
in the ordinary course of business not more than ninety (90) days past due, or
that are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided for on
the books of such Person;

 

18



--------------------------------------------------------------------------------

(c) the Attributable Indebtedness of such Person with respect to such Person’s
Capital Lease Obligations and Synthetic Leases (regardless of whether accounted
for as indebtedness under GAAP);

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

(e) all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements except trade payables arising in the
ordinary course of business), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

(f) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn (including, without
limitation, any reimbursement obligations), and banker’s acceptances issued for
the account of any such Person;

(g) all obligations of any such Person in respect of Disqualified Equity
Interests;

(h) all net obligations of such Person under any Hedge Agreements; and

(i) all Guarantees of any such Person with respect to any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Initial Term Loan” means the term loan made, or to be made, to the Borrower
pursuant to Section 2.1.

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries (other than Excluded Subsidiaries) of any cash insurance
proceeds or condemnation award payable by reason of theft, loss, physical
destruction or damage, taking or similar event with respect to any of their
respective Property.

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six
(6) months thereafter, in each case as selected by the Borrower in its Notice of
Borrowing or Notice of Conversion/Continuation and subject to availability;
provided that:

(a) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

 

19



--------------------------------------------------------------------------------

(b) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(c) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

(d) no Interest Period shall extend beyond the Term Loan Maturity Date and
Interest Periods shall be selected by the Borrower so as to permit the Borrower
to make the quarterly principal installment payments pursuant to Section 2.3
without payment of any amounts pursuant to Section 3.9; and

(e) there shall be no more than five (5) Interest Periods in effect at any time.

“Investor” means any Person (other than Fannie Mae, Freddie Mac, Ginnie Mae,
FHA, or HUD) that (a) purchases Mortgage Loans serviced by any Credit Party, or
(b) insures or unconditionally guarantees Mortgage Loans serviced by any Credit
Party.

“Investor Agreements” means all applicable selling and servicing agreements
(including the Investor Servicing Contracts) between an Investor and any Credit
Party, together with any other present or future contracts, agreements,
instruments or indentures to which such Investor and any Credit Party are
parties or pursuant to which any Credit Party owes any duty or obligation to
such Investor, and including the guides, however titled, referred to in those
selling and servicing agreements and all other Investor guidelines, directives
and approvals to which any Credit Party is subject.

“Investor Servicing Contracts” means any Servicing Contracts between any Credit
Party and an Investor.

“IRS” means the United States Internal Revenue Service.

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 3.13,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption.

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 3.13.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Term Loans.

 

20



--------------------------------------------------------------------------------

“LIBOR” means,

(a) for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) London Banking Days prior to the first day of
the applicable Interest Period. If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period; or

(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) which appears on the Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day. If, for any reason, such rate does
not appear on Reuters Screen LIBOR01 Page (or any applicable successor page)
then “LIBOR” for such Base Rate Loan shall be determined by the Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
Dollars would be offered by first class banks in the London interbank market to
the Administrative Agent at approximately 11:00 a.m. (London time) on such date
of determination for a period equal to one month commencing on such date of
determination.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

Notwithstanding the foregoing, in no event shall LIBOR be less than 1.00%.

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

  LIBOR Rate =  

LIBOR

      1.00-Eurodollar Reserve Percentage  

“LIBOR Rate Loan” means any Term Loan bearing interest at a rate based upon the
LIBOR Rate as provided in Section 3.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease Obligation or other title retention agreement relating to such
asset.

“Loan Documents” means, collectively, this Agreement, each Term Loan Note, the
Security Documents, the Engagement Letter, the Administrative Agent’s Fee Letter
and each other document, instrument, certificate and agreement executed and
delivered by any of the Credit Parties or any of their respective Subsidiaries
in favor of or provided to the Administrative Agent or any Secured Party in
connection with this Agreement or otherwise referred to herein or contemplated
hereby (excluding any Secured Hedge Agreement and any Secured Cash Management
Agreement).

 

21



--------------------------------------------------------------------------------

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Material Adverse Effect” means, any of the following: (a) a material adverse
change in, or a material adverse effect on, the operations, business, assets,
properties, liabilities (actual or contingent) or condition (financial or
otherwise) of either (i) the Borrower and its Subsidiaries, taken as a whole or
(ii) the Credit Parties, taken as a whole, (b) a material impairment of the
ability of the Credit Parties, taken as a whole, to perform their respective
obligations under any Loan Document to which any Credit Party is a party, (c) a
material impairment on the rights and remedies of the Administrative Agent or
any Lender under any Loan Document, or (d) a material adverse effect on the
legality, validity, binding effect or enforceability against any Credit Party of
any Loan Document to which it is a party.

“Material Contract” means (a) each of the Agency Agreements or (b) any other
contract or agreement, written or oral, of any Credit Party or any of its
Subsidiaries, as to both (a) and (b) the breach, non-performance, cancellation
or failure to renew of which could reasonably be expected to have a Material
Adverse Effect.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage or deed of trust on real property that is improved
and substantially completed.

“Mortgage Loan” means any loan evidenced by a Mortgage Note and secured by a
Mortgage and, if applicable, a Mortgage Security Agreement.

“Mortgage Note” means a promissory note secured by one or more Mortgages and, if
applicable, one or more Mortgage Security Agreements.

“Mortgage Security Agreement” means a security agreement or other agreement that
creates a Lien on personal property, including furniture, fixtures and
equipment, to secure repayment of a Mortgage Loan.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding seven (7) years.

“Multifamily Property” means real property that contains or that will contain
more than four (4) dwelling units in improvements that are substantially
complete and in which no more than 20% (or such lesser amount as will not exceed
applicable Fannie Mae, Freddie Mac or FHA limits, as applicable) of the net
rentable area is rented to, or to be rented to, non-residential tenants, and
which may include assisted living facilities, independent living facilities and
manufactured housing.

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries (other than Excluded Subsidiaries)
therefrom (including any cash, Cash Equivalents, deferred payment pursuant to,
or by monetization of, a note receivable or otherwise, as and when received)
less the sum of (i) in the case of an Asset Disposition, all income taxes and
other taxes assessed by, or reasonably estimated to be payable to, a
Governmental Authority as a result of such transaction (provided that if such
estimated taxes exceed the amount of actual taxes required to be paid in cash in
respect of such Asset Disposition, the amount of such excess shall constitute
Net Cash Proceeds), (ii) all reasonable and customary out-of-pocket fees and
expenses incurred in connection with such transaction or event and

 

22



--------------------------------------------------------------------------------

(iii) the principal amount of, premium, if any, and interest on any Indebtedness
secured by a Lien on the asset (or a portion thereof) disposed of, which
Indebtedness is required to be repaid in connection with such transaction or
event, and (b) with respect to any Equity Issuance or Debt Issuance, the gross
cash proceeds received by any Credit Party or any of its Subsidiaries therefrom
less all reasonable and customary out-of-pocket legal, underwriting and other
fees and expenses incurred in connection therewith.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 11.2
and (b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Indebtedness” means, with respect to any specified Person or any
of its Subsidiaries, Indebtedness that (a) is not, in whole or in part,
Indebtedness of, or secured by any Lien on the assets or properties of, any
Credit Party (and for which no Credit Party has created, maintained or assumed
any Guarantee) and for which no holder thereof has or could have upon the
occurrence of any contingency, any recourse against any Credit Party or the
assets thereof (other than (i) usual and customary carve out matters for which
the Borrower provides an unsecured Guarantee with respect to fraud,
misappropriation, breaches of representations and warranties and misapplication
and (ii) Permitted Warehouse Guarantees, in each case for which no claim for
payment or performance thereof has been made that would constitute a liability
of the Borrower in accordance with GAAP), (b) is owing to a Person that is not
the Borrower, a Subsidiary of the Borrower or an Affiliate of the Borrower or
its Subsidiaries and (c) other than as expressly provided herein with respect to
the Guarantees contemplated by the second parenthetical to clause (a) of this
definition, the source of repayment for which is expressly limited to the assets
or cash flows of such Person.

“Notice of Borrowing” has the meaning assigned thereto in Section 2.2(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 3.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(a).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Term Loans and (b) all
other fees and commissions (including attorneys’ fees), charges, indebtedness,
loans, liabilities, financial accommodations, obligations, covenants and duties
owing by the Credit Parties and each of their respective Subsidiaries to the
Lenders or the Administrative Agent, in each case under any Loan Document, with
respect to any Term Loan of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Subsidiary thereof of any proceeding under any Debtor Relief
Laws, naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit E.

 

23



--------------------------------------------------------------------------------

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease Obligation.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.12).

“Participant” has the meaning assigned thereto in Section 11.9(d).

“Participant Register” has the meaning assigned thereto in Section 11.9(d).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.

“Permitted Acquisition” means any acquisition by a Credit Party in the form of
the acquisition of all or substantially all of the assets, business, unit,
division or a line of business, or at least a majority of the outstanding Equity
Interests which have the ordinary voting power for the election of directors of
the board of directors (or equivalent governing body) (whether through purchase,
merger or otherwise), of any other Person if each such acquisition meets all of
the following requirements:

(a) no less than fifteen (15) Business Days prior to the proposed closing date
of such acquisition (or such later date as may be approved by the Administrative
Agent in its sole discretion), the Borrower shall have delivered written notice
of such acquisition to the Administrative Agent and the Lenders, which notice
shall include the proposed closing date of such acquisition;

(b) the Borrower shall have certified on or before the closing date of such
acquisition, in writing and in a form reasonably acceptable to the
Administrative Agent, that such acquisition has been approved by the board of
directors (or equivalent governing body) of the Person to be acquired;

(c) the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 7.11;

 

24



--------------------------------------------------------------------------------

(d) if such transaction is a merger or consolidation, the Borrower or a
Subsidiary Guarantor shall be the surviving Person and no Change in Control
shall have been effected thereby;

(e) the Borrower shall have delivered to the Administrative Agent all notices
and other documents required to be delivered pursuant to, and in accordance
with, and to the extent required by, Section 6.14;

(f) no later than five (5) Business Days prior to the proposed closing date of
such acquisition (or such later date as may be approved by the Administrative
Agent in its sole discretion), the Borrower shall have delivered to the
Administrative Agent an Officer’s Compliance Certificate for the most recent
fiscal quarter end preceding such acquisition for which financial statements are
available demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that the Borrower is in compliance on a Pro Forma Basis
(as of the date of the acquisition and after giving effect thereto and any
Indebtedness incurred in connection therewith) with each covenant contained in
Section 7.14;

(g) no later than five (5) Business Days prior to the proposed closing date of
such acquisition (or such later date as may be approved by the Administrative
Agent in its sole discretion), the Borrower, to the extent requested by the
Administrative Agent, (i) shall have delivered to the Administrative Agent
promptly upon the finalization thereof copies of substantially final Permitted
Acquisition Documents, which shall be in form and substance reasonably
satisfactory to the Administrative Agent, and (ii) shall have delivered to, or
made available for inspection by, the Administrative Agent substantially
complete Permitted Acquisition Diligence Information, which shall be in form and
substance reasonably satisfactory to the Administrative Agent;

(h) no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such acquisition and any Indebtedness incurred
in connection therewith; and

(i) the Borrower shall have (i) delivered to the Administrative Agent a
certificate of a Responsible Officer certifying that all of the requirements set
forth above have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition and (ii) provided such other
documents and other information as may be reasonably requested by the
Administrative Agent or the Required Lenders (through the Administrative Agent)
in connection with such purchase or other acquisition.

“Permitted Acquisition Diligence Information” means with respect to any
acquisition proposed by the Borrower or any Subsidiary Guarantor, to the extent
applicable, all material financial information, all material contracts, all
material customer lists, all material supply agreements, and all other material
information, in each case, reasonably requested to be delivered to the
Administrative Agent in connection with such acquisition (except to the extent
that any such information is (a) subject to any confidentiality agreement,
unless mutually agreeable arrangements can be made to preserve such information
as confidential, (b) classified or (c) subject to any attorney-client
privilege).

“Permitted Acquisition Documents” means with respect to any acquisition proposed
by the Borrower or any Subsidiary Guarantor, final copies or substantially final
drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other agreement evidencing such
acquisition, including, without limitation, all legal opinions and each other
document executed, delivered, contemplated by or prepared in connection
therewith and any amendment, modification or supplement to any of the foregoing.

“Permitted Liens” means the Liens permitted pursuant to Section 7.2.

 

25



--------------------------------------------------------------------------------

“Permitted Warehouse Collateral” means, with respect to any Warehousing Line,
Mortgage Loans purchased or originated by a Credit Party using the proceeds of
such Warehousing Line, and related rights (including servicing rights related to
such Mortgage Loans) and proceeds, including mortgage-backed securities which
are backed by such Mortgage Loans. For the avoidance of doubt no Permitted
Warehouse Collateral shall be included in the calculation of the Asset Coverage
Ratio.

“Permitted Warehouse Guarantee” means one or more of the following Guarantees of
a Credit Party: (a) Guarantees of Indebtedness of an Excluded Subsidiary
consisting of bridge or warehouse lines of credit incurred by such Excluded
Subsidiary in the ordinary course of business that are secured solely by the
assets of Excluded Subsidiary and which such Guarantees are secured, if at all,
solely by the Equity Interests issued by such Excluded Subsidiary to any Credit
Party that is providing such Guarantee, (b) unsecured Guarantees of Permitted
Warehouse Lines and (c) Guarantees of obligations of an entity in which a Credit
Party or an Excluded Subsidiary has directly or indirectly made an Investment
that is not otherwise prohibited hereunder, which Guarantee under this clause
(c) shall be unsecured and shall be limited to usual and customary carve out
matters with respect to fraud, misappropriation, breaches of representations and
warranties and misapplication by a Credit Party or such entity.

“Permitted Warehousing Line” means any Indebtedness under any Warehousing Line
but only to the extent that (a) the amount thereof that the holder of such
Indebtedness has contractual recourse to any Credit Party does not exceed the
Realizable Value of the assets securing such Indebtedness and (b) such
Indebtedness is secured only by Permitted Warehouse Collateral applicable to
that Warehousing Line. The amount of any such Indebtedness shall be determined
in accordance with GAAP.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning assigned thereto in Section 6.2.

“Pledged Equity Interests” means all Equity Interests at any time pledged to the
Administrative Agent for the benefit of the Secured Parties pursuant to the
Collateral Agreement.

“PNC Agency Warehousing Agreement” means that certain Amended and Restated
Warehousing Credit and Security Agreement, dated as of June 25, 2013, by and
between WDLLC, as borrower, and PNC Bank, N.A., and any other Person from time
to time that is a lender thereunder.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA or
Consolidated Adjusted EBITDA for any period during which one or more Specified
Transactions occurs, that such Specified Transaction (and all other Specified
Transactions that have been consummated during the applicable period) shall be
deemed to have occurred as of the first day of the applicable period of
measurement and:

(a) all income statement items (whether positive or negative) attributable to
the Property or Person disposed of in a Specified Disposition shall be excluded
and all income statement items (whether positive or negative) attributable to
the Property or Person acquired in a Permitted Acquisition shall be included
(provided that such income statement items to be included are reflected in
financial statements or other financial data reasonably acceptable to the
Administrative Agent and based upon reasonable assumptions and calculations
which are expected to have a continuous impact); and

 

26



--------------------------------------------------------------------------------

(b) non-recurring costs, extraordinary expenses and other pro forma adjustments
attributable to such Specified Transaction may be included to the extent that
such costs, expenses or adjustments:

(i) are reasonably expected to be realized within twelve (12) months of such
Specified Transaction as set forth in reasonable detail on a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent;

(ii) are calculated on a basis consistent with GAAP and Regulation S-X of the
Exchange Act; and

(iii) represent less than ten percent (10%) of Consolidated EBITDA or
Consolidated Adjusted EBITDA, as the case may be (determined without giving
effect to this clause (b));

provided that the foregoing costs, expenses and adjustments shall be without
duplication of any costs, expenses or adjustments that are already included in
the calculation of Consolidated EBITDA or Consolidated Adjusted EBITDA or clause
(a) above, as the case may be.

“Production Report” has the meaning assigned thereto in Section 4.1(f)(iii).

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

“Public Lenders” has the meaning assigned thereto in Section 6.2.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualifying Mortgage Servicing Rights” means, as of any date of determination,
the right to payments owed to any Credit Party under each of the Servicing
Contracts that (a) have been appraised in the most recent appraisals provided to
the Administrative Agent accordance with Section 6.13(b), (b) are, to the extent
provided for in the Collateral Agreement, subject to a first priority Lien in
favor of the Administrative Agent for the benefit of the Secured Parties and
(c) are not subject to any other Liens, other than the Lien referred to in
clause (b) of this definition.

“Realizable Value” means, with respect to any asset of the Borrower or any of
its Subsidiaries, (a) in the case of any real property owned by the Borrower or
any of its Subsidiaries and acquired as a result of the foreclosure or other
enforcement of a Lien by such Person, the value realizable upon the disposition
of such asset as determined by the Borrower in good faith and consistent with
customary industry practice (which such amount shall not, at any time, exceed
the book value of such asset used in preparing the most recent consolidated
balance of the Borrower and its Subsidiaries) and (b) with respect to any other
asset, the lesser of (i) if applicable, the face amount of such asset and
(ii) the fair market value of such asset as determined by the Borrower in
accordance with the agreement governing any Indebtedness secured by such asset
(or, if such agreement does not contain any such provision, as determined by the
senior management of the Borrower in good faith and consistent with customary
industry practice); provided that the Realizable Value of any asset described in
clauses (a) or (b) as to which the Borrower and its Subsidiaries have a binding
commitment to purchase from a Person that is not the Borrower, a Subsidiary of
the Borrower or an Affiliate of the Borrower or its Subsidiaries shall be the
minimum price payable to the Borrower and its Subsidiaries for such asset
pursuant to the terms of such contractual commitment.

 

27



--------------------------------------------------------------------------------

“Recipient” means (a) the Administrative Agent or (b) any Lender, as applicable.

“Register” has the meaning assigned thereto in Section 11.9(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders representing more than fifty
percent (50)% of the outstanding Term Loans of all Lenders. The Term Loans of
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by the
Borrower and reasonably acceptable to the Administrative Agent. Any document
delivered hereunder or under any other Loan Document that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.

“Restricted Payment” has the meaning assigned thereto in Section 7.6.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to a sanctions
program administered by OFAC.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.

 

28



--------------------------------------------------------------------------------

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 10.5, any
other holder from time to time of any of any Secured Obligations and, in each
case, their respective successors and permitted assigns.

“Security Documents” means the collective reference to the Collateral Agreement,
the Facility Mortgages (if any), and each other agreement or writing pursuant to
which any Credit Party pledges or grants a security interest in any Property or
assets securing the Secured Obligations.

“Servicing Contract” means, with respect to any Person, the arrangement, whether
or not in writing, under which that Person has the right to service Mortgage
Loans.

“Servicing Portfolio” means, as to any Person, the unpaid principal balance of
Mortgage Loans serviced by that Person under Servicing Contracts, minus the
principal balance of all Mortgage Loans that are serviced by that Person for
others under subservicing arrangements.

“Servicing Portfolio Report” has the meaning assigned thereto in
Section 4.1(f)(iv).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Disposition” means any (a) disposition of all or substantially all of
the assets or Equity Interests of any Subsidiary of the Borrower or any
division, business unit, product line or line of business and (b) any Asset
Disposition made pursuant to Section 7.5(h) or (j).

“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition and (c) the Transactions.

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries (other than Excluded
Subsidiaries) that is subordinated in right and time of payment to the Secured
Obligations on terms and conditions satisfactory to the Administrative Agent.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned

 

29



--------------------------------------------------------------------------------

by (directly or indirectly) or the management is otherwise controlled by
(directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

“Subsidiary Guarantors” means, collectively, all direct and indirect
Subsidiaries of the Borrower (other than Excluded Subsidiaries) in existence on
the Closing Date or which become a party to the Collateral Agreement pursuant to
Section 6.14.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

“Term Loan Commitment” means (a) as to any Lender, the obligation of such Lender
to make a portion of the Initial Term Loan and/or Incremental Term Loans, as
applicable, to the account of the Borrower hereunder on the Closing Date (in the
case of the Initial Term Loan) or the applicable borrowing date (in the case of
any Incremental Term Loan) in an aggregate principal amount not to exceed the
amount set forth opposite such Lender’s name on the Register, as such amount may
be reduced or otherwise modified at any time or from time to time pursuant to
the terms hereof and (b) as to all Lenders, the aggregate commitment of all
Lenders to make such Term Loans. The aggregate Term Loan Commitment with respect
to the Initial Term Loan of all Lenders on the Closing Date shall be
$175,000,000.

“Term Loan Facility” means the term loan facility established pursuant to
Article II (including any new term loan facility established pursuant to
Section 3.13).

“Term Loan Maturity Date” means the first to occur of (a) December 20, 2020, and
(b) the date of acceleration of the Term Loans pursuant to Section 9.2(a).

“Term Loan Note” means a promissory note made by the Borrower in favor of a
Lender evidencing the portion of the Term Loans made by such Lender,
substantially in the form attached as Exhibit A, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

“Term Loans” means the Initial Term Loans and, if applicable, the Incremental
Term Loans and “Term Loan” means any of such Term Loans.

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it

 

30



--------------------------------------------------------------------------------

was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, or (c) the termination of a Pension Plan, the filing
of a notice of intent to terminate a Pension Plan or the treatment of a Pension
Plan amendment as a termination, under Section 4041 of ERISA, if the plan assets
are not sufficient to pay all plan liabilities, or (d) the institution of
proceedings to terminate, or the appointment of a trustee with respect to, any
Pension Plan by the PBGC, or (e) any other event or condition which would
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan, or (f) the imposition
of a Lien pursuant to Section 430(k) of the Code or Section 303 of ERISA, or
(g) the determination that any Pension Plan or Multiemployer Plan is considered
an at-risk plan or plan in endangered or critical status with the meaning of
Sections 430, 431 or 432 of the Code or Sections 303, 304 or 305 of ERISA or
(h) the partial or complete withdrawal of any Credit Party or any ERISA
Affiliate from a Multiemployer Plan if withdrawal liability is asserted by such
plan, or (i) any event or condition which results in the reorganization or
insolvency of a Multiemployer Plan under Sections 4241 or 4245 of ERISA, or
(j) any event or condition which results in the termination of a Multiemployer
Plan under Section 4041A of ERISA or the institution by PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA, or (k) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Credit
Party or any ERISA Affiliate.

“Threshold Amount” means $7,500,000.

“Transaction Costs” means all transaction fees, charges and other amounts
related to the Transactions and any Permitted Acquisitions (including, without
limitation, any financing fees, merger and acquisition fees, legal fees and
expenses, due diligence fees or any other fees and expenses in connection
therewith), in each case to the extent paid within six (6) months of the closing
of the Term Loan Facility or such Permitted Acquisition, as applicable, and
approved by the Administrative Agent in its reasonable discretion.

“Transactions” means, collectively, (a) the repayment in full of all
Indebtedness outstanding under the Existing Credit Agreement and (b) the funding
of the Initial Term Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“United States” means the United States of America.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 3.11(g).

“W&D Multifamily” means Walker & Dunlop Multifamily, Inc., a Delaware
corporation.

“Warehousing Line” means, collectively, the Bank of America Warehousing
Agreement, the PNC Agency Warehousing Agreement and any additional warehousing
facilities, which may be structured as repurchase facilities and in each case,
which contain customary terms for such warehousing facilities and are entered
into in the ordinary course of business for the sole purpose of financing Agency
Mortgage Loan Transactions or other purchases or originations of Mortgage Loans
that are secured by Multifamily Properties.

“WD Capital” means Walker & Dunlop Capital, LLC, a Massachusetts limited
liability company.

 

31



--------------------------------------------------------------------------------

“WDLLC” means Walker & Dunlop, LLC, a Delaware limited liability company.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).

“Withholding Agent” means the Borrower and the Administrative Agent.

“Working Capital” means, for any period, for the Borrower and its Subsidiaries
(other than the Excluded Subsidiaries) on a Consolidated basis and calculated in
accordance with GAAP, as of any date of determination, the excess of (a) the sum
of the amounts of “Pledged Securities” and “Servicing Fees and Other
Receivables, Net”, each as reflected on the Consolidated balance sheet of the
Credit Parties as of the last day of such period over (b) the sum of the amounts
of “Accounts Payable and Other Accruals” and “Performance Deposits from
Borrower”, each as reflected on the Consolidated balance sheet of the Credit
Parties as of the last day of such period.

SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form and (j) in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including”.

SECTION 1.3 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 6.1(a), except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Credit Parties
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

32



--------------------------------------------------------------------------------

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

SECTION 1.5 Rounding. Any financial ratios required to be maintained pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio or percentage is expressed herein and rounding the result up
or down to the nearest number (with a rounding-up if there is no nearest
number).

SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including, without
limitation, the Code, the Commodity Exchange Act, ERISA, the Exchange Act, the
PATRIOT Act, the Securities Act of 1933, the UCC, the Investment Company Act of
1940, the Interstate Commerce Act, the Trading with the Enemy Act of the United
States or any of the foreign assets control regulations of the United States
Treasury Department, shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.

SECTION 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.8 Guarantees. Unless otherwise specified, the amount of any Guarantee
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Guarantee.

SECTION 1.9 Covenant Compliance Generally. For purposes of determining
compliance under Sections 7.1, 7.2, 7.3, 7.5 and 7.6, any amount in a currency
other than Dollars will be converted to Dollars in a manner consistent with that
used in calculating Consolidated Corporate Net Income in the most recent annual
financial statements delivered pursuant to Section 6.1(a). Notwithstanding the
foregoing, for purposes of determining compliance with Sections 7.1, 7.2 and
7.3, with respect to any amount of Indebtedness or Investment in a currency
other than Dollars, no breach of any basket contained in such sections shall be
deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Indebtedness or Investment is incurred; provided
that for the avoidance of

 

33



--------------------------------------------------------------------------------

doubt, the foregoing provisions of this Section 1.9 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.

ARTICLE II

TERM LOAN FACILITY

SECTION 2.1 Initial Term Loan. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Lender severally agrees to make the Initial Term Loan to the Borrower on the
Closing Date in a principal amount equal to such Lender’s Term Loan Commitment
as of the Closing Date. Notwithstanding the foregoing, if the total Term Loan
Commitment as of the Closing Date is not drawn on the Closing Date, the undrawn
amount shall automatically be cancelled.

SECTION 2.2 Procedure for Advance of Term Loan.

(a) Initial Term Loan. The Borrower shall give the Administrative Agent an
irrevocable written notice substantially in the form of Exhibit B (a “Notice of
Borrowing”) prior to 11:00 a.m. on the Closing Date requesting that the Lenders
make the Initial Term Loan as a Base Rate Loan on such date (provided that the
Borrower may request, no later than three (3) Business Days prior to the Closing
Date, that the Lenders make the Initial Term Loan as a LIBOR Rate Loan if the
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 3.9 of this Agreement). Upon receipt
of such Notice of Borrowing from the Borrower, the Administrative Agent shall
promptly notify each Lender thereof. Not later than 1:00 p.m. on the Closing
Date, each Lender will make available to the Administrative Agent for the
account of the Borrower, at the Administrative Agent’s Office in immediately
available funds, the amount of such Initial Term Loan to be made by such Lender
on the Closing Date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of the Initial Term Loan in
immediately available funds by wire transfer to such Person or Persons as may be
designated by the Borrower in writing.

(b) Incremental Term Loans. Any Incremental Term Loans shall be borrowed
pursuant to, and in accordance with Section 3.13.

SECTION 2.3 Repayment of Term Loans.

(a) Initial Term Loan. The Borrower shall repay the aggregate outstanding
principal amount of the Initial Term Loan in consecutive quarterly installments
equal to $437,500 on the last Business Day of each of March, June, September and
December commencing March 31, 2014, except as the amounts of individual
installments may be adjusted pursuant to Section 2.4 hereof; provided that the
final principal installment of the Initial Term Loan shall be paid in full on
the Term Loan Maturity Date in an amount equal to the aggregate outstanding
principal of the Initial Term Loan on such date (together with all accrued
interest thereon).

(b) Incremental Term Loans. The Borrower shall repay the aggregate outstanding
principal amount of each Incremental Term Loan (if any) as determined pursuant
to, and in accordance with, Section 3.13.

 

34



--------------------------------------------------------------------------------

SECTION 2.4 Prepayments of Term Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time, without premium or penalty, to prepay the Term Loans, in whole or
in part, upon delivery to the Administrative Agent of a written notice
substantially in the form of Exhibit C (a “Notice of Prepayment”) not later than
11:00 a.m. (i) on the same Business Day as each Base Rate Loan and (ii) at least
three (3) Business Days before each LIBOR Rate Loan, specifying the date and
amount of repayment, whether the repayment is of LIBOR Rate Loans or Base Rate
Loans or a combination thereof, and if a combination thereof, the amount
allocable to each and whether the repayment is of the Initial Term Loan, an
Incremental Term Loan or a combination thereof, and if a combination thereof,
the amount allocable to each. Each optional prepayment of the Term Loans
hereunder shall be in an aggregate principal amount of at least $5,000,000 or
any whole multiple of $1,000,000 in excess thereof and shall be applied to the
outstanding principal installments of the Initial Term Loan or any Incremental
Term Loans as directed by the Borrower. Each repayment shall be accompanied by
any amount required to be paid pursuant to Section 3.9 hereof. A Notice of
Prepayment received after 11:00 a.m. on any day shall be deemed received on the
next Business Day. The Administrative Agent shall promptly notify the applicable
Lenders of each Notice of Prepayment.

(b) Mandatory Prepayments.

(i) Debt Issuances. The Borrower shall make mandatory principal prepayments of
the Initial Term Loan, and to the extent provided in the applicable Lender
Joinder Agreement (or other applicable governing documents) with respect to each
then outstanding Incremental Term Loan, the Incremental Term Loans, in the
manner set forth in clause (v) below in an amount equal to one hundred percent
(100%) of the aggregate Net Cash Proceeds from any Debt Issuance not otherwise
permitted pursuant to Section 7.1. Such prepayment shall be made within three
(3) Business Days after the date of receipt of the Net Cash Proceeds of any such
Debt Issuance.

(ii) Asset Dispositions. The Borrower shall make mandatory principal prepayments
of the Initial Term Loan, and to the extent provided in the applicable Lender
Joinder Agreement (or other applicable governing documents) with respect to each
then outstanding Incremental Term Loan, the Incremental Term Loans, in the
manner set forth in clause (v) below in amounts equal to one hundred percent
(100%) of the aggregate Net Cash Proceeds from any Asset Disposition (other than
any Asset Disposition permitted pursuant to, and in accordance with, clauses
(a) through (i) of Section 7.5) to the extent that the aggregate amount of such
Net Cash Proceeds exceed $2,500,000 during any Fiscal Year. Such prepayments
shall be made within three (3) Business Days after the date of receipt of the
Net Cash Proceeds of any such Asset Disposition by any Credit Party or any of
its Subsidiaries (other than Excluded Subsidiaries); provided that, so long as
no Default or Event of Default has occurred and is continuing, no prepayment
shall be required under this Section 2.4(b)(ii) to the extent that such Net Cash
Proceeds are reinvested in assets used or useful in the business of the Credit
Parties within six (6) months after receipt of such Net Cash Proceeds by such
Credit Party or such Subsidiary; provided further that any portion of such Net
Cash Proceeds not actually reinvested within such six (6) month period shall be
prepaid in accordance with this Section 2.4(b)(ii) on or before the last day of
such six (6) month period.

(iii) Insurance and Condemnation Events. The Borrower shall make mandatory
principal prepayments of the Initial Term Loan, and to the extent provided in
the applicable Lender Joinder Agreement (or other applicable governing
documents) with respect to each then outstanding Incremental Term Loan, the
Incremental Terms, in the manner set forth in clause (v) below in an amount
equal to one hundred percent (100%) of the aggregate Net Cash Proceeds

 

35



--------------------------------------------------------------------------------

from any Insurance and Condemnation Event to the extent that the aggregate
amount of such Net Cash Proceeds exceed $2,500,000 during any Fiscal Year. Such
prepayments shall be made within three (3) Business Days after the date of
receipt of Net Cash Proceeds of any such Insurance and Condemnation Event by any
Credit Party or any of its Subsidiaries (other than Excluded Subsidiaries);
provided that, so long as no Default or Event of Default has occurred and is
continuing, no prepayment shall be required under this Section 2.4(b)(iii) to
the extent that such Net Cash Proceeds are reinvested in assets used or useful
in the business of the Credit Parties within six (6) months after receipt of
such Net Cash Proceeds by such Credit Party or such Subsidiary; provided further
that any portion of the Net Cash Proceeds not actually reinvested within such
six (6) month period shall be prepaid in accordance with this
Section 2.4(b)(iii) on or before the last day of such six (6) month period.

(iv) Excess Cash Flow. After the end of each Fiscal Year (commencing with the
Fiscal Year ending December 31, 2014), within five (5) Business Days after the
earlier to occur of (x) the delivery of the financial statements and related
Officer’s Compliance Certificate for such Fiscal Year and (y) the date on which
the financial statements and the related Officer’s Compliance Certificate for
such fiscal year are required to be delivered pursuant to Section 6.1(a) and
Section 6.2(a), the Borrower shall make mandatory principal prepayments of the
Initial Term Loan, and to the extent provided in the applicable Lender Joinder
Agreement (or other applicable governing documents) with respect to each then
outstanding Incremental Term Loan, the Incremental Term Loans in the manner set
forth in clause (v) below in an amount equal to (A) the then applicable ECF
Percentage of Excess Cash Flow, if any, for such Fiscal Year minus (B) the
aggregate amount of all optional prepayments of any Term Loan made in cash
during such Fiscal Year but only to the extent that such payments or repayments
by their terms cannot be reborrowed or redrawn and do not occur in connection
with a refinancing of all or any portion of such Term Loans.

(v) Notice; Manner of Payment. Upon the occurrence of any event triggering the
prepayment requirement under clauses (i) through and including (iv) above, the
Borrower shall promptly deliver a Notice of Prepayment to the Administrative
Agent and upon receipt of such notice, the Administrative Agent shall promptly
so notify the applicable Lenders. Each prepayment of the Term Loans under this
Section shall be applied between the Initial Term Loans and, if applicable, any
Incremental Term Loans that are required to be prepaid to the extent specified
in the applicable governing documentation for each applicable Incremental Term
Loan but in any event not to exceed the ratable share of the Term Loans (as
determined based on the then outstanding principal amount of each such Term
Loan). Amounts so applied shall be further applied (A) on a pro rata basis to
the remaining scheduled principal installments of the Initial Term Loans and
(B) as determined by the Borrower and the applicable Incremental Lenders to
reduce the remaining scheduled principal installments of any Incremental Term
Loans.

(vi) No Reborrowings. Amounts prepaid under the Term Loan pursuant to this
Section may not be reborrowed. Each prepayment shall be accompanied by any
amount required to be paid pursuant to Section 3.9.

(c) Call Premium. In the event that, on or prior to the one year anniversary of
the Closing Date, the Borrower (i) makes any prepayment of the Initial Term
Loans in connection with any Repricing Transaction (as defined below) or
(ii) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each applicable Lender, a fee in an amount equal to, (x) in the case
of clause (i), a prepayment premium of 1.0% of the amount of the Initial Term
Loans being prepaid and (y) in the case of clause (ii), a payment equal to 1.0%
of the aggregate amount of the Initial Term Loans outstanding immediately prior
to such

 

36



--------------------------------------------------------------------------------

amendment that are subject to such amendment (including, without limitation, any
Initial Term Loans of a Non-Consenting Lender that is replaced pursuant to
Section 3.12(b) in connection with such amendment). Such fees shall be due and
payable within three (3) Business Days of the date of the effectiveness of such
Repricing Transaction. For the purpose of this clause (c), “Repricing
Transaction” means (x) any prepayment or repayment of the Initial Term Loans
with the proceeds of, or any conversion of the Initial Term Loans into, any new
or replacement tranche of term loans or Indebtedness bearing interest with an
“effective yield” (taking into account, for example, upfront fees, interest rate
spreads, interest rate benchmark floors and original issue discount, but
excluding the effect of any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared with all lenders or holders
of such new or replacement loans) less than the “effective yield” applicable to
the Initial Term Loans (as such comparative yields are determined in the
reasonable judgment of the Administrative Agent consistent with generally
accepted financial practices) and (y) any amendment to the pricing terms of the
Initial Term Loans which reduces the “effective yield” applicable to the Initial
Term Loans.

ARTICLE III

GENERAL LOAN PROVISIONS

SECTION 3.1 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, the Initial Term Loans shall bear interest at (A) the
Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the Applicable
Margin (provided that the LIBOR Rate shall not be available until three
(3) Business Days after the Closing Date unless the Borrower has delivered to
the Administrative Agent a letter indemnifying the Lenders in the manner set
forth in Section 3.9 of this Agreement). The Borrower shall select the rate of
interest and Interest Period, if any, applicable to the Initial Term Loan at the
time a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 3.2.

(b) Default Rate. Subject to Section 9.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 9.1(a), (b),
(i) or (j), or (ii) at the election of the Required Lenders, upon the occurrence
and during the continuance of any other Event of Default, (A) the Borrower shall
no longer have the option to request LIBOR Rate Loans, (B) all outstanding LIBOR
Rate Loans shall bear interest at a rate per annum of two percent (2%) in excess
of the rate (including the Applicable Margin) then applicable to LIBOR Rate
Loans until the end of the applicable Interest Period and thereafter at a rate
equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans, (C) all outstanding Base Rate Loans
and other Obligations arising hereunder or under any other Loan Document shall
bear interest at a rate per annum equal to two percent (2%) in excess of the
rate (including the Applicable Margin) then applicable to Base Rate Loans or
such other Obligations arising hereunder or under any other Loan Document and
(D) all accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent. Interest shall continue to accrue on the Obligations after
the filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law.

(c) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing December 31, 2013; and interest on each LIBOR Rate Loan shall be due
and payable on the last day of each Interest Period applicable thereto, and if
such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).

 

37



--------------------------------------------------------------------------------

(d) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations. It is the
intent hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrower under Applicable Law.

SECTION 3.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time following the third
Business Day after the Closing Date all or any portion of any outstanding Base
Rate Loans in a principal amount equal to $5,000,000 or any whole multiple of
$1,000,000 in excess thereof into one or more LIBOR Rate Loans and (b) upon the
expiration of any Interest Period, (i) convert all or any part of its
outstanding LIBOR Rate Loans in a principal amount equal to $3,000,000 or a
whole multiple of $1,000,000 in excess thereof into Base Rate Loans or
(ii) continue such LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower
desires to convert or continue Initial Term Loans as provided above, the
Borrower shall give the Administrative Agent irrevocable prior written notice in
the form attached as Exhibit D (a “Notice of Conversion/Continuation”) not later
than 11:00 a.m. three (3) Business Days before the day on which a proposed
conversion or continuation of such Initial Term Loan is to be effective
specifying (A) the Initial Term Loans to be converted or continued, and, in the
case of any LIBOR Rate Loan to be converted or continued, the last day of the
Interest Period therefor, (B) the effective date of such conversion or
continuation (which shall be a Business Day), (C) the principal amount of such
Initial Term Loans to be converted or continued, and (D) the Interest Period to
be applicable to such converted or continued LIBOR Rate Loan. If the Borrower
fails to give a timely Notice of Conversion/Continuation prior to the end of the
Interest Period for any LIBOR Rate Loan, then the applicable LIBOR Rate Loan
shall be converted to a Base Rate Loan. Any such automatic conversion to a Base
Rate Loan shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBOR Rate Loan. If the Borrower requests
a conversion to, or continuation of, LIBOR Rate Loans, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. The Administrative Agent shall promptly notify the applicable Lenders of
such Notice of Conversion/Continuation.

SECTION 3.3 Fees. The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Engagement Letter and the Administrative Agent’s Fee Letter.
The Borrower shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified.

SECTION 3.4 Manner of Payment. Each payment by the Borrower on account of the
principal of or interest on the Term Loans or of any fee, commission or other
amounts payable to the Lenders under this Agreement shall be made not later than
1:00 p.m. on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
applicable Lenders entitled to such payment in Dollars, in immediately available
funds and shall be made without any set off, counterclaim or deduction
whatsoever. Any payment received after such time

 

38



--------------------------------------------------------------------------------

but before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 9.1, but for all other purposes shall be deemed to have been
made on the next succeeding Business Day. Any payment received after 2:00 p.m.
shall be deemed to have been made on the next succeeding Business Day for all
purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its ratable share (or other applicable share as
provided herein) of such payment and shall wire advice of the amount of such
credit to each Lender. Each payment to the Administrative Agent of
Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Sections 3.9,
3.10, 3.11 or 11.3 shall be paid to the Administrative Agent for the account of
the applicable Lender. Subject to the definition of Interest Period, if any
payment under this Agreement shall be specified to be made upon a day which is
not a Business Day, it shall be made on the next succeeding day which is a
Business Day and such extension of time shall in such case be included in
computing any interest if payable along with such payment. Notwithstanding the
foregoing, if there exists a Defaulting Lender each payment by the Borrower to
such Defaulting Lender hereunder shall be applied in accordance with
Section 3.14(a)(ii).

SECTION 3.5 Evidence of Indebtedness. The Term Loans made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Term Loans made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Term Loan Note which
shall evidence such Lender’s Term Loans in addition to such accounts or records.
Each Lender may attach schedules to its Term Loan Note and endorse thereon the
date, amount and maturity of its Term Loan and payments with respect thereto.

SECTION 3.6 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Term Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Term Loans and accrued interest thereon or other such
obligations (other than pursuant to Sections 3.9, 3.10, 3.11 or 11.3) greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Term Loans and
such other obligations of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans and other amounts owing them;
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans to any assignee or participant, other than to the Borrower or any of
its Subsidiaries or Affiliates (as to which the provisions of this paragraph
shall apply).

 

39



--------------------------------------------------------------------------------

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 3.7 Administrative Agent’s Clawback.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with this Agreement and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the daily average
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Term Loan included in such borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(b) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(c) Nature of Obligations of Lenders. The obligations of the Lenders under this
Agreement to make Term Loans are several and are not joint or joint and several.
The failure of any Lender to make available its ratable portion of any Term Loan
requested by the Borrower shall not relieve it or any other Lender of its
obligation, if any, hereunder to make its ratable portion of such Term Loan
available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its ratable portion of such Term Loan
available on the borrowing date.

 

40



--------------------------------------------------------------------------------

SECTION 3.8 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a conversion to or continuation thereof, if for
any reason (i) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that Dollar deposits are
not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Term Loan, (ii) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that reasonable and adequate means do not exist for the
ascertaining the LIBOR Rate for such Interest Period with respect to a proposed
LIBOR Rate Loan or (iii) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error), and shall
have notified the Administrative Agent accordingly, that the LIBOR Rate does not
adequately and fairly reflect the cost to such Lenders of making or maintaining
such Term Loans during such Interest Period, then the Administrative Agent shall
promptly give notice thereof to the Borrower. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, the obligation of the Lenders to make LIBOR Rate Loans and the right of
the Borrower to convert any Term Loan to or continue any Term Loan as a LIBOR
Rate Loan shall be suspended, and the Borrower shall either (A) repay in full
(or cause to be repaid in full) the then outstanding principal amount of each
such LIBOR Rate Loan together with accrued interest thereon (subject to
Section 3.1(d)), on the last day of the then current Interest Period applicable
to such LIBOR Rate Loan; or (B) convert the then outstanding principal amount of
each such LIBOR Rate Loan to a Base Rate Loan as of the last day of such
Interest Period.

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Term Loan to a LIBOR Rate Loan or continue any Term Loan
as a LIBOR Rate Loan shall be suspended and thereafter the Borrower may select
only Base Rate Loans and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Term Loan shall immediately be converted to a
Base Rate Loan for the remainder of such Interest Period.

SECTION 3.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Term Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (b) due to any failure of the Borrower to borrow, continue or convert
on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its ratable portion of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging

 

41



--------------------------------------------------------------------------------

methods which such Lender deems appropriate and practical. A certificate of such
Lender setting forth the basis for determining such amount or amounts necessary
to compensate such Lender shall be forwarded to the Borrower through the
Administrative Agent and shall be conclusively presumed to be correct save for
manifest error.

SECTION 3.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or LIBOR Rate Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Term Loan (or of maintaining its obligation to make any such
Term Loan) or to reduce the amount of any sum received or receivable by such
Lender or other Recipient hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender or other Recipient, the
Borrower shall promptly pay to any such Lender or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement or the Term Loans made by such Lender to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy), then from
time to time upon written request of such Lender the Borrower shall promptly pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or other Recipient
setting forth the amount or amounts necessary to compensate such Lender, such
other Recipient or any of their respective holding companies, as the case may
be, as specified in paragraph (a) or (b) of this Section and delivered to the
Borrower, shall be conclusive absent manifest error. The Borrower shall pay such
Lender or such other Recipient, as the case may be, the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or other
Recipient to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such other

 

42



--------------------------------------------------------------------------------

Recipient’s right to demand such compensation; provided that the Borrower shall
not be required to compensate any Lender or any other Recipient pursuant to this
Section for any increased costs incurred or reductions suffered more than nine
(9) months prior to the date that such Lender or such other Recipient, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

SECTION 3.11 Taxes.

(a) Defined Terms. For purposes of this Section 3.11, the term “Applicable Law”
includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d) Indemnification by the Credit Parties. The Credit Parties shall, jointly and
severally, indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Recipient
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Recipient, shall be conclusive absent manifest
error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

43



--------------------------------------------------------------------------------

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 3.11, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing:

(A) Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

44



--------------------------------------------------------------------------------

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

45



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.11 (including by
the payment of additional amounts pursuant to this Section 3.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 3.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Term Loan
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

SECTION 3.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different lending
office for funding or booking its Term Loans hereunder or to assign its rights
and obligations hereunder to another of its offices, branches or affiliates, if,
in the judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.10 or Section 3.11, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.11, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.9), all of its interests,
rights (other than its existing rights to payments pursuant to Section 3.10 or
Section 3.11) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.9;

 

46



--------------------------------------------------------------------------------

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.9) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts, including any amounts under Section 2.4(c));

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.10 or payments required to be made pursuant to Section 3.11,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with Applicable Law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 3.13 Incremental Loans.

(a) At any time, the Borrower may by written notice to the Administrative Agent
elect to request the establishment of one or more incremental term loan
commitments (any such incremental term loan commitment, an “Incremental Term
Loan Commitment”) to make up to three (3) additional term loans (any such
additional term loan, an “Incremental Term Loan”); provided that (i) the total
aggregate principal amount for all Incremental Term Loan Commitments shall not
(as of any date of incurrence thereof) exceed $60,000,000 and (ii) the total
aggregate amount for each Incremental Term Loan Commitment (and the Incremental
Term Loans made thereunder) shall not be less than a minimum principal amount of
$10,000,000 or, if less, the remaining amount permitted pursuant to the
foregoing clause (i). Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Borrower proposes that any Incremental
Term Loan Commitment shall be effective, which shall be a date not less than ten
(10) Business Days after the date on which such notice is delivered to
Administrative Agent. The Borrower may invite any Lender, any Affiliate of any
Lender and/or any Approved Fund, and/or any other Person reasonably satisfactory
to the Administrative Agent, to provide an Incremental Term Loan Commitment (any
such Person, an “Incremental Lender”). Any proposed Incremental Lender offered
or approached to provide all or a portion of any Incremental Term Loan
Commitment may elect or decline, in its sole discretion, to provide such
Incremental Term Loan Commitment. Any Incremental Term Loan Commitment shall
become effective as of such Increased Amount Date; provided that:

(A) no Default or Event of Default shall exist on such Increased Amount Date
immediately before or immediately after giving effect to (x) any Incremental
Term Loan Commitment and the making of any Incremental Term Loans pursuant
thereto, (y) any permanent repayment of Indebtedness consummated in connection
therewith and (z) any Permitted Acquisition consummated in connection therewith;

 

47



--------------------------------------------------------------------------------

(B) the Administrative Agent and the Lenders shall have received from the
Borrower an Officer’s Compliance Certificate demonstrating, in form and
substance reasonably satisfactory to the Administrative Agent, that the Borrower
is in compliance with the financial covenants set forth in Section 7.14 based on
the financial statements most recently delivered pursuant to Section 6.1(a) or
6.1(b), as applicable, both before and after giving effect (on a Pro Forma
Basis) to (x) any Incremental Term Loan Commitment and the making of any
Incremental Term Loans pursuant thereto (with any Incremental Term Loan
Commitment being deemed to be fully funded), (y) any permanent repayment of
Indebtedness consummated in connection therewith and (z) any Permitted
Acquisition consummated in connection therewith;

(C) each of the representations and warranties contained in Articles V and VIII
shall be true and correct in all material respects, except to the extent any
such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true, correct and complete in all respects, on such Increased Amount Date
with the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date);

(D) the proceeds of any Incremental Term Loans shall be used for general
corporate purposes of the Credit Parties (including Permitted Acquisitions);

(E) each Incremental Term Loan Commitment (and the Incremental Term Loans made
thereunder) shall constitute Obligations of the Borrower and shall be secured
and guaranteed with the other Term Loans on a pari passu basis;

(F) in the case of each Incremental Term Loan (the terms of which shall be set
forth in the relevant Lender Joinder Agreement):

(1) such Incremental Term Loan will mature and amortize in a manner reasonably
acceptable to the Incremental Lenders making such Incremental Term Loan and the
Borrower, but will not in any event have a shorter weighted average life to
maturity than the remaining weighted average life to maturity of the Initial
Term Loan or a maturity date earlier than the Term Loan Maturity Date;

(2) the Applicable Margin and pricing grid, if applicable, for such Incremental
Term Loan shall be determined by the applicable Incremental Lenders and the
Borrower on the applicable Increased Amount Date; provided that if the
Applicable Margin in respect of any Incremental Term Loan exceeds the Applicable
Margin for the Initial Term Loan by more than 0.50%, then the Applicable Margin
for the Initial Term Loan shall be increased so that the Applicable Margin in
respect of such Initial Term Loan is equal to the Applicable Margin for the
Incremental Term Loan minus 0.50%; provided further in determining the
Applicable Margin(s) applicable to each Incremental Term Loan and the Applicable
Margin(s) for the Initial Term Loan, (A) original issue discount (“OID”) or
upfront fees (which shall be deemed to constitute like amounts of OID) payable
by the Borrower to the Lenders under such Incremental Term Loan or the Initial
Term Loan in the initial primary syndication thereof shall be included (with OID
being equated to interest based on assumed four-year

 

48



--------------------------------------------------------------------------------

life to maturity) and (B) customary arrangement or commitment fees payable to
any Lead Arranger (or its affiliates) in connection with the Initial Term Loan
or to one or more arrangers (or their affiliates) of any Incremental Term Loan
shall be excluded (it being understood that the effects of any and all interest
rate floors shall be included in determining Applicable Margin(s) under this
provision); and

(3) except as provided above, all other terms and conditions applicable to any
Incremental Term Loan, to the extent not consistent with the terms and
conditions applicable to the Initial Term Loan, shall be reasonably satisfactory
to the Administrative Agent and the Borrower (provided that such other terms and
conditions shall not be materially more favorable to the Lenders under any
Incremental Term Loans than such other terms and conditions under the Initial
Term Loans);

(G) any Incremental Lender making any Incremental Term Loan shall be entitled to
the same voting rights as the existing Lenders under the Term Loan Facility; and

(H) such Incremental Term Loan Commitments shall be effected pursuant to one or
more Lender Joinder Agreements executed and delivered by the Borrower, the
Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 3.13); and

(I) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party authorizing such Incremental Term Loan and/or Incremental Term Loan
Commitment) and such written consent or acknowledgement, if any, from each
Agency with respect to such Incremental Term Loan as may be reasonably requested
by Administrative Agent in connection with any such transaction (which such
consents or acknowledgments shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Incremental Lenders).

(b) (i) The Incremental Term Loans shall be deemed to be Term Loans; provided
that such Incremental Term Loan shall be designated as a separate tranche of
Term Loans for all purposes of this Agreement.

(ii) The Incremental Lenders shall be included in any determination of the
Required Lenders and, unless otherwise agreed, the Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement.

(c) On any Increased Amount Date on which any Incremental Term Loan Commitment
becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Term Loan Commitment shall make, or be
obligated to make, an Incremental Term Loan to the Borrower in an amount equal
to its Incremental Term Loan Commitment and shall become a Lender hereunder with
respect to such Incremental Term Loan Commitment and the Incremental Term Loan
made pursuant thereto.

 

49



--------------------------------------------------------------------------------

SECTION 3.14 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 11.2.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Term Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Term Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (1) such payment is a payment of the principal amount of any Term Loans
in respect of which such Defaulting Lender has not fully funded its appropriate
share and (2) such Term Loans were made at a time when the conditions set forth
in Section 4.1 were satisfied or waived, such payment shall be applied solely to
pay the Term Loans of all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Term Loans of such Defaulting Lender until
such time as all Term Loans are held by the Lenders pro rata in accordance with
the applicable ratable shares of such Term Loans. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will, to the extent applicable, purchase at par that portion of
outstanding Term Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Term Loans to be
held pro rata by the Lenders in accordance with the Term Loan Commitments,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

50



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS OF CLOSING AND BORROWING

SECTION 4.1 Conditions to Closing and Initial Term Loan. The obligation of the
Lenders to close this Agreement and to make the Initial Term Loan is subject to
the satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, a Term Loan Note in favor of each
Lender requesting a Term Loan Note and the Security Documents, together with any
other applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, shall be in full
force and effect and no Default or Event of Default shall exist hereunder or
thereunder.

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that (A) all representations and warranties of the Credit
Parties contained in this Agreement and the other Loan Documents are true,
correct and complete in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects); (B) none of the Credit Parties is in
violation of any of the covenants contained in this Agreement and the other Loan
Documents; (C) after giving effect to the Transactions, no Default or Event of
Default has occurred and is continuing; (D) since December 31, 2012, no event
has occurred or condition arisen, either individually or in the aggregate, that
has had or could reasonably be expected to have a Material Adverse Effect; and
(E) each of the Credit Parties, as applicable, has satisfied each of the
conditions set forth in this Section 4.1.

(ii) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Credit Party and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable, (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 4.1(b)(iii).

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable, and, to
the extent requested by the Administrative Agent, each other jurisdiction where
such Credit Party is qualified to do business and, to the extent available, a
certificate of the relevant taxing authorities of such jurisdictions certifying
that such Credit Party has filed required tax returns and owes no delinquent
taxes.

 

51



--------------------------------------------------------------------------------

(iv) Opinions of Counsel. Opinions of counsel to the Credit Parties addressed to
the Administrative Agent and the Lenders with respect to the Credit Parties, the
Loan Documents and such other matters as the Administrative Agent shall request
(which such opinions shall expressly permit reliance by permitted successors and
assigns of the Administrative Agent and the Lenders).

(c) Personal Property Collateral.

(i) Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens).

(ii) Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Security Documents together with an undated allonge for
each such promissory note duly executed in blank by the holder thereof.

(iii) Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, bankruptcy, tax and
intellectual property matters), in form and substance reasonably satisfactory
thereto, made against the Credit Parties under the Uniform Commercial Code (or
applicable judicial docket) as in effect in each jurisdiction in which filings
or recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Credit Party, indicating among
other things that the assets of each such Credit Party are free and clear of any
Lien (except for Permitted Liens).

(iv) Property and Liability Insurance. The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Credit Party, evidence of payment of all insurance
premiums for the current policy year of each policy (with appropriate
endorsements naming the Administrative Agent as lender’s loss payee (and
mortgagee, as applicable) on all policies for property hazard insurance and as
additional insured on all policies for liability insurance), and if requested by
the Administrative Agent, copies of such insurance policies.

(v) Other Collateral Documentation. The Administrative Agent shall have received
any documents reasonably requested thereby or as required by the terms of the
Security Documents to evidence its security interest in the Collateral
(including, without limitation, any landlord waivers or collateral access
agreements, filings evidencing a security interest in any intellectual property
included in the Collateral, notices and assignments of claims required under
Applicable Laws, bailee or warehouseman letters or filings with any applicable
Governmental Authority).

(d) Consents; Defaults.

(i) Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any

 

52



--------------------------------------------------------------------------------

other material consents as determined in the reasonable discretion of the
Administrative Agent) in connection with the transactions contemplated by this
Agreement and the other Loan Documents and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect.

(ii) Agency Consents. Without limiting the generality of clause (i) of this
subsection, the Credit Parties shall have received (A) written consent (and in
the case of Ginnie Mae and HUD, acknowledgment) to the extent required under the
Agency Agreements or otherwise reasonably deemed necessary by the Administrative
Agent, in form and substance satisfactory to the Administrative Agent, of each
of Fannie Mae, Freddie Mac, Ginnie Mae, FHA, and HUD (and to the extent
applicable or required, each other Investor listed on Schedule 4.1 hereto), to
the granting of the security interests contemplated by this Agreement and the
other Loan Documents (including as relating to cash flows derived from mortgage
loan servicing rights and related fees and other compensation) and the exercise
by the Administrative Agent of its rights and remedies as a secured party in
connection therewith upon the occurrence of an Event of Default, with evidence
satisfactory to the Administrative Agent that all conditions precedent to the
effectiveness of such written consent provided by each Agency have been fully
satisfied and (B) written consent, in form and substance satisfactory to the
Administrative Agent, from (1) each lender (or any agent authorized to act on
behalf of the lenders) to each Warehousing Line to the extent required by the
terms of such Warehousing Line and (2) any other Person whose consent is
required as a condition to the consents otherwise required by this subsection.

(iii) No Injunction, Etc. No action, proceeding or investigation shall have been
instituted, threatened or proposed before any Governmental Authority to enjoin,
restrain, or prohibit, or to obtain substantial damages in respect of, or which
is related to or arises out of this Agreement or the other Loan Documents or the
consummation of the transactions contemplated hereby or thereby, or which, in
the Administrative Agent’s sole discretion, would make it inadvisable to
consummate the transactions contemplated by this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby or
thereby.

(e) Material Contracts. The Administrative Agent shall have received (i) a
schedule identifying all of the Material Contracts of the Credit Parties as of
the Closing Date and (ii) if requested by the Administrative Agent, copies of
such Material Contracts certified by a Responsible Officer of the Borrower to be
true, correct and complete;

(f) Financial Matters.

(i) Financial Projections. The Administrative Agent shall have received
projections prepared by management of the Borrower of balance sheets, income
statements and cash flow statements of the Credit Parties on a quarterly basis
through December 31, 2014 and on an annual basis for each year thereafter during
the term of this Agreement, which shall not be inconsistent with any financial
information or projections previously delivered to the Administrative Agent and
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

(ii) Financial Condition/Solvency Certificate. The Borrower shall have delivered
to the Administrative Agent a certificate, in form and substance satisfactory to
the Administrative Agent and certified as accurate by the chief financial
officer of the Borrower, that (A) after giving effect to the Transactions, the
Credit Parties, on a consolidated basis, are Solvent, (B) attached

 

53



--------------------------------------------------------------------------------

thereto are calculations evidencing compliance on a Pro Forma Basis after giving
effect to the Transactions with the Closing Leverage Ratio (as defined below)
and the Asset Coverage Ratio as of the Closing Date, (C) the financial
projections previously delivered to the Administrative Agent represent the good
faith estimates (utilizing reasonable assumptions) of the financial condition
and operations of the Credit Parties and (D) attached thereto as Annex A thereto
is a list of each Excluded Subsidiary as of the Closing Date and statement of
the Consolidated EBITDA of such Excluded Subsidiary and its Subsidiaries (for
the four consecutive fiscal quarters ended immediately prior to the Closing Date
for which financial statements are available and determined for this purpose as
if all references in the definition of “Consolidated EBITDA” and any definitions
used therein to “Borrower and its Subsidiaries” refer to such Excluded
Subsidiary and its Subsidiaries).

(iii) Production Report. The Administrative Agent shall have received a loan
origination and production report, in form and substance reasonably satisfactory
to the Administrative Agent (a “Production Report”), most recently ended prior
to the Closing Date for which financial statements are available for the Credit
Parties on a consolidated basis, providing summary information with respect to
all “CMBS” originations and other Agency Mortgage Loan Transactions, loan
brokerage volume, real estate equity placement volume and advisory services
volume for fiscal quarter most recently ended prior to the Closing Date for
which financial statements are available.

(iv) Servicing Portfolio Report. The Administrative Agent shall have received a
consolidated report, in form and substance reasonably satisfactory to the
Administrative Agent (“Servicing Portfolio Report”) as of the end of the fiscal
quarter most recently ended prior to the Closing Date for which financial
statements are available, as to all Mortgage Loans the servicing rights to which
are owned by any of the Credit Parties (in each case, specified by investor
type, recourse and non-recourse, and with respect to Fannie Mae DUS Mortgage
Loans which are At Risk Mortgage Loans under a modified risk sharing arrangement
under the Fannie Mae DUS Program, a breakdown of specific loans and balances
which are subject to such risk sharing). The Servicing Portfolio Report must, at
a minimum, indicate which Mortgage Loans (1) are current and in good standing,
(2) are more than 30, 60 or 90 days past due, (3) are the subject of pending
bankruptcy or foreclosure proceedings, or (4) have been converted (through
foreclosure or other proceedings in lieu of foreclosure) into real estate owned
by a member of the Borrower’s consolidated group, and include, by Mortgage Loan
type (x) weighted average coupon, (y) weighted average maturity, and
(z) weighted average servicing fee.

(v) Closing Ratios. The Arranger will be reasonably satisfied that (A) the ratio
of Consolidated Corporate Indebtedness of the Credit Parties as of the Closing
Date calculated on a Pro Forma Basis after giving effect to the Transactions to
Consolidated Adjusted EBITDA for the four-quarter period most recently ended
prior to the Closing Date for which financial statements are available
(calculated on a Pro Forma Basis after giving effect to the Transactions) will
not exceed 4.00 to 1.00 (the “Closing Leverage Ratio”) and (B) the Asset
Coverage Ratio will not be less than 1.50 to 1.00.

(vi) Payment at Closing. The Borrower shall have paid or made arrangements to
pay contemporaneously with closing (A) to the Administrative Agent, the Arranger
and the Lenders the fees set forth or referenced in Section 3.3 and any other
accrued and unpaid fees or commissions due hereunder, (B) all fees, charges and
disbursements of counsel to the Arranger (directly to such counsel if requested
by the Arranger) to the extent accrued and unpaid prior to or on the Closing
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be

 

54



--------------------------------------------------------------------------------

incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Arranger) and (C) to any other Person such amount as may be due thereto
in connection with the transactions contemplated hereby, including all taxes,
fees and other charges in connection with the execution, delivery, recording,
filing and registration of any of the Loan Documents.

(g) Miscellaneous.

(i) Notice of Account Designation. The Administrative Agent shall have received
a Notice of Account Designation specifying the account or accounts to which the
proceeds of the Term Loans are to be disbursed.

(ii) Existing Indebtedness. All existing Indebtedness of the Credit Parties
(including Indebtedness under the Existing Credit Agreement but excluding
Indebtedness permitted pursuant to Section 7.1) shall be repaid in full, all
commitments (if any) in respect thereof shall have been terminated and all
guarantees therefor and security therefor shall be released, and the
Administrative Agent shall have received pay-off letters in form and substance
satisfactory to it evidencing such repayment, termination and release.

(iii) Rating of the Term Loan Facility and the Borrower. The Borrower shall have
received recent Debt Ratings from S&P and Moody’s.

(iv) PATRIOT Act, etc. The Borrower and each of the other Credit Parties shall
have provided to the Administrative Agent and the Lenders the documentation and
other information requested by the Administrative Agent in order to comply with
requirements of the PATRIOT Act, applicable “know your customer” and anti-money
laundering rules and regulations.

(v) Representations and Warranties. The representations and warranties contained
in this Agreement and the other Loan Documents shall be true and correct in all
material respects, except for any representation and warranty that is qualified
by materiality or reference to Material Adverse Effect, which such
representation and warranty shall be true and correct in all respects, on and as
of such borrowing, continuation, conversion, issuance or extension date with the
same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date).

(vi) No Material Adverse Effect. Since December 31, 2012, no event shall have
occurred or condition arisen, either individually or in the aggregate, that
could reasonably be expected to have a Material Adverse Effect.

(vii) No Default. No Default or Event of Default shall exist, or would result
after giving effect to the Term Loans to be made on the Closing Date.

(viii) Warehousing Lines and Material Contract Default. No default or event of
default shall exist, or would result under any material Warehousing Lines or
Material Contracts after giving effect to the Term Loans to be made on the
Closing Date.

(ix) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be

 

55



--------------------------------------------------------------------------------

satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.

Without limiting the generality of the provisions of the last paragraph of
Section 10.3, for purposes of determining compliance with the conditions
specified in this Section 4.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make the Term Loans, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder that:

SECTION 5.1 Organization; Power; Qualification. Each Credit Party (a) is duly
organized, validly existing and, where applicable, in good standing under the
laws of the jurisdiction of its incorporation or formation, (b) has the power
and authority to own its Properties and to carry on its business as now being
and hereafter proposed to be conducted and (c) is duly qualified and authorized
to do business in each jurisdiction in which the character of its Properties or
the nature of its business requires such qualification and authorization except
in jurisdictions where the failure to be so qualified or in good standing could
not reasonably be expected to result in a Material Adverse Effect. The
jurisdictions in which each Credit Party is organized and qualified to do
business as of the Closing Date are described on Schedule 5.1.

SECTION 5.2 Ownership; Voting Agreements. Each Subsidiary of each Credit Party
as of the Closing Date is listed on Schedule 5.2. As of the Closing Date, the
capitalization of each Credit Party and its Subsidiaries consists of the number
of shares, authorized, issued and outstanding, of such classes and series, with
or without par value, described on Schedule 5.2. All outstanding shares have
been duly authorized and validly issued and are fully paid and nonassessable and
not subject to any preemptive or similar rights, except as described in Schedule
5.2. As of the Closing Date, there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or require the issuance of Equity Interests of any Credit Party or
any Subsidiary thereof, except as described on Schedule 5.2. Each Excluded
Subsidiary and the Consolidated EBITDA of such Excluded Subsidiary and its
Subsidiaries (for the four consecutive fiscal quarters ended immediately prior
to the Closing Date for which financial statements are available and determined
for this purpose as if all references in the definition of “Consolidated EBITDA”
and any definitions used therein to “Borrower and its Subsidiaries” refer to
such Excluded Subsidiary and its Subsidiaries) is set forth on Annex A to the
certificate delivered to the Administrative Agent pursuant to
Section 4.1(f)(ii). There are no agreements or other arrangements between the
shareholders of the Borrower that would provide any shareholder or group of
shareholders owning fifty percent (50%) or less of the Equity Interests of the
Borrower the ability to veto, control or otherwise direct the actions of the
Borrower.

SECTION 5.3 Authorization; Enforceability. Each Credit Party has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Agreement and each of
the other Loan Documents to which it is a party in accordance

 

56



--------------------------------------------------------------------------------

with their respective terms. This Agreement and each of the other Loan Documents
have been duly executed and delivered by the duly authorized officers of each
Credit Party that is a party thereto, and each such document constitutes the
legal, valid and binding obligation of each Credit Party that is a party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

SECTION 5.4 Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by each Credit Party of the Loan
Documents to which each such Person is a party, in accordance with their
respective terms, the Term Loans hereunder and the transactions contemplated
hereby or thereby do not and will not, by the passage of time, the giving of
notice or otherwise, (a) require any Governmental Approval or violate any
Applicable Law relating to any Credit Party or any Subsidiary thereof where the
failure to obtain such Governmental Approval or such violation could reasonably
be expected to have a Material Adverse Effect, (b) conflict with, result in a
breach of or constitute a default under the articles of incorporation, bylaws or
other organizational documents of any Credit Party, (c) conflict with, result in
a breach of or constitute a default under any indenture, agreement or other
instrument to which such Person is a party or by which any of its properties may
be bound or any Governmental Approval relating to such Person, which could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (d) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by such
Person other than Permitted Liens or (e) require any consent or authorization
of, filing with, or other act in respect of, an arbitrator or Governmental
Authority and no consent of any other Person is required in connection with the
execution, delivery, performance, validity or enforceability of this Agreement
or any other Loan Document other than (i) consents, authorizations, filings or
other acts or consents such as have been obtained or made and are in full force
and effect (and copies of which have been provided to the Administrative Agent
prior to the date hereof), (ii) consents or filings under the UCC, (iii) filings
with the United States Copyright Office and/or the United States Patent and
Trademark Office and (iv) Facility Mortgage filings with the applicable county
recording office or register of deeds. Without limiting the generality of the
foregoing, all consents and approvals required from any Agency (including,
without limitation, FHA and HUD) under any of the Agency Agreements and from any
Investor under any of the Investor Agreements that are Material Contracts have
been obtained by Credit Parties and provided to the Administrative Agent
pursuant to Section 4.1(d) and are in full force and effect.

SECTION 5.5 Compliance with Law; Governmental Approvals. Each Credit Party
(a) has all Governmental Approvals required by any Applicable Law for it to
conduct its business, each of which is in full force and effect, is final and
not subject to review on appeal and is not the subject of any pending or, to its
knowledge, threatened attack by direct or collateral proceeding, (b) is in
compliance with each Governmental Approval applicable to it and in compliance
with all other Applicable Laws relating to it or any of its respective
properties and (c) has timely filed all material reports, documents and other
materials required to be filed by it under all Applicable Laws with any
Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law except in each case (a),
(b) or (c) where the failure to have, comply or file could not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.6 Tax Returns and Payments. Each Credit Party has duly filed or caused
to be filed all federal, state and other material tax returns required by
Applicable Law to be filed, and has paid, or made adequate provision for the
payment of, all federal, state and other material taxes, assessments and
governmental charges or levies upon it and its property, income, profits and
assets which are due and payable (other than any amount the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided

 

57



--------------------------------------------------------------------------------

for on the books of the relevant Credit Party). Such returns accurately reflect
in all material respects all liability for taxes of any Credit Party for the
periods covered thereby. As of the Closing Date, except as set forth on
Schedule 5.6, there is no ongoing audit or examination or, to its knowledge,
other investigation by any Governmental Authority of the tax liability of any
Credit Party. No Governmental Authority has asserted any Lien or other claim
against any Credit Party with respect to unpaid taxes which has not been
discharged or resolved (other than (a) any amount the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of the relevant Credit Party and (b) Permitted Liens). The charges,
accruals and reserves on the books of each Credit Party in respect of federal,
state and other material taxes for all Fiscal Years and portions thereof since
the organization of any Credit Party are in the judgment of the Borrower
adequate, and the Borrower does not anticipate any additional taxes or
assessments for any of such years. No Credit Party or any Subsidiary (other than
an Excluded Subsidiary) is party to a tax sharing agreement.

SECTION 5.7 Intellectual Property Matters. Each Credit Party owns or possesses
rights to use all franchises, licenses, copyrights, copyright applications,
patents, patent rights or licenses, patent applications, trademarks, trademark
rights, service mark, service mark rights, trade names, trade name rights,
copyrights and other rights with respect to the foregoing which are reasonably
necessary to conduct its business. No event has occurred which permits, or after
notice or lapse of time or both would permit, the revocation or termination of
any such rights, and no Credit Party is liable to any Person for infringement
under Applicable Law with respect to any such rights as a result of its business
operations.

SECTION 5.8 Environmental Matters.

(a) The properties owned, leased or operated by each Credit Party now or in the
past do not contain, and to their knowledge have not previously contained, any
Hazardous Materials in amounts or concentrations which constitute or constituted
a violation of applicable Environmental Laws and which could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;

(b) Each Credit Party and such properties and all operations conducted in
connection therewith are in compliance, and have been in compliance, with all
applicable Environmental Laws, except such non-compliance as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and, to the knowledge of each Credit Party, there is no
contamination at, under or about such properties or such operations which could
materially interfere with the continued operation of such properties or
materially impair the fair saleable value thereof;

(c) No Credit Party has received any notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental
matters, Hazardous Materials, or compliance with Environmental Laws that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, nor does any Credit Party have
knowledge or reason to believe that any such notice will be received or is being
threatened;

(d) To its knowledge, Hazardous Materials have not been transported or disposed
of to or from the properties owned, leased or operated by any Credit Party in
violation of, or in a manner or to a location which could give rise to liability
under, Environmental Laws, nor have any Hazardous Materials been generated,
treated, stored or disposed of at, on or under any of such properties in
violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws, and which could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect;

(e) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Credit Party is or

 

58



--------------------------------------------------------------------------------

will be named as a potentially responsible party, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
applicable Environmental Law with respect to any Credit Party, with respect to
any real property owned, leased or operated by any Credit Party or operations
conducted in connection therewith that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; and

(f) There has been no release, or to its knowledge, threat of release, of
Hazardous Materials at or from properties owned, leased or operated by any
Credit Party, now or in the past, in violation of or in amounts or in a manner
that could give rise to liability under applicable Environmental Laws that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

SECTION 5.9 Employee Benefit Matters.

(a) As of the Closing Date, no Credit Party nor any ERISA Affiliate maintains or
contributes to, or has any obligation under, any Employee Benefit Plans other
than those identified on Schedule 5.9;

(b) Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the IRS to be so qualified, and each trust
related to such plan has been determined to be exempt under Section 501(a) of
the Code except for such plans that have not yet received determination letters
but for which the remedial amendment period for submitting a determination
letter has not yet expired. No liability has been incurred by any Credit Party
or any ERISA Affiliate which remains unsatisfied for any taxes or penalties
assessed with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;

(c) As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan on or prior to the due dates of such contributions
under Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there
been any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a)
of ERISA with respect to any Pension Plan;

(d) Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no Credit Party nor any ERISA Affiliate has:
(i) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (ii) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (iii) failed to make a required
contribution or payment to a Multiemployer Plan, or (iv) failed to make a
required installment or other required payment under Sections 412 or 430 of the
Code;

(e) No Termination Event has occurred or is reasonably expected to occur;

(f) Except where the failure of any of the following representations to be
correct could not

 

59



--------------------------------------------------------------------------------

reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, no proceeding, claim (other than a benefits claim in the
ordinary course of business), lawsuit and/or investigation is existing or, to
its knowledge, threatened concerning or involving (i) any employee welfare
benefit plan (as defined in Section 3(1) of ERISA) currently maintained or
contributed to by any Credit Party or any ERISA Affiliate, (ii) any Pension Plan
or (iii) any Multiemployer Plan.

(g) No Credit Party is a party to any contract, agreement or arrangement that
could, solely as a result of the delivery of this Agreement or the consummation
of transactions contemplated hereby, result in the payment of any “excess
parachute payment” within the meaning of Section 280G of the Code.

SECTION 5.10 Margin Stock. No Credit Party is engaged principally or as one of
its activities in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” (as each such term is defined or
used, directly or indirectly, in Regulation U of the Board of Governors of the
Federal Reserve System). No part of the proceeds of any of the Term Loans will
be used for purchasing or carrying margin stock or for any purpose which
violates, or which would be inconsistent with, the provisions of Regulation T, U
or X of such Board of Governors. Following the application of the proceeds of
each Term Loan, not more than twenty-five percent (25%) of the value of the
assets (either of the Borrower only or of the Credit Parties on a Consolidated
basis) subject to the provisions of Section 7.2 or Section 7.5 or subject to any
restriction contained in any agreement or instrument between the Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness in excess of
the Threshold Amount will be “margin stock”.

SECTION 5.11 Government Regulation. No Credit Party is an “investment company”
or a company “controlled” by an “investment company” (as each such term is
defined or used in the Investment Company Act of 1940) and no Credit Party is,
or after giving effect to any Term Loan will be, subject to regulation under the
Interstate Commerce Act, or any other Applicable Law which limits its ability to
incur or consummate the transactions contemplated hereby.

SECTION 5.12 Material Contracts. Schedule 5.12 sets forth a complete and
accurate list of all Material Contracts of each Credit Party in effect as of the
Closing Date. Other than as set forth in Schedule 5.12, as of the Closing Date,
each such Material Contract is, and after giving effect to the consummation of
the transactions contemplated by the Loan Documents will be, in full force and
effect in accordance with the terms thereof. To the extent requested by the
Administrative Agent, each Credit Party has delivered to the Administrative
Agent a true and complete copy of each Material Contract required to be listed
on Schedule 5.12 or any other Schedule hereto. As of the Closing Date, no Credit
Party (nor, to its knowledge, any other party thereto) is in breach of or in
default under any Material Contract in any material respect or has received any
notice of the intention of any other party thereto to terminate any Material
Contract.

SECTION 5.13 Employee Relations. As of the Closing Date, no Credit Party is
party to any collective bargaining agreement, nor has any labor union been
recognized as the representative of its employees except as set forth on
Schedule 5.13. The Borrower knows of no pending, threatened or contemplated
strikes, work stoppage or other collective labor disputes involving its
employees.

SECTION 5.14 Burdensome Provisions. No Subsidiary of the Borrower (other than an
Excluded Subsidiary) is party to any agreement or instrument or otherwise
subject to any restriction or encumbrance that restricts or limits its ability
to make dividend payments or other distributions in respect of its Equity
Interests to the Borrower or any Subsidiary of the Borrower (other than an
Excluded Subsidiary) or to transfer any of its assets or properties to the
Borrower or any other Subsidiary of the Borrower (other than an Excluded
Subsidiary) in each case other than existing under or by reason of the

 

60



--------------------------------------------------------------------------------

Loan Documents, Applicable Law or customary restrictions in any documentation
governing a Permitted Warehousing Line or Material Contract restricting any
sale, assignment, lease, conveyance, transfer or other disposition of all or any
substantial part of a Credit Party’s business which would not prevent the
granting of the Liens on the Collateral as contemplated by the Loan Documents.

SECTION 5.15 Financial Statements. The projections delivered pursuant to
Section 4.1(f)(i) were prepared in good faith on the basis of the assumptions
stated therein (after giving effect to the Transactions), which assumptions are
believed to be reasonable in light of then existing conditions except that such
financial projections and statements shall be subject to normal year end closing
and audit adjustments (it being recognized by the Lenders that projections are
not to be viewed as facts and that the actual results during the period or
periods covered by such projections may vary from such projections).

SECTION 5.16 No Material Adverse Change. Since December 31, 2012, no event has
occurred or condition arisen, either individually or in the aggregate, that
could reasonably be expected to have a Material Adverse Effect.

SECTION 5.17 Solvency. The Credit Parties, on a Consolidated basis, are Solvent.
No transfer of property has been or will be made by any Credit Party and no
obligation has been or will be incurred by any Credit Party in connection with
the transactions contemplated by this Agreement or the other Loan Documents with
the intent to hinder, delay or defraud either present or future creditors of any
Credit Party.

SECTION 5.18 Title to Properties. As of the Closing Date, the real property
listed on Schedule 5.18 constitutes all of the real property that is owned,
leased, subleased or used by any Credit Party. Each Credit Party has such title
to the real property owned or leased by it as is necessary or desirable to the
conduct of its business and valid and legal title to all of its personal
property and assets, except those which have been disposed of by the Credit
Parties subsequent to such date which dispositions have been in the ordinary
course of business or as otherwise expressly permitted hereunder.

SECTION 5.19 Litigation. There are no actions, suits or proceedings pending nor,
to their knowledge, threatened against or in any other way relating adversely to
or affecting any Credit Party or any of their respective properties in any court
or before any arbitrator of any kind or before or by any Governmental Authority
that could reasonably be expected to have a Material Adverse Effect.

SECTION 5.20 Anti-Terrorism; Anti-Money Laundering. No Credit Party nor any of
its Subsidiaries or, to their knowledge, any of their Related Parties (a) is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), (b) is in
violation of (i) the Trading with the Enemy Act, (ii) any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V) or any enabling legislation or executive order relating thereto or
(iii) the PATRIOT Act (collectively, the “Anti-Terrorism Laws”) or (c) is a
Sanctioned Person. No part of the proceeds of any Term Loans hereunder will be
unlawfully used directly or indirectly to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country, or in any other manner that will result in any violation by
any Person (including any Lender, the Arranger or the Administrative Agent) of
any Anti-Terrorism Laws.

SECTION 5.21 Absence of Defaults. No event has occurred or is continuing
(a) which constitutes a Default or an Event of Default, or (b) which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by any Credit Party under (i) any
Material Contract or (ii) any judgment, decree or order to which any Credit
Party is a party or by which any Credit Party or any of its properties may be
bound or which would require any Credit Party to make

 

61



--------------------------------------------------------------------------------

any payment thereunder prior to the scheduled maturity date therefor that, in
any case under this clause (ii), could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

SECTION 5.22 Disclosure. Each Credit Party has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which any Credit Party is subject, and all other matters known
to them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No financial statement, material report,
material certificate or other material information furnished (whether in writing
or orally) by or on behalf of any Credit Party to the Administrative Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken together as a whole,
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, pro forma financial information, estimated
financial information and other projected or estimated information, such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being recognized by the Lenders that projections are
not to be viewed as facts and that the actual results during the period or
periods covered by such projections may vary from such projections).

ARTICLE VI

AFFIRMATIVE COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash and the Term Loan
Commitments terminated, each Credit Party will, and will cause each of its
Subsidiaries (other than the Excluded Subsidiaries) to:

SECTION 6.1 Financial Statements and Budgets. Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent (which shall
promptly make such information available to the Lenders in accordance with its
customary practice):

(a) Annual Financial Statements. As soon as practicable and in any event within
ninety (90) days after the end of each Fiscal Year (commencing with the Fiscal
Year ending December 31, 2013), an audited Consolidated and unaudited
consolidating balance sheet of the Borrower and its Subsidiaries as of the close
of such Fiscal Year and audited Consolidated and unaudited consolidating
statements of income, retained earnings and cash flows including the notes
thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year. Such
annual financial statements shall be audited by an independent certified public
accounting firm of recognized national standing acceptable to the Administrative
Agent, and accompanied by a report and opinion thereon by such certified public
accountants prepared in accordance with generally accepted auditing standards
that is not subject to any “going concern” or similar qualification or exception
or any qualification as to the scope of such audit or with respect to accounting
principles followed by the Borrower or any of its Subsidiaries not in accordance
with GAAP.

(b) Quarterly Financial Statements. As soon as practicable and in any event
within sixty (60) days after the end of the first three fiscal quarters of each
Fiscal Year (commencing with the fiscal quarter ended March 31, 2014, an
unaudited Consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as of the close of such fiscal quarter and unaudited Consolidated
and consolidating

 

62



--------------------------------------------------------------------------------

statements of income and cash flows and a report containing management’s
discussion and analysis of such financial statements for the fiscal quarter then
ended and that portion of the Fiscal Year then ended, including the notes
thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Borrower in accordance with GAAP and,
if applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and certified by the chief financial officer of
the Borrower to present fairly in all material respects the financial condition
of the Borrower and its Subsidiaries on a Consolidated and consolidating basis
as of their respective dates and the results of operations of the Borrower and
its Subsidiaries for the respective periods then ended, subject to normal
year-end adjustments and the absence of footnotes.

(c) Annual Business Plan and Budget. As soon as practicable and in any event
within forty-five (45) days after the end of each Fiscal Year (or, if earlier,
10 Business Days after board approval), a business plan and operating and
capital budget of the Borrower and its Subsidiaries for the ensuing four
(4) fiscal quarters, such plan to be prepared in accordance with GAAP and to
include, on a quarterly basis, the following: a quarterly operating and capital
budget, a projected income statement, statement of cash flows and balance sheet,
calculations demonstrating projected compliance with the financial covenants set
forth in Section 7.14 and a report containing management’s discussion and
analysis of such budget with a reasonable disclosure of the key assumptions and
drivers with respect to such budget, accompanied by a certificate from a
Responsible Officer of the Borrower to the effect that such budget contains good
faith estimates (utilizing assumptions believed to be reasonable at the time of
delivery of such budget) of the financial condition and operations of the
Borrower and the other Credit Parties for such period.

(d) Servicing Portfolio Reports. At each time financial statements are delivered
pursuant to Sections 6.1(a) or (b) (commencing with the fiscal quarter ended
December 31, 2013), a Servicing Portfolio Report as to all Mortgage Loans the
servicing rights to which are owned by any Credit Party (in each case, specified
by investor type, recourse and non-recourse, and with respect to Fannie Mae DUS
Mortgage Loans which are At Risk Mortgage Loans under a modified risk sharing
arrangement under the Fannie Mae DUS Program, a breakdown of specific loans and
balances which are subject to such risk sharing). The Servicing Portfolio Report
must, at a minimum, indicate which Mortgage Loans (1) are current and in good
standing, (2) are more than 30, 60 or 90 days past due, (3) are the subject of
pending bankruptcy or foreclosure proceedings, or (4) have been converted
(through foreclosure or other proceedings in lieu of foreclosure) into real
estate owned by a member of the Borrower’s consolidated group, and include, by
Mortgage Loan type (x) weighted average coupon, (y) weighted average maturity,
and (z) weighted average servicing fee.

(e) Production Reports. At each time financial statements are delivered pursuant
to Sections 6.1(a) or (b) (commencing with the fiscal quarter ended December 31,
2013), a Production Report, for the Credit Parties, providing summary
information with respect to all “CMBS” originations and other Agency Mortgage
Loan Transactions, loan brokerage volume, real estate equity placement volume
and advisory services volume for such Fiscal Quarter; provided, that in no event
shall such Production Report include client names, property address or other
specific identifying information relating to any loans described therein.

SECTION 6.2 Certificates; Other Reports. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a) at each time financial statements are delivered pursuant to Sections 6.1(a)
or (b) and, if a Default or Event of Default shall have occurred and be
continuing, at such other times as the

 

63



--------------------------------------------------------------------------------

Administrative Agent may reasonably request, (i) a duly completed Officer’s
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower, (ii) a report containing
management’s discussion and analysis of such financial statements, (iii) a list
of all Subsidiaries of the Borrower that identifies each Excluded Subsidiary and
the Consolidated EBITDA of such Excluded Subsidiary and its Subsidiaries on a
stand-alone basis (determined for this purpose as if all references in the
definition of “Consolidated EBITDA” and any definitions used therein to
“Borrower and its Subsidiaries” refer to such Excluded Subsidiary and its
Subsidiaries), attaching the related consolidating financial statements
reflecting the adjustments necessary to eliminate the accounts of Excluded
Subsidiaries from the related consolidated financial statements, (iv) a list of
all new Material Contracts entered into during the most recently ended fiscal
quarter (and, if requested by the Administrative Agent, copies of such Material
Contracts) and (v) a list of any change in the location of any Credit Party’s
office or facility at which Collateral with a fair market value of $500,000 or
more is located (including the establishment of any such new office or
facility);

(b) at each time financial statements are delivered pursuant to Section 6.1(a),
a certificate of the independent certified public accountants of the Borrower
certifying such financial statements that in connection with their audit,
nothing came to their attention that caused them to believe that the Credit
Parties failed to comply with the terms, covenants, provisions or conditions of
Section 7.14, insofar as they relate to financial and accounting matters or, if
such is not the case, specifying such non-compliance and its nature and period
of existence;

(c) promptly upon receipt thereof, copies of all reports, if any, submitted to
any Credit Party, any Subsidiary thereof or any of their respective boards of
directors by their respective independent public accountants in connection with
their auditing function, including, without limitation, any management report
and any management responses thereto;

(d) [RESERVED];

(e) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Credit Party thereof with any
Environmental Law that could reasonably be expected to have a Material Adverse
Effect;

(f) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Exchange Act, or with any national
securities exchange, and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

(g) promptly, and in any event within five (5) Business Days after receipt
thereof by any Credit Party, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Credit Party;

(h) promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations (including, without limitation,
the PATRIOT Act), as from time to time reasonably requested by the
Administrative Agent or any Lender;

(i) with respect to each of the Fannie Mae Loans and the Freddie Mac Loans which
are subject to loss-sharing, written notice within five (5) Business Days of any
Credit Party’s receipt of notice thereof from the applicable Agency, of any
increases during the applicable reporting period of the loss-levels associated
with such loans;

 

64



--------------------------------------------------------------------------------

(j) with respect to each of the Fannie Mae Loans and the Freddie Mac Loans which
are subject to loss-sharing, together with the quarterly reports delivered
pursuant to Section 6.1(d), written notice of the loss determinations as set
forth in the applicable final loss settlement(s) and the amount(s) of such
loss(es), if any;

(k) written notice within five (5) Business Days (i) after notice (A) of the
revocation of any approvals of any Agency or (B) changes to the approved
mortgagee or approved servicer status with respect to the origination or
servicing of Mortgage Loans by such Credit Party or (ii) after any Credit Party
otherwise ceases to possess any Agency approval, but only if such events could
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect;

(l) written notice within five (5) Business Days after any non-ordinary course
inspection or investigation of such Credit Party, Credit Party files or Credit
Party facilities by or at the request of any Agency;

(m) [RESERVED];

(n) promptly upon the request of the Administrative Agent, a report, certified
by a Responsible Officer of the Borrower, setting forth the amount of all
Permitted Warehouse Guarantees and Permitted Warehousing Lines and the
Realizable Value of the assets that secure the Indebtedness Guaranteed by each
Permitted Warehouse Guarantee or Permitted Warehousing Line, as applicable;

(o) on an annual basis with the delivery of the financial statements required by
Section 6.1(a) above and promptly upon the election by the Borrower to utilize
the Available Amount in connection with a transaction otherwise permitted under
this Agreement, a duly completed certificate signed by a Responsible Officer of
the Borrower, which shall set forth reasonably detailed calculations the amount
of the Available Amount immediately prior to such election and the amount
thereof elected to be so applied; and

(p) such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to Section 6.1(a) or (b) or
Section 6.2(f) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 11.1; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that the Borrower shall notify the
Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of any of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder

 

65



--------------------------------------------------------------------------------

(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, SyndTrak Online or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.10); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

SECTION 6.3 Notice of Litigation and Other Matters. Promptly (but in no event
later than ten (10) days after any Responsible Officer of any Credit Party
obtains knowledge thereof) notify the Administrative Agent in writing of (which
shall promptly make such information available to the Lenders in accordance with
its customary practice):

(a) the occurrence of any Default or Event of Default;

(b) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any of its properties,
assets or businesses in each case that could reasonably be expected to result in
a Material Adverse Effect;

(c) any notice of any violation received by any Credit Party from any
Governmental Authority including, without limitation, any notice of violation of
Environmental Laws which in any such case could reasonably be expected to have a
Material Adverse Effect;

(d) any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party;

(e) any attachment, judgment, lien, levy or order exceeding the Threshold Amount
that may be assessed against any Credit Party;

(f) any event which constitutes or which with the passage of time or giving of
notice or both would constitute a default or event of default under any Material
Contract to which any of the Credit Parties is a party or by which any of the
Credit Parties or any of their respective properties may be bound which could
reasonably be expected to have a Material Adverse Effect;

(g) (i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Credit Party or
any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or

 

66



--------------------------------------------------------------------------------

reason to know that any Credit Party or any ERISA Affiliate has filed or intends
to file a notice of intent to terminate any Pension Plan under a distress
termination within the meaning of Section 4041(c) of ERISA;

(h) any event which makes any of the representations set forth in Articles V or
VIII that is subject to materiality or Material Adverse Effect qualifications
inaccurate in any respect or any event which makes any of the representations
set forth in Article V or VIII that is not subject to materiality or Material
Adverse Effect qualifications inaccurate in any material respect; and

(i) any announcement by Moody’s or S&P of any change in a Debt Rating.

Each notice pursuant to Section 6.3 (other than Section 6.3(i)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.3(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

SECTION 6.4 Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 7.4, preserve and maintain its separate corporate existence
and qualify and remain qualified as a foreign corporation or other entity and
authorized to do business in each jurisdiction in which the failure to so
qualify could reasonably be expected to have a Material Adverse Effect.

SECTION 6.5 Maintenance of Property and Licenses.

(a) In addition to the requirements of any of the Security Documents, protect
and preserve all Properties necessary in and material to its business, including
copyrights, patents, trade names, service marks and trademarks; maintain in good
working order and condition, ordinary wear and tear excepted, all buildings,
equipment and other tangible real and personal property; and from time to time
make or cause to be made all repairs, renewals and replacements thereof and
additions to such Property necessary for the conduct of its business, so that
the business carried on in connection therewith may be conducted in a
commercially reasonable manner, in each case except as such action or inaction
could not reasonably be expected to result in a Material Adverse Effect.

(b) Maintain, in full force and effect, each and every license, permit,
certification, qualification, approval, right or franchise issued by any
Governmental Authority (each a “License”) required for each of them to conduct
their respective businesses as presently conducted, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

SECTION 6.6 Insurance. Maintain insurance with financially sound and reputable
insurance companies against at least such risks and in at least such amounts as
are customarily maintained by similar businesses and as may be required by
Applicable Law and as are required by any Security Documents (including, without
limitation, hazard and business interruption insurance). All such insurance
shall, (a) provide that no cancellation or material modification thereof shall
be effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof, (b) name the Administrative Agent as an additional
insured party thereunder and (c) in the case of each casualty insurance policy,
name the Administrative Agent as lender’s loss payee or, if applicable,
mortgagee. On the Closing Date and from time to time thereafter deliver to the
Administrative Agent upon its request information in reasonable detail as to the
insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby. Without limiting the foregoing, the
Borrower shall and shall cause each appropriate Credit Party to (i) maintain, if
available, fully paid flood hazard insurance on all owned real

 

67



--------------------------------------------------------------------------------

property, if any, that is located in a special flood hazard area and that is
subject to a Facility Mortgage, on such terms and in such amounts as required by
The National Flood Insurance Reform Act of 1994 or as otherwise required by the
Administrative Agent, (ii) furnish to the Administrative Agent evidence of
renewal (and payment of renewal premiums therefor) of all such policies prior to
the expiration or lapse thereof, and (iii) furnish to the Administrative Agent
prompt written notice of any redesignation of any such improved real property
into or out of a special flood hazard area.

SECTION 6.7 Accounting Methods and Financial Records.

(a) Maintain a system of accounting, and keep proper books, records and accounts
(which shall be true and complete in all material respects) as may be required
or as may be necessary to permit the preparation of financial statements in
accordance with GAAP and in material compliance with the regulations of any
Governmental Authority having jurisdiction over it or any of its Properties; and

(b) At all times retain an independent certified public accounting firm which is
reasonably satisfactory to the Administrative Agent (it being understood that
Deloitte, PricewaterhouseCoopers, Ernst & Young and KPMG shall be deemed to be
reasonably satisfactory) and instruct such accounting firm to cooperate with,
and be available to, the Administrative Agent or its representatives to discuss
the Credit Parties’ financial performance, financial condition, operating
results, controls, and such other matters, within the scope of the retention of
such accounting firm, as may be raised by the Administrative Agent.

SECTION 6.8 Payment of Taxes and Other Obligations. Pay and perform (a) all
taxes, assessments and other governmental charges that may be levied or assessed
upon it or any of its Property and (b) all other Indebtedness, obligations and
liabilities in accordance with customary trade practices; except, in each case,
where (i) (A) the validity or amount thereof is being contested in good faith by
appropriate proceedings and (B) such Credit Party has set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (ii) the
failure to so pay or perform could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 6.9 Compliance with Laws and Approvals. Observe and remain in compliance
with all Applicable Laws and maintain in full force and effect all Governmental
Approvals, in each case applicable to the conduct of its business except in
instances in which (a) (i) such requirement of Applicable Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been set
aside and maintained by the Credit Parties in accordance with GAAP; and
(ii) such contest effectively suspends enforcement of the contested Applicable
Laws, or (b) the failure to comply therewith could not reasonably be expected to
have a Material Adverse Effect.

SECTION 6.10 Environmental Laws. In addition to and without limiting the
generality of Section 6.9, (a) comply in all material respects with, and ensure
such compliance in all material respects by all tenants and subtenants with all
applicable Environmental Laws and obtain and comply with and maintain, and
ensure that all tenants and subtenants, if any, obtain and comply with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, (b) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding
Environmental Laws; provided, however, that neither a Credit Party nor any of
its Subsidiaries shall be required to undertake any cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by property proceedings and adequate reserves have been set aside
and are being maintained with respect to such circumstances in accordance with
GAAP; and provided further that as to clauses (a) and (b) above, the

 

68



--------------------------------------------------------------------------------

failure to so comply could not reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect, and (c) defend, indemnify and
hold harmless the Administrative Agent and the Lenders, and their respective
parents, Subsidiaries, Affiliates, employees, agents, officers and directors,
from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
presence of Hazardous Materials, or the violation of, noncompliance with or
liability under any Environmental Laws applicable to the operations of the
Borrower or any such Subsidiary, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing directly result from the gross negligence or willful
misconduct of the party seeking indemnification therefor, as determined by a
court of competent jurisdiction by final nonappealable judgment.

SECTION 6.11 Compliance with ERISA. In addition to and without limiting the
generality of Section 6.9, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.

SECTION 6.12 Material Contracts. Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract which is material to its business in full force and
effect, enforce each such Material Contract in accordance with its terms, take
all such action to such end as may be from time to time reasonably requested by
the Administrative Agent and, upon reasonable request of the Administrative
Agent, make to each other party to each such Material Contract such demands and
requests for information and reports or for action as any Credit Party or any of
its Subsidiaries is entitled to make under such Material Contract, and cause
each of its Subsidiaries to do so, except, in any case, where the failure to do
so, either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

SECTION 6.13 Visits and Inspections; Appraisals. (a)Permit representatives of
the Administrative Agent or any Lender, from time to time upon prior reasonable
notice and at such times during normal business hours, all at the expense of the
Borrower, to visit and inspect its properties; inspect, audit and make extracts
from its books, records and files, including, but not limited to, management
letters prepared by independent accountants; and discuss with its principal
officers, and its independent accountants, its business, assets, liabilities,
financial condition, results of operations and business prospects; provided that
excluding any such visits and inspections during the continuation of an Event of
Default, the Administrative Agent and Lenders shall not exercise such rights
more often than one (1) time during any calendar year at the Borrower’s expense;
provided further that upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent or any Lender may do any of the foregoing
at the expense of the Borrower at any time without advance notice.

(b) The Borrower shall cause an appraiser retained by the Borrower and
reasonably acceptable to the Administrative Agent (it being acknowledged that
Prestwick Mortgage Group and MIAC shall be deemed to be reasonably acceptable)
to conduct two (2) appraisals of the Servicing

 

69



--------------------------------------------------------------------------------

Contracts of the Credit Parties each Fiscal Year, which such first appraisal
shall have an “as of” date no earlier than May 31 of the applicable Fiscal Year
and which such second appraisal shall have an “as of” date no earlier than
November 30 of the applicable Fiscal Year, and, in each case, shall be delivered
to the Administrative Agent as soon as available but in no event later than the
time that financial statements are required to be delivered pursuant to
Section 6.1(a) or (b), as applicable. The Borrower shall pay the fees and
expenses of the Administrative Agent or such professionals with respect to such
appraisal. Without limiting the foregoing, the Credit Parties acknowledge that
the Administrative Agent may but shall have no obligation to except as otherwise
instructed by the Required Lenders, in its discretion, undertake additional
appraisals at the Credit Parties’ expense during the continuance of an Event of
Default.

SECTION 6.14 Additional Subsidiaries

(a) Additional Subsidiaries. Promptly notify the Administrative Agent of (i) the
redesignation of an Excluded Subsidiary as a Subsidiary Guarantor in accordance
with Section 6.14(d) below or (ii) subject to clause (f) of this Section, the
creation or acquisition of any Subsidiary and in any event, unless in the case
of any newly acquired or created Subsidiary, such Subsidiary has been designated
as an Excluded Subsidiary in accordance with Section 6.14(d)(i) below, within
thirty (30) days after such redesignation, creation or acquisition (as such time
period may be extended by the Administrative Agent in its sole discretion),
cause such Person to (A) become a Subsidiary Guarantor by delivering to the
Administrative Agent a duly executed supplement to the Collateral Agreement or
such other document as the Administrative Agent shall deem appropriate for such
purpose, (B) grant a security interest in all Collateral (subject to the
exceptions specified in the Collateral Agreement) owned by such Subsidiary by
delivering to the Administrative Agent a duly executed supplement to each
applicable Security Document or such other document as the Administrative Agent
shall deem appropriate for such purpose and comply with the terms of each
applicable Security Document, (C) deliver to the Administrative Agent such
opinions, documents and certificates referred to in Section 4.1 as may be
reasonably requested by the Administrative Agent, (D) deliver to the
Administrative Agent such original certificated Equity Interests or other
certificates and stock or other transfer powers evidencing the Equity Interests
of such Person, (E) deliver to the Administrative Agent such updated Schedules
to the Loan Documents as requested by the Administrative Agent with respect to
such Person (subject to the exceptions in the Collateral Agreement), and
(F) deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

(b) Additional First-Tier Foreign Subsidiaries. Notify the Administrative Agent
promptly after any Person becomes a First Tier Foreign Subsidiary, and promptly
thereafter (and, in any event, within forty five (45) days after such
notification, as such time period may be extended by the Administrative Agent in
its sole discretion), cause (i) the applicable Credit Party to deliver to the
Administrative Agent Security Documents pledging sixty-five percent (65%) of the
total outstanding voting Equity Interests (and one hundred percent (100%) of the
non-voting Equity Interests) of any such new First Tier Foreign Subsidiary and a
consent thereto executed by such new First Tier Foreign Subsidiary (including,
without limitation, if applicable, original certificated Equity Interests (or
the equivalent thereof pursuant to the Applicable Laws and practices of any
relevant foreign jurisdiction) evidencing the Equity Interests of such new First
Tier Foreign Subsidiary, together with an appropriate undated stock or other
transfer power for each certificate duly executed in blank by the registered
owner thereof), (ii) such Person to deliver to the Administrative Agent such
opinions, documents and certificates referred to in Section 4.1 as may be
reasonably requested by the Administrative Agent, (iii) such Person to deliver
to the Administrative Agent such updated Schedules to the Loan Documents as
requested by the Administrative Agent with regard to such Person and (iv) such
Person to deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

 

70



--------------------------------------------------------------------------------

(c) Real Property Collateral. (i) Promptly after the acquisition of any owned
real property that has a fair market value in excess of $1,000,000 by any Credit
Party that is not subject to the existing Security Documents (and, in any event,
within ten (10) days after such acquisition, as such time period may be extended
by the Administrative Agent in its sole discretion), notify the Administrative
Agent and (ii) unless the Administrative Agent reasonably determines that the
cost of obtaining a Lien on such real property is excessive in relation to the
value afforded thereby, promptly thereafter (and in any event, within sixty
(60) days of such acquisition (as such time period may be extended by the
Administrative Agent, in its sole discretion), deliver such Facility Mortgages,
title insurance policies, environmental reports, surveys and other documents
reasonably requested by the Administrative Agent in connection with granting and
perfecting a first priority Lien, other than Permitted Liens, on such real
property in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, all in form and substance acceptable to the Administrative
Agent.

(d) Designation and Redesignation of Excluded Subsidiaries.

(i) In connection with the creation or acquisition of any Subsidiary after the
Closing Date, solely to the extent that such newly created or acquired
Subsidiary (A) is a Foreign Subsidiary that is not disregarded for tax purposes
and the guarantee by such Foreign Subsidiary would have material adverse federal
income tax consequences for the Borrower (by constituting an investment of
earnings in United States property under Section 956 of the Code, triggering an
increase in the gross income of the Borrower pursuant to Section 951 of the
Code) after giving effect to any corresponding credits or offsets, (B) has de
minimis operations and assets or (C) is subject to a legal or contractual
restriction that would prevent such Subsidiary from being a Subsidiary Guarantor
(including, any requirement to obtain the consent of a Person that is not the
Borrower, a Subsidiary of the Borrower or an Affiliate of the Borrower or its
Subsidiaries that has not already been obtained (it being understood and agreed
that nothing herein shall require any Credit Party to take any action to seek or
obtain such consent)) unless such prohibition or restriction is not enforceable
or is otherwise ineffective under Applicable Law, the Borrower may, at the time
notice is provided to the Administrative Agent of the creation or acquisition of
such Subsidiary pursuant to Section 6.14(a), designate such Subsidiary to be an
Excluded Subsidiary by providing written notice to the Administrative Agent
specifically identifying the Subsidiary or Subsidiaries subject to such
designation and certifying that such designation complies with this
Section 6.14(d)(i); provided that (1) before and immediately after such
designation, no Default or Event of Default shall have occurred and be
continuing; (2) before and immediately after giving pro forma effect to such
designation, the Borrower shall be in compliance with each of the covenants set
forth in Section 7.14; (3) no Subsidiary may be designated as, or remain, an
Excluded Subsidiary if it guarantees, provides a Lien on its assets or otherwise
provides credit support with respect to any Indebtedness of the Borrower or any
of the Borrower’s other Subsidiaries (other than another Excluded Subsidiary),
(4) no Subsidiary that has Indebtedness other than Non-Recourse Indebtedness
(without taking into account the requirement of clause (a) of such definition
that no claim for payment or performance thereof has been made) shall be
permitted to be designated as, or remain, an Excluded Subsidiary,
(5) immediately after giving effect to such designation, the Excluded Subsidiary
EBITDA (including the Subsidiary being designated as an Excluded Subsidiary and
its Subsidiaries) for the four (4) consecutive fiscal quarter period most
recently ended prior to such date for which financial statements are available
does not exceed seven and a half percent (7.5%) of the Consolidated EBITDA for
such period; (6) no direct or indirect Subsidiary of W&D Multifamily may, at any
time, be an Excluded Subsidiary and (7) no Subsidiary that itself or through any
of its Subsidiaries owns, directly or indirectly, any Equity Interests or
Indebtedness of, or owns or holds any Lien on any property of, a Credit Party
may at any time be an Excluded Subsidiary. The designation of any Subsidiary as
an Excluded Subsidiary shall constitute an

 

71



--------------------------------------------------------------------------------

Investment by a Credit Party therein at the date of designation in an amount
equal to the fair market value as determined by the Borrower in good faith of
each applicable Credit Party’s Investment therein.

(ii) If (A) at any time, any Subsidiary (including, without limitation, any
Subsidiary identified in clause (a) of the definition of “Excluded Subsidiary”)
ceases to meet the requirements applicable to Excluded Subsidiaries, including,
without limitation, by virtue of the circumstances set forth in subclauses (A),
(B) and (C) of, or items (3), (4), (6) or (7) of the proviso to, clause (i) of
this Section 6.14(d) ceasing to apply to such Subsidiary, then such Subsidiary
shall automatically and without further action cease to be an Excluded
Subsidiary and the Borrower shall notify the Administrative Agent thereof and
shall take all actions required by Section 6.14(a) with respect to such
Subsidiary as if such Subsidiary were newly created on the date such
requirements are no longer met or such circumstances cease to apply and (B) as
of any fiscal quarter or Fiscal Year end, the Excluded Subsidiary EBITDA for the
four (4) consecutive fiscal quarter period ending on such date exceeds seven and
half percent (7.5%) of the Consolidated EBITDA for such period, the Borrower
shall promptly (and in any event within five (5) Business Days of the required
date of delivery of the financial statements for such fiscal quarter or Fiscal
Year period pursuant to Section 6.1(a) or (b), as applicable) notify the
Administrative Agent thereof (which notice shall identify one or more Excluded
Subsidiaries that are to be joined as Credit Parties) and shall take all actions
required by Section 6.14(a) with respect to such Subsidiary or Subsidiaries, as
if such Subsidiary or Subsidiaries were newly created on date of such notice,
such that immediately after giving effect to such redesignation the Excluded
Subsidiary EBITDA for such period (determined on a pro forma basis after giving
effect to such redesignation and joinder) shall cease to exceed seven and half
percent (7.5%) of Consolidated EBITDA for such period. Upon the redesignation or
reclassification of any Excluded Subsidiary pursuant to clauses (A) or
(B) above, (x) all outstanding Indebtedness and Liens (if any) of such
redesignated or reclassified Subsidiary shall be deemed to have been incurred by
such Subsidiary on such date of redesignation or reclassification and (y) all
outstanding Investments of such redesignated or reclassified Subsidiary shall be
deemed to be an Investment of a Credit Party as of such date of redesignation or
reclassification.

(e) Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 6.14(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 6.14(a) or (b), as
applicable, within ten (10) Business Days of the consummation of such Permitted
Acquisition, as such time period may be extended by the Administrative Agent in
its sole discretion).

(f) Immaterial Subsidiaries. Notwithstanding the foregoing, solely in the case
of any newly created or acquired Subsidiary that has de minimis operations and
assets, (i) the Credit Parties shall not be required to provide the notice
required under clause (a) of this Section until the earlier of (A) the
capitalization of such Subsidiary or (B) the required date of delivery of the
financial statements for the first Fiscal Year or fiscal quarter (as applicable)
ended after the date of creation or acquisition of such Subsidiary, (ii) such
Subsidiary shall, to the extent it satisfies all of the requirements of
Section 6.14(d)(i) with respect to Excluded Subsidiaries, be deemed to be an
Excluded Subsidiary without further action by the Borrower or any other Credit
Party and (iii) the results of such Subsidiary’s operations (if any) shall be
included in determining Excluded Subsidiary EBITDA and excluded in determining
the Consolidated Adjusted EBITDA, in each case until such time as such
Subsidiary is redesignated in accordance with Section 6.14(d)(ii).

 

72



--------------------------------------------------------------------------------

SECTION 6.15 Use of Proceeds.

(a) The Borrower shall use the proceeds of the Initial Term Loan (i) to pay in
full all Indebtedness outstanding under the Existing Credit Agreement, (ii) pay
Transaction Costs in connection with the Transactions, and (iii) for working
capital and general corporate purposes of the Borrower and its Subsidiaries,
including, without limitation, share repurchases and Investments permitted
hereunder.

(b) The Borrower shall use the proceeds of any Incremental Term Loan as
permitted pursuant to Section 3.13, as applicable.

SECTION 6.16 Maintenance of Debt Ratings. Use commercially reasonable efforts to
maintain Debt Ratings from both Moody’s and S&P.

SECTION 6.17 Further Assurances.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), which may be required
under any Applicable Law, or which the Administrative Agent or the Required
Lenders may reasonably request, to effectuate the transactions contemplated by
the Loan Documents or to grant, preserve, protect or perfect the Liens created
or intended to be created by the Security Documents or the validity or priority
of any such Lien, all at the expense of the Credit Parties. The Borrower also
agrees to provide to the Administrative Agent, from time to time upon the
reasonable request by the Administrative Agent, evidence reasonably satisfactory
to the Administrative Agent as to the perfection and priority of the Liens
created or intended to be created by the Security Documents.

(b) Furnish to the Administrative Agent at least thirty (30) days’ prior written
notice of any change in: (i) any Credit Party’s name or in any trade name used
to identify it in the conduct of its business or in the ownership of its
properties; (ii) the location of any Credit Party’s chief executive office, its
principal place of business or any office in which it maintains books or records
relating to Collateral owned by it; (iii) any Credit Party’s organizational
structure or jurisdiction of incorporation or formation; or (iv) any Credit
Party’s Federal Taxpayer Identification Number or organizational identification
number assigned to it by its state of organization. The Credit Parties agree
that in connection with any change referred to in the preceding sentence to
cooperate with the Administrative Agent in preparing and making all filings
under the UCC or otherwise that are required in order for the Administrative
Agent to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Collateral for its own
benefit and the benefit of the Secured Parties.

(c) Cause the Secured Obligations to rank at least senior in priority of payment
to all Subordinated Indebtedness and be designated as “Senior Indebtedness” (or
the equivalent term) under all instruments and documents, now or in the future,
relating to all Subordinated Indebtedness.

SECTION 6.18 Post-Closing Items. Unless waived or the time periods are extended
by the Administrative Agent in its sole discretion, execute and deliver the
documents and complete the tasks set forth in Schedule 6.18, in each case within
the time limits specified in such Schedule 6.18.

 

73



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash and the Term Loan
Commitments terminated, the Borrower and its Subsidiaries (other than Excluded
Subsidiaries) will not:

SECTION 7.1 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:

(a) the Obligations;

(b) Indebtedness and obligations owing under Hedge Agreements entered into in
order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;

(c) Indebtedness existing on the Closing Date and listed on Schedule 7.1; and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the principal amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to
unpaid accrued interest and a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, (ii) the final maturity date and weighted average life of such
refinancing, refunding, renewal or extension shall not be prior to or shorter
than that applicable to the Indebtedness prior to such refinancing, refunding,
renewal or extension and (iii) any refinancing, refunding, renewal or extension
of subordinated Indebtedness shall be (A) on subordination terms at least as
favorable to the Lenders (B) no more restrictive on the Credit Parties than the
subordinated Indebtedness being refinanced, refunded, renewed or extended and
(C) in an amount not less than the amount outstanding at the time of such
refinancing, refunding, renewal or extension;

(d) Indebtedness incurred in connection with Capital Lease Obligations and
purchase money Indebtedness in an aggregate amount not to exceed $10,000,000 at
any time outstanding;

(e) Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 7.3, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (ii) neither the
Borrower nor any Subsidiary (other than such Person or any other Person that
such Person merges with or that acquires the assets of such Person) shall have
any liability or other obligation with respect to such Indebtedness and
(iii) the aggregate outstanding principal amount of such Indebtedness does not
exceed $10,000,000 at any time outstanding;

(f) Guarantees with respect to Indebtedness of a Credit Party otherwise
permitted by this Section (other than (i) Non-Recourse Indebtedness (except to
the extent expressly permitted in clause (a) of the definition of Non-Recourse
Indebtedness) and (ii) Indebtedness permitted by subsections (j) and (k) of this
Section); provided that any Guarantees of Subordinated Indebtedness or other
Indebtedness that is subordinated to the Obligations and/or the Secured
Obligations, as the case may be, shall also be subordinated to the Obligations
and/or the Secured Obligations, as the case may be, on the same basis as the
Indebtedness being Guaranteed;

(g) unsecured intercompany Indebtedness:

(i) owed by any Credit Party to another Credit Party; and

(ii) owed by any Credit Party to any Excluded Subsidiary (provided that such
Indebtedness shall be subordinated to the Secured Obligations in a manner
reasonably satisfactory to the Administrative Agent);

 

74



--------------------------------------------------------------------------------

(h) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

(i) Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;

(j) so long as (i) no Default or Event of Default shall have occurred and be
continuing or would result from the incurrence thereof at the time any lending
commitment or increase therein is obtained (determined as if such commitment or
increase was fully funded at such time) and (ii) the Borrower would be in
compliance with the financial covenants set forth in Section 7.14 on a Pro Forma
Basis at the time any lending commitment or increase therein is obtained
(determined as if such commitment or increase was fully funded at such time),
Indebtedness under any Permitted Warehousing Line or under any Permitted
Warehouse Guarantee;

(k) Guarantees in the form of WDLLC’s or, as may be applicable, WD Capital’s
respective loss sharing agreements with Fannie Mae or similar loss sharing
agreements in favor of third party holders of Mortgage Loans originated or
brokered by a Credit Party or an Excluded Subsidiary under a program or
arrangement comparable to the loss sharing arrangements with Fannie Mae;

(l) Subordinated Indebtedness; provided, that in the case of each incurrence of
such Subordinated Indebtedness, (i) the Administrative Agent shall have received
satisfactory written evidence that the Borrower would be in compliance with the
financial covenants set forth in Section 7.14 on a Pro Forma Basis immediately
after giving effect to the issuance of any such Subordinated Indebtedness,
(ii) no Default or Event of Default shall have occurred and be continuing or
would result from the incurrence of such Subordinated Indebtedness, (iii) such
Subordinated Indebtedness is not subject to any scheduled amortization,
mandatory redemption, mandatory repayment or mandatory prepayment, sinking fund
or similar payment (other than, in each case, reasonable and customary offers to
repurchase upon a change of control or asset sale and acceleration rights after
an event of default) or have a final maturity date, in either case prior to the
date occurring one year following the Term Loan Maturity Date and, if
applicable, one year after the latest maturity date of any then outstanding
Incremental Term Loan, (iv) the indenture or other applicable agreement
governing such Subordinated Indebtedness (including any related guaranties and
any other related documentation) shall not include any financial performance
“maintenance” covenants (whether stated as a covenant, default or otherwise,
although “incurrence-based” financial tests may be included) or cross-defaults
(but may include cross-defaults at the final stated maturity thereof and
cross-acceleration), (v) the terms of such Subordinated Indebtedness (including,
without limitation, all covenants, defaults, guaranties and remedies, but
excluding as to interest rate, call protection and redemption premiums), taken
as a whole, are no more restrictive or onerous than the terms applicable to the
Credit Parties under this Agreement and the other Loan Documents, (vi) such
Subordinated Indebtedness shall not be recourse or guaranteed by any Person that
is not a Credit Party and (vii) prior to the incurrence of such Subordinated
Indebtedness Borrower shall have delivered to the Administrative Agent a
certificate from a Responsible Officer of Borrower certifying as to compliance
with the requirements of the preceding clauses (i) through (vi) above and
containing calculations, in form and substance satisfactory to the
Administrative Agent with respect to clause (i) above;

 

75



--------------------------------------------------------------------------------

(m) unsecured contingent liabilities in respect of customary arrangements
providing for indemnification, adjustment of purchase price, earnouts,
non-compete, consulting, deferred compensation and similar obligations of any
Credit Party incurred in connection with Permitted Acquisitions;

(n) [RESERVED];

(o) unsecured Indebtedness owing to any insurance company in the ordinary course
of business in connection with the financing of any insurance premiums permitted
by such insurance company; and

(p) Indebtedness of any Credit Party not otherwise permitted pursuant to this
Section in an aggregate principal amount not to exceed $10,000,000 at any time
outstanding.

SECTION 7.2 Liens. Create, incur, assume or suffer to exist, any Lien on or with
respect to any of its Property, whether now owned or hereafter acquired, except:

(a) Liens created pursuant to the Loan Documents;

(b) Liens in existence on the Closing Date and described on Schedule 7.2, and
the replacement, renewal or extension thereof (including Liens incurred, assumed
or suffered to exist in connection with any refinancing, refunding, renewal or
extension of Indebtedness pursuant to Section 7.1(c) (solely to the extent that
such Liens were in existence on the Closing Date and described on Schedule
7.2)); provided that the scope of any such Lien shall not be increased, or
otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Closing Date, except for products
and proceeds of the foregoing;

(c) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed ninety (90) days), if any, related thereto has not expired or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP and the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect;

(d) the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which (i) are not overdue for a period of more than thirty
(30) days, or if more than thirty (30) days overdue, no action has been taken to
enforce such Liens and such Liens are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP and (ii) do not, individually or in the aggregate, materially
impair the operation of the business of the Borrower or any of the other Credit
Parties

(e) deposits or pledges made in the ordinary course of business in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance and other types of social security or similar
legislation, or to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business, in each case, so long
as no foreclosure sale or similar proceeding has been commenced with respect to
any portion of the Collateral on account thereof;

(f) encumbrances in the nature of zoning restrictions, easements and rights or
restrictions of record on the use of real property, which in the aggregate are
not substantial in amount and which do not, in any case, detract from the value
of such property or impair the use thereof in the ordinary conduct of business;

 

76



--------------------------------------------------------------------------------

(g) Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of the Credit Parties;

(h) Liens securing Indebtedness permitted under Section 7.1(d); provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition, repair, improvement or lease, as applicable, of the related
Property, (ii) such Liens do not at any time encumber any property other than
the Property financed by such Indebtedness, and (iii) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed one hundred
percent (100%) of the original price for the purchase, repair improvement or
lease amount (as applicable) of such Property at the time of purchase, repair,
improvement or lease (as applicable);

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.1(m) or securing appeal or other surety bonds
relating to such judgments;

(j) (i) Liens on Property (i) of any Subsidiary which are in existence at the
time that such Subsidiary is acquired pursuant to a Permitted Acquisition and
(ii) of the Borrower or any of its Subsidiaries existing at the time such
tangible property or tangible assets are purchased or otherwise acquired by the
Borrower or such Subsidiary thereof pursuant to a transaction permitted pursuant
to this Agreement; provided that, with respect to each of the foregoing
clauses (i) and (ii), (A) such Liens are not incurred in connection with, or in
anticipation of, such Permitted Acquisition, purchase or other acquisition,
(B) such Liens are applicable only to specific Property, (C) such Liens are not
“blanket” or all asset Liens, (D) such Liens do not attach to any other Property
of the Borrower or any of its Subsidiaries and (E) the Indebtedness secured by
such Liens is permitted under Section 7.1(e) of this Agreement);

(k) (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of set-off and recoupment with respect to any
deposit account of a Credit Party;

(l) (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;

(m) any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrower or the other Credit Parties or materially
detract from the value of the relevant assets of the Borrower or the other
Credit Parties or (ii) secure any Indebtedness;

(n) Liens on Permitted Warehouse Collateral securing Indebtedness under
Permitted Warehousing Lines permitted pursuant to Section 7.1(j) and, as may be
applicable (but without limiting the provisions of Section 5.13 and
Section 7.1);

(o) without limiting the Agency Security Interests, Liens in favor of an Agency
(or a custodian on behalf of such Agency) under the Agency Agreements;

 

77



--------------------------------------------------------------------------------

(p) Liens on the Equity Interests issued by an Excluded Subsidiary to secure any
Permitted Warehouse Guarantee with respect to Indebtedness of such Excluded
Subsidiary; and

(q) Liens not otherwise permitted hereunder on assets other than the Collateral
securing Indebtedness or other obligations in the aggregate principal amount not
to exceed $2,500,000 at any time outstanding.

SECTION 7.3 Investments. Purchase, own, invest in or otherwise acquire (in one
transaction or a series of transactions), directly or indirectly, any Equity
Interests, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, substantially all or a portion
(consisting of a division, business line or unit) of the business or assets of
any other Person or any other investment or interest whatsoever in any other
Person, or make or permit to exist, directly or indirectly, any loans, advances
or extensions of credit to, or any investment in cash or by delivery of Property
in, any Person (all the foregoing, “Investments”) except:

(a) (i) Investments existing on the Closing Date in Subsidiaries existing on the
Closing Date;

(ii) Investments existing on the Closing Date (other than Investments in
Subsidiaries existing on the Closing Date) and described on Schedule 7.3; and

(iii) Investments made after the Closing Date by any Credit Party in any other
Credit Party; and

(iv) Investments made after the Closing Date in Excluded Subsidiaries in an
aggregate amount not to exceed, at any time outstanding, the sum of
(A) $50,000,000 plus (B) an amount equal to (1) $50,000,000 minus (2) the
aggregate amount of repurchases or redemptions of Equity Interests made by the
Borrower pursuant to Section 7.6(c)(z), so long as no Default or Event or
Default has occurred and is continuing or would result therefrom at the time of
such Investment or immediately after giving effect thereto.

(b) Investments in the ordinary course of business in cash, Cash Equivalents and
self-funded Mortgage Loans that are not subject to any Liens (other than Liens
under the Loan Documents) or any restriction on the creation, incurrence,
assumption or existence of Liens thereon;

(c) Investments by the Borrower or any other Credit Party consisting of Capital
Expenditures not otherwise prohibited by this Agreement;

(d) deposits made in the ordinary course of business to secure the performance
of leases or other obligations as permitted by Section 7.2;

(e) Hedge Agreements permitted pursuant to Section 7.1;

(f) purchases of assets in the ordinary course of business;

(g) Investments by the Borrower or any Credit Party in the form of Permitted
Acquisitions;

(h) Investments in the form of loans and advances to officers, directors and
employees in the ordinary course of business in an aggregate amount not to
exceed at any time outstanding $2,000,000 (determined without regard to any
write-downs or write-offs of such loans or advances);

 

78



--------------------------------------------------------------------------------

(i) Investments in the form of Restricted Payments permitted pursuant to
Section 7.6;

(j) Guarantees permitted pursuant to Section 7.1; and

(k) Investments not otherwise permitted pursuant to this Section in an aggregate
amount at any time outstanding not to exceed the Available Amount, less the
aggregate amount of Restricted Payments made pursuant to Section 7.6(d); so long
as (i) the Consolidated Corporate Leverage Ratio, determined as of the most
recent four consecutive fiscal quarter period ended prior to such Investment for
which financial statements are available and calculated on a Pro Forma Basis
after giving effect to such Investment, will not exceed 3.50 to 1.00,
(ii) immediately prior to and immediately after giving pro forma effect to any
such Investment, no Default or Event of Default shall have occurred and be
continuing and (iii) prior to making such Investment, the Borrower shall have
complied with Section 6.2(o).

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 7.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).

SECTION 7.4 Fundamental Changes. Merge, consolidate or enter into any similar
combination with, or enter into any Asset Disposition of all or substantially
all of its assets (whether in a single transaction or a series of transactions)
with, any other Person or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution) except:

(a) (i) any Wholly-Owned Subsidiary of the Borrower may be merged, amalgamated
or consolidated with or into the Borrower (provided that the Borrower shall be
the continuing or surviving entity) or (ii) any Subsidiary of the Borrower may
be merged, amalgamated or consolidated with or into any Subsidiary Guarantor
(provided that the Subsidiary Guarantor shall be the continuing or surviving
entity or simultaneously with such transaction, the continuing or surviving
entity shall become a Subsidiary Guarantor and the Borrower shall comply with
Section 6.14 in connection therewith);

(b) any Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to the Borrower or
any Subsidiary Guarantor; provided that, with respect to any such disposition by
any Subsidiary that is not a Credit Party at the time of such disposition, the
consideration for such disposition shall not exceed the fair value of such
assets;

(c) any Subsidiary of the Borrower may merge with or into the Person such
Subsidiary was formed to acquire in connection with any acquisition permitted
hereunder (including, without limitation, any Permitted Acquisition permitted
pursuant to Section 7.3(g)); provided that in the case of any merger involving a
Subsidiary that is a Domestic Subsidiary, (i) a Subsidiary Guarantor shall be
the continuing or surviving entity or (ii) simultaneously with such transaction,
the continuing or surviving entity shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 6.14 in connection therewith; and

(d) any Person may merge into the Borrower or any of its Wholly-Owned
Subsidiaries in connection with a Permitted Acquisition permitted pursuant to
Section 7.3(g); provided that (i) in the case of a merger involving the Borrower
or a Subsidiary Guarantor, the continuing or surviving Person shall be (A) the
Borrower (if a merger with the Borrower) or (B) such Subsidiary Guarantor or
simultaneously with such transaction, the continuing or surviving entity shall
become a Subsidiary Guarantor (if a merger with a Subsidiary Guarantor and not
involving the Borrower) and (ii) the continuing or surviving Person shall be the
Borrower or a Wholly-Owned Subsidiary of the Borrower.

 

79



--------------------------------------------------------------------------------

SECTION 7.5 Asset Dispositions. Make any Asset Disposition except:

(a) the sale of obsolete, worn-out or surplus assets no longer used or usable in
the business of the Credit Parties;

(b) non-exclusive licenses and sublicenses of intellectual property rights in
the ordinary course of business not interfering, individually or in the
aggregate, in any material respect with the conduct of the business of the
Credit Parties;

(c) leases, subleases, licenses or sublicenses of real or personal property
granted by the Credit Parties to others in the ordinary course of business not
detracting from the value of such real or personal property or interfering in
any material respect with the business of the Credit Parties;

(d) Asset Dispositions in connection with Insurance and Condemnation Events;
provided that the requirements of Section 2.4(b) are complied with in connection
therewith;

(e) Assets Dispositions in connection with transactions permitted by
Section 7.4;

(f) Asset Dispositions in the ordinary course of business and substantially
consistent with past practice of Mortgage Loans;

(g) Asset Dispositions in the form of a foreclosure by any Credit Party of the
Lien securing any Mortgage Loan or the granting of a deed in lieu of such
foreclosure (including any subsequent sale of the underlying property) in the
ordinary course of business;

(h) Asset Dispositions in the form of the sale of all or any portion of the
servicing rights arising under Servicing Contracts for Mortgage Loans being
originated after the Closing Date in a manner consistent with any Credit Party’s
ordinary operating practices so long as (i) after giving effect to such Asset
Disposition and any optional prepayment of the Term Loans pursuant to
Section 2.4 the Asset Coverage Ratio shall not be less than 2.00 to 1.00 on a
Pro Forma Basis, (ii) before and immediately after giving effect to any such
sale no Default or Event of Default shall have occurred and be continuing,
(iii)(A) prior to any such sale, the applicable Agency or Investor, as the case
may be, shall have delivered to the applicable Credit Party a written consent
thereto (it being understood and agreed that such consent may be granted or
withheld by such Agency or Investor, as applicable, in its sole discretion) and
(2) such sale shall be effected in strict compliance with the applicable Agency
Agreements or Investor Agreements, including, without limitation, the applicable
Guides (as such term is defined in the Collateral Agreement) and (iv) such sale
shall be entirely in cash and for fair market value (as determined by the
Borrower in good faith);

(i) the termination of WDLLC’s servicing rights in connection with the sale of
certain Mortgage Loans by Fannie Mae pursuant to that certain letter and notice
of termination without cause from Fannie Mae to WDLLC dated December 19, 2013;
and

(j) Asset Dispositions not otherwise permitted pursuant to this Section;
provided that (i) at the time of such Asset Disposition, no Default or Event of
Default shall exist or would result from such Asset Disposition, (ii) such Asset
Disposition is made for fair market value and the consideration received shall
be no less than seventy five percent (75%) in cash, (iii) after giving effect to
such Asset Disposition and the required prepayment of the Term Loans pursuant to
this clause (j), the Credit Parties shall be in compliance with the Asset
Coverage Ratio set forth in Section 7.14(c) on a Pro Forma Basis, (iv) the
aggregate fair market value of all property disposed of in reliance on this
clause (j) shall not exceed $10,000,000 in any Fiscal Year and (v) the Net Cash
Proceeds (if any) of such Asset Disposition shall be applied to prepay the Term
Loans in accordance with Section 2.4(b).

 

80



--------------------------------------------------------------------------------

SECTION 7.6 Restricted Payments. Declare or pay any dividend on, or make any
payment or other distribution on account of, or purchase, redeem, retire or
otherwise acquire (directly or indirectly), or set apart assets for a sinking or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, any class of Equity Interests of any Credit Party or any
Subsidiary thereof (other than an Excluded Subsidiary), or make any distribution
of cash, property or assets to the holders of shares of any Equity Interests of
any Credit Party or any Subsidiary thereof (other than an Excluded Subsidiary)
(all of the foregoing, the “Restricted Payments”) provided that:

(a) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Credit Parties may pay dividends in shares of their
own Qualified Equity Interests;

(b) any Subsidiary of the Borrower may pay cash dividends to the Borrower or any
Subsidiary Guarantor (and, if applicable, to other holders of its outstanding
Qualified Equity Interests on a pro rata basis);

(c) the Borrower may repurchase or redeem its Equity Interests (w) in connection
with the “cashless” exercise of stock options or restricted stock awards solely
to the extent that such Equity Interests represent all or a portion of the
exercise price thereof, (x) that are deemed to occur upon the withholding of a
portion of such Equity Interests issued to directors, officers or employees of
the Borrower or any Subsidiary under any stock option plan or other benefit plan
or agreement for directors, officers and employees of the Borrower and its
Subsidiaries to cover withholding tax obligations of such Persons in respect of
such issuance, (y) in accordance with the Borrower’s rights or obligations under
customary equity incentive plans or agreements for directors, officers and
employees of the Borrower and its Subsidiaries in an aggregate amount not
exceeding $5,000,000 per Fiscal Year or (z) so long as no Default or Event or
Default has occurred and is continuing or would result therefrom and to the
extent not otherwise expressly permitted in this Section in an aggregate amount,
for the term of this Agreement, not to exceed $50,000,000 minus the aggregate
amount of Investments made pursuant to Section 7.3(a)(iv)(B) that are
outstanding at the time of such repurchase or redemption; and

(d) the Borrower may make additional Restricted Payments in an amount not to
exceed the Available Amount, less the aggregate amount of Investments made
pursuant to Section 7.3(k); so long as (i) immediately after giving effect to
such Restricted Payment and any Indebtedness incurred in connection therewith,
the Consolidated Corporate Leverage Ratio, determined as of the most recent four
consecutive fiscal quarter period ended prior to such Restricted Payment for
which financial statements are available and calculated on a Pro Forma Basis
will not exceed 3.50 to 1.00, (ii) immediately prior to and immediately after
giving effect to such Restricted Payment and any Indebtedness incurred in
connection therewith no Default or Event of Default has occurred and is
continuing and (iii) prior to the payment of such Restricted Payment, the
Borrower shall have complied with Section 6.2(o).

SECTION 7.7 Transactions with Affiliates. Directly or indirectly enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director, holder of
any Equity Interests in, or other Affiliate of, the Borrower or any other Credit
Party or (b) any Affiliate of any such officer, director or holder, other than:

(i) transactions permitted by Sections 7.1, 7.3, 7.4, 7.5, 7.6 and 7.13;

(ii) transactions existing on the Closing Date and described on Schedule 7.7;

 

81



--------------------------------------------------------------------------------

(iii) transactions among Credit Parties;

(iv) other transactions in the ordinary course of business (including servicing
and corporate management transactions) on terms not less favorable to such
Credit Party as would be obtained by it on a comparable arm’s-length transaction
with an independent, unrelated third party as determined in good faith by the
board of directors (or equivalent governing body) of the applicable Credit
Party;

(v) employment and severance arrangements (including equity incentive plans and
employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business; and

(vi) payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of any Credit
Party in the ordinary course of business to the extent attributable to the
ownership or operation of such Credit Party.

SECTION 7.8 Accounting Changes; Organizational Documents.

(a) Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP.

(b) Amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents) or amend, modify or change its bylaws
(or other similar documents) in any manner materially adverse to the rights or
interests of the Lenders.

SECTION 7.9 Payments and Modifications of Subordinated Indebtedness.

(a) Amend, modify, waive or supplement (or permit the modification, amendment,
waiver or supplement of) any of the terms or provisions of any Subordinated
Indebtedness in any respect which would materially and adversely affect the
rights or interests of the Administrative Agent and Lenders hereunder.

(b) Cancel, forgive, make any payment or prepayment on, or redeem or acquire for
value (including, without limitation, (x) by way of depositing with any trustee
with respect thereto money or securities before due for the purpose of paying
when due and (y) at the maturity thereof) any Subordinated Indebtedness, except:

(i) refinancings, refundings, renewals, extensions or exchange of any
Subordinated Indebtedness permitted by Section 7.1(c), (g)(ii) or (l) and by any
subordination provisions applicable thereto;

(ii) payments and prepayments of any Subordinated Indebtedness made solely with
the proceeds of Qualified Equity Interests; and

(iii) the payment of interest, expenses and indemnities in respect of
Subordinated Indebtedness incurred under Section 7.1(c), (g)(ii) or (l) (other
than any such payments prohibited by any subordination provisions applicable
thereto).

 

82



--------------------------------------------------------------------------------

SECTION 7.10 No Further Negative Pledges; Restrictive Agreements.

(a) Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or assets
(excluding the Equity Interests issued by any Excluded Subsidiary that are held
by a Credit Party), whether now owned or hereafter acquired, or requiring the
grant of any security for such obligation if security is given for some other
obligation, except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 7.1(d) (provided that any such restriction contained therein
relates only to the asset or assets financed thereby), (iii) customary
restrictions contained in the organizational documents of any Excluded
Subsidiary as of the Closing Date and (iv) customary restrictions in connection
with any Permitted Lien or any document or instrument governing any Permitted
Lien (provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien).

(b) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party to
(i) pay dividends or make any other distributions to any Credit Party on its
Equity Interests or with respect to any other interest or participation in, or
measured by, its profits, (ii) pay any Indebtedness or other obligation owed to
any Credit Party or (iii) make loans or advances to any Credit Party, except in
each case for such encumbrances or restrictions existing under or by reason of
(A) this Agreement and the other Loan Documents, (B) Permitted Warehousing Lines
and (C) Applicable Law.

(c) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party to
(i) sell, lease or transfer any of its properties or assets to any Credit Party
or (ii) act as a Credit Party pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof, except in each case
for such encumbrances or restrictions existing under or by reason of (A) this
Agreement and the other Loan Documents, (B) Applicable Law, (C) any document or
instrument governing Indebtedness incurred pursuant to Section 7.1(d) (provided
that any such restriction contained therein relates only to the asset or assets
acquired in connection therewith), (D) any Permitted Lien or any document or
instrument governing any Permitted Lien (provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien), (E) obligations that are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary of the Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary, (F) customary restrictions contained in an agreement related to the
sale of Property (to the extent such sale is permitted pursuant to Section 7.5)
that limit the transfer of such Property pending the consummation of such sale,
(G) customary restrictions in leases, subleases, licenses and sublicenses or
asset sale agreements otherwise permitted by this Agreement so long as such
restrictions relate only to the assets subject thereto, (H) customary
restrictions in any documentation governing a Permitted Warehousing Line or
Material Contract restricting any sale, assignment, lease, conveyance, transfer
or other disposition of all or any substantial part of a Credit Party’s business
which would not prevent the granting of the Liens on the Collateral as
contemplated by the Loan Documents, and (I) customary provisions restricting
assignment of any agreement entered into in the ordinary course of business.

SECTION 7.11 Nature of Business. Engage in any business other than the business
conducted by the Borrower and the other Credit Parties as of the Closing Date
and business activities reasonably related or ancillary thereto.

SECTION 7.12 Amendments of Material Contracts. Amend, modify, waive or
supplement (or permit modification, amendment, waiver or supplement of) any of
the terms or provisions any Material Contract, in any respect which (a) would
materially and adversely affect the rights or interests of

 

83



--------------------------------------------------------------------------------

the Administrative Agent and the Lenders hereunder or (b) could reasonably be
expected to have a Material Adverse Effect, in each case, without the prior
written consent of the Administrative Agent. Without limiting the generality of
the foregoing, subject to the provisions of Section 8.4, (i) nothing in this
Agreement or any other Loan Document will prohibit or otherwise limit WDLLC or
WD Capital from amending, restating, supplementing, modifying or waiving any
default by an underlying obligor or related to the servicing of an underlying
Mortgage Loan pursuant to any Agency Agreement if such prohibition or limitation
could have a material adverse effect on the performance by WDLLC or WD Capital
of any of its duties or obligations with respect to servicing of Mortgage Loans
thereunder; and (ii) no provision of this Agreement or any other Loan Document
will prohibit or otherwise limit WDLLC or WD Capital from consenting to or
otherwise effecting or implementing any amendment, restatement, supplement or
other modification to or of any applicable Agency Agreement consistent with
modifications generally applicable to the subject Agency Agreements or to a
seller/servicer thereunder, if such amendment, restatement supplement or other
modification is required or requested by the applicable Agency; provided
however, the foregoing shall not be deemed to or construed to modify, amend or
limit the provisions of any of the Agency Consents.

SECTION 7.13 Sale Leasebacks. Directly or indirectly become or remain liable as
lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a Capital Lease Obligation, of any Property (whether real,
personal or mixed), whether now owned or hereafter acquired, (a) which any
Credit Party or any Subsidiary (other than an Excluded Subsidiary) thereof has
sold or transferred or is to sell or transfer to a Person which is not another
Credit Party or Subsidiary of a Credit Party or (b) which any Credit Party or
any Subsidiary of a Credit Party intends to use for substantially the same
purpose as any other Property that has been sold or is to be sold or transferred
by such Credit Party or such Subsidiary to another Person which is not another
Credit Party or Subsidiary of a Credit Party in connection with such lease.

SECTION 7.14 Financial Covenants.

(a) Consolidated Corporate Leverage Ratio. As of the last day of any fiscal
quarter ending during the periods specified below, permit the Consolidated
Corporate Leverage Ratio to be greater than the corresponding ratio set forth
below:

 

Period

   Maximum Ratio

Closing Date through December 31, 2014

   5.00 to 1.00

January 1, 2015 through December 31, 2015

   4.75 to 1.00

January 1, 2016 to December 31, 2016

   4.50 to 1.00

January 1, 2017 and thereafter

   4.25 to 1.00

(b) Consolidated Corporate Interest Coverage Ratio. As of the last day of any
fiscal quarter permit the Consolidated Corporate Interest Coverage Ratio to be
less than 2.75 to 1.00.

(c) Asset Coverage Ratio. As of the last day of any fiscal quarter permit the
Asset Coverage Ratio to be less than 1.50 to 1.00.

SECTION 7.15 Voting Agreements. Enter into any agreement or other arrangement
that would provide any shareholder or group of shareholders owning fifty percent
(50%) or less of the Equity Interests of the Borrower the ability to veto,
control or otherwise direct the general corporate management or other
fundamental actions of the Borrower in any manner that is adverse to the rights
and interests of the Administrative Agent or the Lenders.

 

84



--------------------------------------------------------------------------------

ARTICLE VIII

SPECIAL PROVISIONS REGARDING AGENCY MATTERS

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make the Term Loans, the Credit Parties hereby
(x) represent and warrant to the Administrative Agent and the Lenders both
before and after giving effect to the transactions contemplated hereunder to the
following and (y) agree that until all of the Obligations (other than
contingent, indemnification obligations not then due) have been paid and
satisfied in full in cash and the Term Loan Commitments terminated it shall
cause the following to occur:

SECTION 8.1 Special Representations, Warranties and Covenants Concerning
Eligibility as Seller/Issuer and Service of Mortgage Loans. To the extent
required in the conduct of its business each Credit Party is approved, qualified
and in good standing as a lender, seller/servicer or issuer, as set forth below,
and meets and shall meet all requirements applicable to: (i) its status as a
Fannie Mae-approved seller/servicer of Mortgage Loans, eligible to originate,
purchase, hold, sell and service Mortgage Loans to be sold to Fannie Mae under
any Fannie Mae Program; (ii) its status as a Freddie Mac Program Plus
seller/servicer of Mortgage Loans, eligible to originate, purchase, hold, sell
and service Mortgage Loans to be sold to Freddie Mac under any Freddie Mac
Program; (iii) its status as a Ginnie Mae-approved issuer/servicer of Mortgage
Loans, eligible to originate, purchase, hold, sell and service Mortgage Loans,
to be guaranteed by Ginnie Mae under any Ginnie Mae Program; (iv) its status as
a FHA/HUD approved mortgagee and HUD MAP Lender with respect to Mortgage Loans
under any FHA/HUD Program; and (v) its status as an approved
seller/issuer/servicer of Mortgage Loans to be sold to or guaranteed by any
other Investor pursuant to any program established under any Investor Agreement
which is a Material Contract, as applicable.

SECTION 8.2 Special Representations, Warranties and Covenants Concerning Agency
Agreements.

(a) Without limiting the provisions of Sections 5.12 and 6.12, no Credit Party
is or will be in breach or in default in any material respect of, or under, any
of the Fannie Mae Agreements, the Freddie Mac Agreements, the Ginnie Mae
Agreements, the FHA/HUD Agreements, and/or any Investor Agreement which is a
Material Contract, including, without limitation, as further provided in the
Collateral Agreement.

(b) Without limiting the provisions of Section 6.12, each Credit Party shall
perform and observe all the respective terms and provisions of each of the
Fannie Mae Agreements, the Freddie Mac Agreements, the Ginnie Mae Agreements,
the FHA/HUD Agreements, and any other Investor Agreement which is a Material
Contract to be performed or observed by it in all material respects, and
maintain each such Material Contract, including, without limitation, as further
provided in each Collateral Agreement.

SECTION 8.3 Special Representation, Warranty and Covenant with respect to Fannie
Mae Program Reserve Requirements.

(a) Each Credit Party will have met the Fannie Mae DUS Program requirements for
lender reserves for each Fannie Mae DUS Mortgage Loan originated by it, at such
time as required by Fannie Mae under the Fannie Mae DUS Program.

(b) Upon the occurrence and during the continuance of any Default or Event of
Default, any and all reserves relating to Fannie Mae Program requirements for
lender reserves returned or to be returned to any Credit Party, shall be applied
to repayment of the Obligations in accordance with Section 9.4.

 

85



--------------------------------------------------------------------------------

Nothing in this Agreement will limit (i) Fannie Mae’s rights to set reserve and
capital requirements of any Credit Party, under the Fannie Mae Agreements and
applicable Fannie Mae Guides or (ii) any Credit Party’s obligation to comply
with such reserve and capital requirements. The foregoing provisions of this
Section 8.3 are in addition to, and not in limitation of, the provisions of
Section 8.2 and/or the provisions of the Collateral Agreement.

SECTION 8.4 Special Provisions Regarding Agency Collateral. With respect to the
Pledged Equity Interests in WDLLC and WD Capital and the respective Agency
Security Interests granted to Administrative Agent (for the benefit of Lenders)
in the respective Agency Collateral relating to the respective Agency Designated
Loans under the Collateral Agreement, each of Credit Parties, Administrative
Agent and Lenders expressly acknowledge and agree as follows:

(a) Fannie Mae Collateral.

(i) The provisions of the Collateral Agreement, respecting the Pledged Equity
Interest in WDLLC and WD Capital and the Fannie Mae Collateral, as set forth in
Section 8.01 of the Collateral Agreement, are specifically incorporated herein
by reference, including, without limitation, with respect to the terms,
conditions, notice requirements, limitations, and agreements with respect to the
Fannie Mae Security Interests granted to Administrative Agent (for the benefit
of Lenders) in the Fannie Mae Collateral relating to the Fannie Mae Designated
Loans under the Collateral Agreement; and

(ii) In providing its Agency Consent, Fannie Mae is relying fully, and such
Agency Consent is conditioned, upon the terms and conditions of this
Section 8.4(a), Section 7.12 and Section 9.7 hereof, and Section 8.01 of the
Collateral Agreement.

(b) Freddie Mac Collateral

(i) The provisions of the Collateral Agreement, respecting the Pledged Equity
Interest in WDLLC and WD Capital and the Freddie Mac Collateral, as set forth in
Section 8.02 of the Collateral Agreement, are specifically incorporated herein
by reference, including, without limitation, with respect to the terms,
conditions, notice requirements, limitations, and agreements with respect to the
Freddie Mac Security Interests granted to Administrative Agent (for the benefit
of Lenders) in the Freddie Mac Collateral relating to the Freddie Mac Designated
Loans under the Collateral Agreement; and

(ii) In providing its Agency Consent, Freddie Mac is relying fully, and such
Agency Consent is conditioned, upon the terms and conditions of this
Section 8.4(b), Section 7.12 and Section 9.8 hereof, and Section 8.02 of the
Collateral Agreement

(c) Ginnie Mae Collateral.

(i) The provisions of the Collateral Agreement, respecting the Pledged Equity
Interest in WDLLC and WD Capital and the Ginnie Mae Collateral, as set forth in
Section 8.03 of the Collateral Agreement, are specifically incorporated herein
by reference, including, without limitation, with respect to the terms,
conditions, notice requirements, limitations, and agreements with respect to the
Ginnie Mae Security Interests granted to Administrative Agent (for the benefit
of Lenders) in the Ginnie Mae Collateral relating to the Ginnie Mae Designated
Loans under the Collateral Agreement; and

(ii) In providing its Agency Consent, Ginnie Mae is relying fully, and such
Agency Consent is conditioned, upon the terms and conditions of this
Section 8.4(c), Section 7.12, and Section 9.9 hereof, and Section 8.03 of the
Collateral Agreement.

 

86



--------------------------------------------------------------------------------

ARTICLE IX

DEFAULT AND REMEDIES

SECTION 9.1 Events of Default. Each of the following shall constitute an Event
of Default:

(a) Default in Payment of Principal of Loans. The Borrower or any Credit Party
shall default in any payment of principal of any Term Loan when and as due
(whether at maturity, by reason of acceleration or otherwise).

(b) Other Payment Default. The Borrower or any other Credit Party shall default
in the payment when and as due (whether at maturity, by reason of acceleration
or otherwise) of interest on any Term Loan or the payment of any other
Obligation, and such default shall continue for a period of five (5) calendar
days.

(c) Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of any Credit Party in this
Agreement, in any other Loan Document, or in any document delivered in
connection herewith or therewith that is subject to materiality or Material
Adverse Effect qualifications, shall be incorrect or misleading in any respect
when made or deemed made or any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party in
this Agreement, any other Loan Document, or in any document delivered in
connection herewith or therewith that is not subject to materiality or Material
Adverse Effect qualifications, shall be incorrect or misleading in any material
respect when made or deemed made.

(d) Default in Performance of Certain Covenants. Any Credit Party shall default
in the performance or observance of any covenant or agreement contained in
Sections 6.1, 6.2 (a) or (b), 6.3, 6.4, 6.6, 6.13, 6.14, 6.15, 6.17 or 6.18 or
Articles VII or VIII.

(e) Default in Performance of Other Covenants and Conditions. Any Credit Party
shall default in the performance or observance of any term, covenant, condition
or agreement contained in this Agreement (other than as specifically provided
for in this Section) or any other Loan Document and such default shall continue
for a period of thirty (30) days after the earlier of (i) the Administrative
Agent’s delivery of written notice thereof to the Borrower and (ii) a
Responsible Officer of any Credit Party having obtained knowledge thereof.

(f) Indebtedness Cross-Default. Any Credit Party shall (i) default in the
payment of (A) any Indebtedness under any Warehousing Line or (B) any
Indebtedness (other than the Term Loans or any Warehousing Line) the aggregate
principal amount, or with respect to any Hedge Agreement, the Hedge Termination
Value, of which is in excess of the Threshold Amount beyond the period of grace
if any, provided in the instrument or agreement under which such Indebtedness
was created, or (ii) default in the observance or performance of any other
agreement or condition relating to (A) any Indebtedness under any Warehousing
Line or (B) any Indebtedness (other than the Term Loans or any Warehousing Line)
the aggregate principal amount (including undrawn committed or available
amounts), or with respect to any Hedge Agreement, the Hedge Termination Value,
of which is in excess of the Threshold Amount or contained in any instrument or
agreement evidencing, securing or relating thereto or any other event shall
occur or condition exist, in each case, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice and/or lapse of time, if required, any such
Indebtedness to become due prior to its stated maturity (any applicable grace
period having expired).

 

87



--------------------------------------------------------------------------------

(g) Other Cross-Defaults. Any Credit Party or any Subsidiary thereof (other than
an Excluded Subsidiary) shall default in the payment when due, or in the
performance or observance, of any obligation or condition of any Material
Contract, unless, but only as long as, the existence of any such default is
being contested by such Credit Party or any such Subsidiary in good faith by
appropriate proceedings and adequate reserves in respect thereof have been
established on the books of the Borrower or such Credit Party to the extent
required by GAAP.

(h) Change in Control. Any Change in Control shall occur.

(i) Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary thereof
(other than an Excluded Subsidiary) shall (i) commence a voluntary case under
any Debtor Relief Laws, (ii) file a petition seeking to take advantage of any
Debtor Relief Laws, (iii) consent to or fail to contest in a timely and
appropriate manner any petition filed against it in an involuntary case under
any Debtor Relief Laws, (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign, (v) admit in writing its inability to
pay its debts as they become due, (vi) make a general assignment for the benefit
of creditors, or (vii) take any corporate action for the purpose of authorizing
any of the foregoing.

(j) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary thereof (other than an
Excluded Subsidiary) in any court of competent jurisdiction seeking (i) relief
under any Debtor Relief Laws, or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like for any Credit Party or any Subsidiary thereof
(other than an Excluded Subsidiary) or for all or any substantial part of their
respective assets, domestic or foreign, and such case or proceeding shall
continue without dismissal or stay for a period of sixty (60) consecutive days,
or an order granting the relief requested in such case or proceeding (including,
but not limited to, an order for relief under such federal bankruptcy laws)
shall be entered.

(k) Failure of Agreements. Any provision of this Agreement or any provision of
any other Loan Document shall for any reason cease to be valid and binding on
any Credit Party or any Subsidiary thereof party thereto or any such Person
shall so state in writing, or any Loan Document shall for any reason cease to
create a valid and perfected first priority Lien (subject to Permitted Liens)
on, or security interest in, any of the Collateral purported to be covered
thereby, in each case other than in accordance with the express terms hereof or
thereof.

(l) ERISA Events. The occurrence of any of the following events: (i) any Credit
Party or any ERISA Affiliate fails to make full payment when due of all amounts
which, under the provisions of any Pension Plan or Sections 412 or 430 of the
Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto and such unpaid amounts are in excess of the Threshold
Amount, (ii) a Termination Event or (iii) any Credit Party or any ERISA
Affiliate as employers under one or more Multiemployer Plans makes a complete or
partial withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding the
Threshold Amount.

(m) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against any Credit Party or any Subsidiary thereof (other than
an Excluded Subsidiary) by any court and such judgment or order shall continue
without having been discharged, vacated or stayed for a period of thirty (30)
consecutive days after the entry thereof.

 

88



--------------------------------------------------------------------------------

SECTION 9.2 Remedies. Upon the occurrence and during the continuance of an Event
of Default, with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower:

(a) Acceleration; Termination of Term Loan Facility. Declare the principal of
and interest on the Term Loans and all other amounts owed to the Lenders and to
the Administrative Agent under this Agreement or any of the other Loan Documents
and all other Obligations, to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Term Loan Facility; provided, that upon the
occurrence of an Event of Default specified in Section 9.1(i) or (j), the Term
Loan Facility shall be automatically terminated and all Obligations shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

(b) General Remedies. Exercise on behalf of the Secured Parties all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.

SECTION 9.3 Rights and Remedies Cumulative; Non-Waiver; etc.

(a) The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.2 for the benefit of all the
Lenders; provided that the foregoing shall not prohibit (i) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (ii) any Lender from exercising setoff rights in
accordance with Section 11.4 (subject to the terms of Section 3.6), or (iii) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Credit Party under
any Debtor Relief Law; and provided, further, that if at any time there is no
Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (A) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 9.2 and (B) in addition
to the

 

89



--------------------------------------------------------------------------------

matters set forth in clauses (ii) and (iii) of the preceding proviso and subject
to Section 3.6, any Lender may, with the consent of the Required Lenders,
enforce any rights and remedies available to it and as authorized by the
Required Lenders.

SECTION 9.4 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 9.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall be
applied by the Administrative Agent as follows:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorneys’ fees, payable to
the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorneys’ fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Term Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Term Loans and payment obligations then owing under
Secured Hedge Agreements and Secured Cash Management Agreements, ratably among
the Lenders, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth payable to them; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto.

SECTION 9.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Term Loan shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and

 

90



--------------------------------------------------------------------------------

advances of the Lenders and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders and the Administrative Agent
under Sections 3.3 and 11.3) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3 and 11.3.

SECTION 9.6 Credit Bidding.

(a) The Administrative Agent, on behalf of itself and the Lenders, shall have
the right (but not the obligation) to credit bid and purchase for the benefit of
the Administrative Agent and the Lenders all or any portion of Collateral at any
sale thereof conducted by the Administrative Agent or its designee under the
provisions of the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC,
at any sale thereof conducted under the provisions of the United States
Bankruptcy Code, including Section 363 thereof, or a sale under a plan of
reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent or its designee (whether by judicial action or otherwise)
in accordance with Applicable Law.

(b) Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

SECTION 9.7 Fannie Mae Limitations. Notwithstanding any provision of this
Agreement or any Security Document to the contrary: (i) the provisions of
Section 8.01 of the Collateral Agreement are specifically incorporated herein by
reference; and (ii) the terms and conditions of Section 8.4(a) hereof and
Section 8.01 of the Collateral Agreement shall at all times be applicable,
including, without limitation, with respect to all limitations and requirements
for consent by Fannie Mae therein contained.

SECTION 9.8 Freddie Mac Limitations. Notwithstanding any provision of this
Agreement or any Security Document to the contrary: (i) the provisions of
Section 8.02 of the Collateral Agreement are specifically incorporated herein by
reference; and (ii) the terms and conditions of Section 8.4(b) hereof and
Section 8.02 of the Collateral Agreement shall at all times be applicable,
including, without limitation, with respect to all limitations and requirements
for consent by Freddie Mac therein contained.

SECTION 9.9 Ginnie Mae Limitations. Notwithstanding any provision of this
Agreement or any Security Document to the contrary: (i) the provisions of
Section 8.03 of the Collateral Agreement are specifically incorporated herein by
reference; and (ii) the terms and conditions of Section 8.4(c) hereof and
Section 8.03 of the Collateral Agreement shall at all times be applicable,
including, without limitation, with respect to all limitations and requirements
for consent by Ginnie Mae therein contained.

 

91



--------------------------------------------------------------------------------

ARTICLE X

THE ADMINISTRATIVE AGENT

SECTION 10.1 Appointment and Authority.

(a) Each of the Lenders hereby irrevocably appoints Wells Fargo to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and neither the Borrower nor any
Subsidiary thereof shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank and on behalf of any Affiliate
thereof which is a Hedge Bank or Cash Management Bank, each of which Affiliate
shall in any event be deemed to have joined in such appointment by its
acceptance of the benefits conferred to it herein and in the Security Documents)
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender or other Secured Party for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the
Credit Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto (including, without
limitation, to enter into additional Loan Documents or supplements to existing
Loan Documents on behalf of the Secured Parties). In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this
Article X for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of Articles X and XI
(including Section 11.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

SECTION 10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

92



--------------------------------------------------------------------------------

SECTION 10.3 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.2 and Section 9.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower or a Lender.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

SECTION 10.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person,

 

93



--------------------------------------------------------------------------------

and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Term Loan that by its terms must
be fulfilled to the satisfaction of a Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Term Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

SECTION 10.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers (including as collateral
agent) hereunder or under any other Loan Document by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Term Loan Facility as well as activities as Administrative
Agent. The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

SECTION 10.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (b) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly,

 

94



--------------------------------------------------------------------------------

until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.3 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

SECTION 10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
Related Parties has made any representations or warranties to it and that no act
by the Administrative Agent or any such Related Party hereinafter taken,
including any review of the affairs of the Borrower or any other Credit Party,
shall be deemed to constitute any representation or warranty by the
Administrative Agent or any Related Party to any Lender. Without limiting the
generality of the foregoing or any other provision of this Article X each of the
Lenders hereby acknowledges that it has received and reviewed a copy of the
Agency Consents (and, to the extent applicable, any consent or acknowledgment of
an Agency in connection with an Incremental Term Loan) and agrees to be bound by
the terms thereof as if a signatory thereto. Each Lender (and each assignee of a
Lender that becomes a party hereto after the Closing Date) including in its
capacity as a potential Hedge Bank or Cash Management Bank and on behalf of any
Affiliate thereof which is a Hedge Bank or Cash Management Bank, hereby
authorizes and directs the Administrative Agent to enter into the Agency
Consents (and, to the extent applicable, any consent or acknowledgment of an
Agency in connection with an Incremental Term Loan) on behalf of such Lender (or
other Secured Parties) and agrees that the Administrative Agent may take such
actions on its behalf as is contemplated by the terms of any such Agency Consent
(or other consent or acknowledgement, as the case may be). Each Affiliate of a
Lender shall in any event be deemed to have by its acceptance of the benefits
conferred to it herein and in the Security Documents agreed to the provisions of
this Section 10.7.

SECTION 10.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.

 

95



--------------------------------------------------------------------------------

SECTION 10.9 Collateral and Guaranty Matters.

(a) Each of the Lenders (including in its or any of its Affiliate’s capacities
as a potential Hedge Bank or Cash Management Bank) irrevocably authorizes the
Administrative Agent, at its option and in its discretion:

(i) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the payment in full of all Secured Obligations (other
than (1) contingent indemnification obligations and (2) obligations and
liabilities under Secured Cash Management Agreements or Secured Hedge
Agreements), (B) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Loan Documents, or (C) if approved, authorized
or ratified in writing in accordance with Section 11.2;

(ii) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien permitted
pursuant to Section 7.2(h); and

(iii) to release any Subsidiary Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Collateral Agreement
pursuant to this Section 10.9. In each case as specified in this Section 10.9,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Collateral Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 10.9. In the case of any such sale, transfer or
disposal of any property constituting Collateral in a transaction constituting
an Asset Disposition permitted pursuant to Section 7.5, the Liens created by any
of the Security Documents on such property shall be automatically released
without need for further action by any person.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

SECTION 10.10 Secured Hedge Agreements and Secured Cash Management Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 9.4
or any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article X to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Secured Cash
Management Agreements and Secured Hedge Agreements, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.

 

96



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

SECTION 11.1 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

If to the Borrower:

Walker & Dunlop, Inc.

7501 Wisconsin Avenue, Suite 1200E

Bethesda, MD 20814

Attention of: Stephen P. Theobald

Telephone No.: (301) 215-5575

Facsimile No.: (301) 500-1223

E-mail: STheobald@walkerdunlop.com

With copies to:

Walker & Dunlop, Inc.

7501 Wisconsin Avenue, Suite 1200E

Bethesda, MD 20814

Attention of: Richard M. Lucas

Telephone No.: (301) 634-2146

Facsimile No.: (301) 500-1223

E-mail: RLucas@walkerdunlop.com

and

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, Pennsylvania 19103-2921

Attention of: Michael J. Pedrick

Telephone No.: (215) 963-4808

Facsimile No.: (215) 963-5001

E-mail: mpedrick@morganlewis.com

If to Wells Fargo as Administrative Agent:

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Boulevard

Charlotte, North Carolina 28262

 

97



--------------------------------------------------------------------------------

Attention of: Syndication Agency Services

Telephone No.: (704) 590-2703

Facsimile No.: (704) 590-3481

With copies to:

Wells Fargo Bank, National Association

150 East 42nd Street, 40th Floor

New York, New York 10017

Attention of: Julius R. Zamora

Telephone No.: (917) 260-1539

Facsimile No.: (917) 260-1593

E-mail: Julius.R.Zamora@wellsfargo.com

If to any Lender:

To the address set forth on the Register

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth in Section 11.1(a), or any
subsequent office which shall have been specified for such purpose by written
notice to the Borrower and Lenders, as the Administrative Agent’s Office
referred to herein, to which payments due are to be made and at which Term Loans
will be disbursed.

(d) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

 

98



--------------------------------------------------------------------------------

(e) Platform.

(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Lenders by posting
the Borrower Materials on the Platform.

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages, losses or expenses (as
opposed to actual damages, losses or expenses).

(f) Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Applicable Laws.

SECTION 11.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(a) increase the Term Loan Commitment of any Lender (or reinstate any Term Loan
Commitment terminated pursuant to Section 9.2) or the amount of Term Loans of
any Lender, in any case, without the written consent of such Lender;

(b) waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment (it being understood that a waiver of a mandatory
prepayment under Section 2.4(b) shall only require the consent of the Required
Lenders) of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly and adversely affected thereby;

 

99



--------------------------------------------------------------------------------

(c) reduce the principal of, or the rate of interest specified herein on, any
Term Loan, or (subject to clause (ii) of the proviso set forth in the paragraph
below) any fees or other amounts payable hereunder without the written consent
of each Lender directly and adversely affected thereby; provided that only the
consent of the Required Lenders shall be necessary to waive any obligation of
the Borrower to pay interest at the rate set forth in Section 3.1(b) during the
continuance of an Event of Default;

(d) change Section 3.6 or Section 9.4 in a manner that would alter the pro rata
sharing of payments or order of application required thereby without the written
consent of each Lender directly and adversely affected thereby;

(e) change Section 2.4(b)(v) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;

(f) except as otherwise permitted by this Section 11.2 change any provision of
this Section or reduce the percentages specified in the definitions of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby;

(g) consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 7.4), in each case, without the written
consent of each Lender;

(h) release (i) all of the Subsidiary Guarantors or (ii) Subsidiary Guarantors
comprising substantially all of the credit support for the Secured Obligations,
in any case, from the Collateral Agreement (other than as authorized in
Section 10.9), without the written consent of each Lender; or

(i) release all or substantially all of the Collateral or release any Security
Document (other than as authorized in Section 10.9 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) each of the Engagement Letter
and the Administrative Agent’s Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(iii) any waiver, amendment or modification of this Agreement that by its terms
affects the rights or duties under this Agreement of Lenders holding Term Loans
or Term Loan Commitments of a particular Class (but not the Lenders holding Term
Loans or Term Loan Commitments of any other Class) may be effected by an
agreement or agreements in writing entered into by the Borrower and the
requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereunder under this Section if such Class of Lenders were
the only Class of Lenders hereunder at the time and (iv) the Administrative
Agent and the Borrower shall be permitted to amend any provision of the Loan
Documents (and such amendment shall become effective without any further action
or consent of any other party to any Loan Document) if the Administrative Agent
and the Borrower shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature in any such provision.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder.

 

100



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 11.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 3.13 (including, without limitation, as applicable, (1) to
permit the Incremental Term Loans to share ratably in the benefits of this
Agreement and the other Loan Documents and (2) to include the Incremental Term
Loan Commitments or outstanding Incremental Term Loans in any determination of
(i) Required Lenders or (ii) similar required lender terms applicable thereto);
provided that no amendment or modification shall result in any increase in the
amount of any Lender’s Term Loan Commitment or any increase in any Lender’s pro
rata share of any Class, in each case, without the written consent of such
affected Lender.

SECTION 11.3 Expenses; Indemnity.

(a) Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall pay (i) all reasonable out of pocket fees, expenses and
disbursements incurred by the Administrative Agent and its Affiliates (including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the Term Loan Facility, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all reasonable out
of pocket expenses incurred by the Administrative Agent or any Lender (including
the fees, charges and disbursements of (x) any counsel for the Administrative
Agent or any Lender and (y) any counsel for the Lenders, which solely in the
case of this clause (y) and absent an actual or perceived conflict of interest
shall be limited to one primary counsel to the Lenders plus one local counsel to
the Lenders in each relevant jurisdiction and in the case of an actual or
perceived conflict of interest by any of the aforementioned counsel, one
additional such counsel to each group of affected Lenders, similarly situated),
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Term Loans made hereunder, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Term Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent or attorney-in-fact thereof), the
Arranger, each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, and shall pay or reimburse any such Indemnitee for,
any and all losses, claims (including, without limitation, any Environmental
Claims), penalties, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Credit Party), other than such Indemnitee and its Related
Parties, arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby (including, without limitation,
the Transactions), (ii) any Term Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Credit
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Credit Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the

 

101



--------------------------------------------------------------------------------

Administrative Agent or any Lender is a party thereto) and the prosecution and
defense thereof, arising out of or in any way connected with the Term Loans,
this Agreement, any other Loan Document, or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees, provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (B) result from a claim brought by any Credit
Party or any Subsidiary thereof against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Credit Party or such Subsidiary has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. This Section 11.3(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent or
attorney-in-fact thereof) or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s share of the Term Loans at
such time, or if the Term Loans have been reduced to zero, then based on such
Lender’s share of the Term Loans immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender). The obligations of the Lenders under this clause (c) are
subject to the provisions of Section 3.7.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Term Loan or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

SECTION 11.4 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or any of its respective Affiliates, irrespective of
whether or not such Lender or any such Affiliate shall have made any demand
under this Agreement or any other Loan Document and

 

102



--------------------------------------------------------------------------------

although such obligations of the Borrower or such Credit Party may be contingent
or unmatured or are owed to a branch or office of such Lender or such Affiliate
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 9.4 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

SECTION 11.5 Governing Law; Jurisdiction, Etc.

(a) Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(b) Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender or any Related Party of the foregoing in any way relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by Applicable Law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction.

(c) Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

 

103



--------------------------------------------------------------------------------

SECTION 11.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 11.7 Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent or any Lender exercises its right of set off
or the Administrative Agent receives any payment or proceeds of the Collateral
which payments, set-off amounts or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party (including
pursuant to any settlement) under any Debtor Relief Law, other Applicable Law or
equitable cause, then, to the extent of such payment or proceeds repaid, the
Obligations or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if such payment or proceeds had not been
received by the Administrative Agent or as through such set-off had not been
made, as applicable.

SECTION 11.8 Injunctive Relief. The Borrower recognizes that, in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.

SECTION 11.9 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Term Loans at the time owing to it); provided
that any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

 

104



--------------------------------------------------------------------------------

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Term Loan Commitment and/or the Term Loans at the time owing to it (in
each case with respect to any Class) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Term Loan Commitment (which for this purpose includes
Term Loans outstanding thereunder) or, if the applicable Term Loan Commitment is
not then in effect, the principal outstanding balance of the Term Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if a “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $1,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have given its consent five (5) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrower prior to such
fifth (5th) Business Day;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Class assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate classes on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund or (z) the assignment is made in
connection with the primary syndication of the Term Loan Facility and during the
period commencing on the Closing Date and ending on the date that is ninety
(90) days following the Closing Date; provided, that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that
(A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by

 

105



--------------------------------------------------------------------------------

a Lender and (B) the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of its Subsidiaries or Affiliates or (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Term Loans previously requested, but not funded by,
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (A) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent and
each other Lender hereunder (and interest accrued thereon), and (B) acquire (and
fund as appropriate) its full pro rata share of all Term Loans. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.8, 3.9, 3.10, 3.11 and 11.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person or the
Borrower or any of the Borrower’s Subsidiaries or Affiliates, which shall be
null and void.)

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Term Loan Commitment of, and
principal amounts of (and stated interest on) the Term Loans owing to, each
Lender pursuant to the terms hereof

 

106



--------------------------------------------------------------------------------

from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Subsidiaries or Affiliates) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Term Loan Commitment and/or the Term Loans owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 11.3(c) with respect to any payments made by such Lender
to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 11.2(a), (b), (c) or (d) that directly and adversely affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.9, 3.10 and 3.11 (subject to the requirements and
limitations therein, including the requirements under Section 3.11(g) (it being
understood that the documentation required under Section 3.11(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 3.12 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 3.10 or 3.11, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.12(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.4 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.6 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Term Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

107



--------------------------------------------------------------------------------

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 11.10 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by, or required to be
disclosed to, any regulatory or similar authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies under this Agreement, under any
other Loan Document or under any Secured Hedge Agreement or Secured Cash
Management Agreement, or any action or proceeding relating to this Agreement,
any other Loan Document or any Secured Hedge Agreement or Secured Cash
Management Agreement, or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (iii) to an investor or prospective investor in an Approved
Fund that also agrees that Information shall be used solely for the purpose of
evaluating an investment in such Approved Fund, (iv) to a trustee, collateral
manager, servicer, backup servicer, noteholder or secured party in an Approved
Fund in connection with the administration, servicing and reporting on the
assets serving as collateral for an Approved Fund, or (v) to a nationally
recognized rating agency that requires access to information regarding the
Borrower and its Subsidiaries, the Term Loans and the Loan Documents in
connection with ratings issued with respect to an Approved Fund, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the Term Loan Facility or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Term Loan Facility, (h) with the consent of
the Borrower, (i) to Gold Sheets and other similar bank trade publications, such
information to consist of deal terms and other information customarily found in
such publications, (j) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates from a third party that is not, to such Person’s knowledge, subject
to confidentiality obligations to the Borrower, (k) to governmental regulatory
authorities in connection with any regulatory examination of the Administrative
Agent or any Lender or in accordance with the Administrative Agent’s or any
Lender’s regulatory compliance policy if the Administrative Agent or such Lender
deems necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or affiliates,
(l) to the extent that such information is independently developed by such
Person, or (m) for purposes of establishing a “due diligence” defense. For
purposes of this Section, “Information” means all information received from any
Credit Party or any Subsidiary thereof relating to any Credit Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof; provided that, in the case of information received from a Credit Party
or any

 

108



--------------------------------------------------------------------------------

Subsidiary thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 11.11 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

SECTION 11.12 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Term Loan Commitments remain in effect
or the Term Loan Facility has not been terminated.

SECTION 11.13 Survival.

(a) All representations and warranties set forth in Articles V and VIII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XI and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

SECTION 11.14 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 11.15 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 11.16 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent and/or the Arranger, constitute the entire contract among
the parties relating to the

 

109



--------------------------------------------------------------------------------

subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 11.17 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full and the Term Loan Commitments have been terminated. No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.

SECTION 11.18 USA PATRIOT Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, each
of them is required to obtain, verify and record information that identifies
each Credit Party, which information includes the name and address of each
Credit Party and other information that will allow such Lender to identify each
Credit Party in accordance with the PATRIOT Act.

SECTION 11.19 Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VI, VII or VIII
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VI, VII or VIII, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VI, VII or VIII.

SECTION 11.20 Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.

[Signature pages to follow]

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

WALKER & DUNLOP, INC., as Borrower By:  

/s/ Stephen P. Theobald

Name:   Stephen P. Theobald Title:   Executive Vice President, Chief Financial
Officer & Treasurer

 

Walker & Dunlop, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

AGENTS AND LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent By:  

/s/ Julius R. Zamora

Name:   Julius R. Zamora Title:   Vice President

 

Walker & Dunlop, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Peter Daniel

Name:   Peter Daniel Title:   Director

 

Walker & Dunlop, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

to

Credit Agreement

dated as of December 20, 2013

by and among

Walker & Dunlop, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF TERM LOAN NOTE



--------------------------------------------------------------------------------

TERM LOAN NOTE

 

$                            , 20    

FOR VALUE RECEIVED, the undersigned, WALKER & DUNLOP, INC., a Maryland
corporation (the “Borrower”), promises to pay to              (the “Lender”), at
the place and times provided in the Credit Agreement referred to below, the
principal sum of              DOLLARS ($            ) or, if less, the unpaid
principal amount of all Term Loans made by the Lender pursuant to that certain
Credit Agreement, dated as of December 20, 2013 (the “Credit Agreement”) by and
among the Borrower, the Lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

The unpaid principal amount of this Term Loan Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 3.1 of the Credit Agreement. All payments of principal and
interest on this Term Loan Note shall be payable in Dollars in immediately
available funds as provided in the Credit Agreement.

This Term Loan Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Term Loan Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Term Loan Note and on which such Obligations may be declared to be immediately
due and payable.

THIS TERM LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

The Indebtedness evidenced by this Term Loan Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Term Loan Note.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Term Loan Note under seal
as of the day and year first above written.

 

WALKER & DUNLOP, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B

to

Credit Agreement

dated as of December 20, 2013

by and among

Walker & Dunlop, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF BORROWING



--------------------------------------------------------------------------------

NOTICE OF BORROWING

Dated as of:             

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Wells Fargo Bank, National Association,

as Administrative Agent

150 East 42nd Street, 40th Floor

New York, New York 10017

Attention: Corporate Trust Services

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.2
of the Credit Agreement dated as of December 20, 2013 (the “Credit Agreement”),
by and among Walker & Dunlop, Inc., a Maryland corporation (the “Borrower”), the
Lenders party thereto and Wells Fargo Bank, National Association (the
“Administrative Agent”). Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

1. The Borrower hereby requests that the Lenders make [the Initial Term Loan][an
Incremental Term Loan] to the Borrower in the aggregate principal amount of
$            . (Complete with an amount in accordance with Section 2.2 or
Section 3.13, as applicable, of the Credit Agreement.)

2. The Borrower hereby requests that such Term Loan(s) be made on the following
Business Day:             . (Complete with a Business Day in accordance with
Section 2.2 of the Credit Agreement for the Initial Term Loan or Section 3.13 of
the Credit Agreement for an Incremental Term Loan).

3. The Borrower hereby requests that such Term Loan(s) bear interest at the
following interest rate, plus the Applicable Margin, as set forth below:

 

Component of Term Loan1

   Interest Rate   Interest Period
(LIBOR
Rate only)    [Base Rate or LIBOR Rate]2  

 

1  Complete with the Dollar amount of that portion of the overall Term Loan
requested that is to bear interest at the selected interest rate and/or Interest
Period (e.g., for a $20,000,000 loan, $5,000,000 may be requested at Base Rate,
$8,000,000 may be requested at LIBOR with an interest period of three months and
$7,000,000 may be requested at LIBOR with an interest period of one month).

2  Complete with the Base Rate or the LIBOR Rate for the Initial Term Loan or
any Incremental Term Loan.



--------------------------------------------------------------------------------

4. The aggregate principal amount of all Term Loans outstanding as of the date
hereof (including the Term Loan(s) requested herein) does not exceed the maximum
amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.

5. All of the conditions applicable to the Term Loan(s) requested herein as set
forth in the Credit Agreement have been satisfied as of the date hereof and will
remain satisfied to the date of such Term Loan.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

WALKER & DUNLOP, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C

to

Credit Agreement

dated as of December 20, 2013

by and among

Walker & Dunlop, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF PREPAYMENT



--------------------------------------------------------------------------------

NOTICE OF PREPAYMENT

Dated as of:             

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Wells Fargo Bank, National Association,

as Administrative Agent

150 East 42nd Street, 40th Floor

New York, New York 10017

Attention: Corporate Trust Services

Ladies and Gentlemen:

This irrevocable Notice of Prepayment is delivered to you pursuant to
Section 2.4(a) of the Credit Agreement dated as of December 20, 2013 (the
“Credit Agreement”), by and among Walker & Dunlop, Inc., a Maryland corporation
(the “Borrower”), the Lenders party thereto and Wells Fargo Bank, National
Association (the “Administrative Agent”). Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

1. The Borrower hereby provides notice to the Administrative Agent that it shall
repay the following [Base Rate Loans] and/or [LIBOR Rate Loans]:             .
(Complete with an amount in accordance with Section 2.4 of the Credit
Agreement.)

2. The Term Loan(s) to be prepaid consist of: [check each applicable box]

 

  ¨ the Initial Term Loan

 

  ¨ an Incremental Term Loan

3. The Borrower shall repay the above-referenced Term Loans on the following
Business Day:             . (Complete with a date no earlier than (i) the same
Business Day as of the date of this Notice of Prepayment with respect to any
Base Rate Loan and (ii) three (3) Business Days subsequent to date of this
Notice of Prepayment with respect to any LIBOR Rate Loan.)

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

WALKER & DUNLOP, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT D

to

Credit Agreement

dated as of December 20, 2013

by and among

Walker & Dunlop, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF CONVERSION/CONTINUATION



--------------------------------------------------------------------------------

NOTICE OF CONVERSION/CONTINUATION

Dated as of:             

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Wells Fargo Bank, National Association,

as Administrative Agent

150 East 42nd Street, 40th Floor

New York, New York 10017

Attention: Corporate Trust Services

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 3.2 of the Credit Agreement dated as of December 20,
2013 (the “Credit Agreement”), by and among Walker & Dunlop, Inc., a Maryland
corporation (the “Borrower”), the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

1. The Term Loan to which this Notice relates is [the Initial Term Loan] [an
Incremental Term Loan]. (Delete as applicable.)

2. This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

 

  ¨ Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan

 

Outstanding principal balance:

   $                   

 

 

 

Principal amount to be converted:

   $                   

 

 

 

Requested effective date of conversion:

     

 

 

 

Requested new Interest Period:

     

 

 

 

 

  ¨ Converting all or a portion of a LIBOR Rate Loan into a Base Rate Loan

 

Outstanding principal balance:

   $                   

 

 

 

Principal amount to be converted:

   $                   

 

 

 

Last day of the current Interest Period:

     

 

 

 

Requested effective date of conversion:

     

 

 

 



--------------------------------------------------------------------------------

  ¨ Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan

 

Outstanding principal balance:

   $                   

 

 

 

Principal amount to be continued:

   $                   

 

 

 

Last day of the current Interest Period:

     

 

 

 

Requested effective date of continuation:

     

 

 

 

Requested new Interest Period:

     

 

 

 

3. The aggregate principal amount of all Term Loans outstanding as of the date
hereof does not exceed the maximum amount permitted to be outstanding pursuant
to the terms of the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

WALKER & DUNLOP, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT E

to

Credit Agreement

dated as of December 20, 2013

by and among

Walker & Dunlop, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF OFFICER’S COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

OFFICER’S COMPLIANCE CERTIFICATE

Dated as of:                     

The undersigned, on behalf of Walker & Dunlop, Inc., a Maryland corporation (the
“Borrower”), hereby certifies to the Administrative Agent and the Lenders, each
as defined in the Credit Agreement referred to below, as follows:

1. This certificate is delivered to you pursuant to Section 6.2 of the Credit
Agreement dated as of December 20, 2013 (the “Credit Agreement”), by and among
the Borrower, the Lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

2. I have reviewed the financial statements of the Borrower and its Subsidiaries
dated as of                      and for the                      period[s] (the
“Applicable Period”) then ended and such statements fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
as of the dates indicated and the results of their operations and cash flows for
the period[s] indicated[, subject to normal year-end adjustments and the absence
of footnotes]1.

3. I have reviewed the terms of the Credit Agreement, and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
referred to in Paragraph 2 above. Such review has not disclosed the existence
during or at the end of such accounting period of any condition or event that
constitutes a Default or an Event of Default, nor do I have any knowledge of the
existence of any such condition or event as of the date of this certificate
[except, if such condition or event existed or exists, describe the nature and
period of existence thereof and what action the Borrower has taken, is taking
and proposes to take with respect thereto].

4. As of the date of this certificate, the calculations determining the
Consolidated Corporate Leverage Ratio, Consolidated Corporate Interest Coverage
Ratio, Asset Coverage Ratio and the Applicable Margin are set forth on
Schedules 1 and 2 (in each case as of the “Statement Date” set forth therein),
the Borrower and its Subsidiaries (other than Excluded Subsidiaries) are in
compliance with the financial covenants contained in Section 7.14 of the Credit
Agreement as of the Statement Date reflected in such schedules and the Borrower
and its Subsidiaries (other than Excluded Subsidiaries) are in compliance with
the other covenants and restrictions contained in the Credit Agreement.

5. Attached as Schedule 3 hereto is (a) a list of all Subsidiaries of the
Borrower that identifies each Excluded Subsidiary and the Consolidated EBITDA of
such Excluded Subsidiary and its Subsidiaries on a stand-alone basis (determined
as if all references in the definition of “Consolidated EBITDA” and any
definitions used therein to “Borrower and its Subsidiaries” refer to such
Excluded Subsidiary and its Subsidiaries), and (b) the related consolidating
financial statements reflecting the adjustments necessary to eliminate the
accounts of Excluded Subsidiaries from the related consolidated financial
statements.

6. A list of all new Material Contracts entered into during the most recently
ended fiscal quarter is attached on Schedule 4 hereto.

 

1  Include bracketed language only for delivery with the unaudited financial
statements for the first three fiscal quarters of any fiscal year. Delete for
delivery with audited financial statements.



--------------------------------------------------------------------------------

7. A list of all changes in the locations of any Credit Party’s office or
facility at which Collateral with a fair market value of $500,000 or more is
located (including the establishment of any such new office or facility) that
occurred during the most recently ended fiscal quarter is attached on Schedule 5
hereto.

[8. Attached on Schedules 6 and 7 hereto is a current calculation of Excess Cash
Flow for the Applicable Period and a current calculation of the Available
Amount]2

[Signature Page Follows]

 

2  Include only with Compliance Certificates accompanying audited financial
statements commencing December 31, 2014.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Compliance
Certificate as of the day and year first written above.

 

WALKER & DUNLOP, INC. By:  

 

Name:  

 

Title:   [Chief Executive Officer][Chief Financial Officer] [Treasurer]
[Controller]



--------------------------------------------------------------------------------

Schedule 1

to

Officer’s Compliance Certificate

For the Quarter/Year ended                      (the “Statement Date”)

 

I.    Section 7.14(a) - Maximum Consolidated Corporate Leverage Ratio       A.
   Consolidated Corporate Indebtedness as of the Statement Date:          1.   
Indebtedness of the Credit Parties:    $                       

 

 

        2.    Non-Recourse Indebtedness (to the extent not constituting
Permitted Warehouse Guarantees or Warehousing Lines):    $                    
  

 

 

        3.    Permitted Warehouse Guarantees that are not Excess Permitted
Warehouse Guarantees:                a.    Permitted Warehouse Guarantees:    $
                      

 

 

              b.    Realizable Value of assets securing Permitted Warehouse
Guarantees referred to in Line I.A.3.a:    $                       

 

 

              c.    Lesser of Line I.A.3.a and Line I.A.3.b:    $              
        

 

 

        4.    Permitted Warehousing Lines:                a.    Indebtedness
under Warehousing Lines:    $                       

 

 

              b.    Realizable Value of Permitted Warehouse Collateral securing
Indebtedness referred to in Line I.A.4.a:    $                       

 

 

              c.    Lesser of Line I.A.4.a and Line I.A.4.b:    $              
        

 

 

        5.    Trade payables incurred in the ordinary course on customary trade
terms:    $                       

 

 

        6.    Sum of Lines I.A.2, I.A.3.c, I.A.4.c and I.A.5:    $              
        

 

 

        7.    Consolidated Corporate Indebtedness (Line I.A.1 – Line I.A.6):   
$                       

 

 

     B.    Consolidated Adjusted EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to the Statement Date (the
“Measurement Period”) (see Schedule 2):    $                       

 

 

     C.    Line I.A.7 divided by Line I.B:               to 1.00      

D.

   Maximum permitted Consolidated Corporate Leverage Ratio as set forth in
Section 7.14(a) of the Credit Agreement:   

 

Period

  

Maximum Ratio

Closing Date through December 31, 2014    5.00 to 1.00 January 1, 2015 through
December 31, 2015    4.75 to 1.00 January 1, 2016 to December 31, 2016    4.50
to 1.00 January 1, 2017 and thereafter    4.25 to 1.00

 

      E.      In Compliance?    Yes/No



--------------------------------------------------------------------------------

II.    Section 7.14(b) - Minimum Consolidated Corporate Interest Coverage Ratio
      A.    Consolidated Adjusted EBITDA for the Measurement Period (see Line
I.B):    $                 

 

 

     B.    Consolidated Corporate Interest Expense for the Measurement Period:
         1.    interest expense for such period (including interest expense
attributable to Capital Lease Obligations and all net payment obligations
pursuant to Hedge Agreements):    $                 

 

 

        2.    interest expense for such period with respect to Non-Recourse
Indebtedness:    $                 

 

 

        3.    interest expense for such period with respect to Permitted
Warehousing Lines not otherwise constituting Non-Recourse Indebtedness:    $  
              

 

 

        4.    Consolidated Corporate Interest Expense (Line II.B.1 – Line II.B.2
– Line II.B.3):    $                 

 

 

     C.    Line II.A divided by Line II.B.4:               to 1.00       D.   
Minimum permitted Consolidated Corporate Interest Coverage Ratio as set forth in
Section 7.14(b) of the Credit Agreement:      2.75 to 1.00       E.    In
Compliance?      Yes/No    III.    Section 7.14(c) – Minimum Asset Coverage
Ratio       A.    Appraised Value of all Qualifying Mortgage Servicing Rights of
WDLLC and WD Capital as of the Statement Date:    $                 

 

 

     B.    Consolidated Corporate Indebtedness as of the Statement Date (see
Line I.A.7):    $                 

 

 

     C.    Line III.A divided by Line III.B:               to 1.00       D.   
Minimum permitted Asset Coverage Ratio as set forth in Section 7.14(c) of the
Credit Agreement:      1.50 to 1.00       E.    In Compliance?      Yes/No   



--------------------------------------------------------------------------------

IV.    Applicable Margin       A.    Consolidated Corporate Leverage Ratio (see
Line I.C):             to 1.00    B.    Applicable Margin:      

 

Consolidated Corporate Leverage Ratio

   LIBOR Rate Loans     Base Rate Loans  

If greater than 2.50 to 1.00

     4.50 %      3.50 % 

If less than or equal to 2.50 to 1.00

     4.25 %      3.25 % 



--------------------------------------------------------------------------------

Schedule 2

to

Officer’s Compliance Certificate

 

   

Consolidated Adjusted EBITDA

   Quarter 1
ended
    /    /        Quarter 2
ended
    /    /        Quarter 3
ended
    /    /        Quarter 4
ended
    /    /        Total
(Quarters 1-4) (1)   Consolidated Corporate Net Income for such period         
      (2)   The following amounts, without duplication, to the extent deducted
in determining Consolidated Corporate Net Income for such period:               
 

(a)    income and franchise taxes payable

                

(b)    Consolidated Corporate Interest Expense

                

(c)    amortization, depreciation and other non cash charges (including any
non-cash charges with respect to the write-off of Servicing Contracts (except to
the extent that such non-cash charges are reserved for cash charges to be taken
in the future))

                

(d)    extraordinary losses (excluding extraordinary losses from discontinued
operations)

                

(e)    provisions for at-risk sharing obligations related solely to Fannie Mae
DUS Mortgage Loans pursuant to the Fannie Mae DUS Program or any comparable loss
sharing arrangement permitted pursuant to Section 7.1(j) of the Credit Agreement
in an aggregate amount not to exceed ten percent (10%) of Consolidated Adjusted
EBITDA for the Measurement Period (determined without reference to this section
(e))

                

(f)     Transaction Costs

              



--------------------------------------------------------------------------------

   

Consolidated Adjusted EBITDA

   Quarter 1
ended
    /    /        Quarter 2
ended
    /    /        Quarter 3
ended
    /    /        Quarter 4
ended
    /    /        Total
(Quarters 1-4) (3)   Line (2)(a) plus Line (2)(b) plus Line (2)(c) plus Line
(2)(d) plus Line (2)(e) plus Line (2)(f)                (4)   The following
amounts, without duplication, to the extent included in computing Consolidated
Corporate Net Income for such period:                 

(a)    interest income on cash or Cash Equivalents and other financing
activities outside the ordinary course of business

                

(b)    any extraordinary gains

                

(c)    non-cash gains or non-cash items increasing Consolidated Corporate Net
Income

                

(d)    capitalized amounts attributable to origination of Servicing Contract
rights

                

(e)    cash loan loss expenses not otherwise deducted or excluded from the
determination of Consolidated Corporate Net Income

               (5)   Line (4)(a) plus Line (4)(b) plus Line (4)(c) plus Line
(4)(d) plus Line (4)(e)                (6)   Pro Forma Basis Adjustments to
Consolidated Adjusted EBITDA, if applicable1                (7)   Total (Line
(1) plus Line (3) less Line (5) plus or minus, as applicable, Line (6))         
     

 

1  “Pro Forma Basis” see definition in footnote 1 on Schedule 3.



--------------------------------------------------------------------------------

Schedule 3

to

Officer’s Compliance Certificate1

Excluded Subsidiary list and related Consolidating Financial Statements

[List all Excluded Subsidiaries as of the Statement Date]

 

   

Consolidated EBITDA

   Quarter 1
ended
    /    /        Quarter 2
ended
    /    /        Quarter 3
ended
    /    /        Quarter 4
ended
    /    /        Total
(Quarters 1-4) (1)   Consolidated Net Income for such period                (2)
  The following amounts, without duplication, to the extent deducted in
determining Consolidated Net Income for such period:                 

(a)    income and franchise taxes payable

                

(b)    Consolidated Interest Expense

                

(c)    amortization, depreciation and other non cash charges (including any
non-cash charges with respect to the write-off of Servicing Contracts (except to
the extent that such non-cash charges are reserved for cash charges to be taken
in the future))

                

(d)    extraordinary losses (excluding extraordinary losses from discontinued
operations)

                

(e)    provisions for at-risk sharing obligations related solely to Fannie Mae
DUS Mortgage Loans pursuant to the Fannie Mae DUS Program or any comparable loss
sharing arrangement permitted pursuant to Section 7.1(j) of the Credit
Agreement, but only to the extent permitted to be added back in determining
Consolidated Adjusted EBITDA for the Measurement Period pursuant to
clause (b)(v) of the definition of Consolidated Adjusted EBITDA

                

(f)     Transaction Costs

              

 

1  For purposes of this schedule all references to “Borrower and its
Subsidiaries” (including any such references in any defined terms used herein)
shall mean “Excluded Subsidiaries and their respective Subsidiaries”.



--------------------------------------------------------------------------------

   

Consolidated EBITDA

   Quarter 1
ended
    /    /        Quarter 2
ended
    /    /        Quarter 3
ended
    /    /        Quarter 4
ended
    /    /        Total
(Quarters 1-4) (3)   Line (2)(a) plus Line (2)(b) plus Line (2)(c) plus Line
(2)(d) plus Line (2)(e) plus Line (2)(f)                (4)   The following
amounts, without duplication, to the extent included in computing Consolidated
Net Income for such period:                 

(a)    interest income on cash or Cash Equivalents and other financing
activities outside the ordinary course of business

                

(b)    any extraordinary gains

                

(c)    non-cash gains or non-cash items increasing Consolidated Net Income

                

(d)    capitalized amounts attributable to origination of Servicing Contract
rights

                

(e)    cash loan loss expenses not otherwise deducted or excluded from the
determination of Consolidated Net Income

               (5)   Line (4)(a) plus Line (4)(b) plus Line (4)(c) plus Line
(4)(d) plus Line (4)(e)                (6)   Pro Forma Basis Adjustments to
Consolidated EBITDA, if applicable2                (7)   Totals (Line (1) plus
Line (3) less Line (5) plus or minus, as applicable, Line (6))               

 

2  “Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA or
Consolidated Adjusted EBITDA for any period during which one or more Specified
Transactions occurs, that such Specified Transaction (and all other Specified
Transactions that have been consummated during the applicable period) shall be
deemed to have occurred as of the first day of the applicable period of
measurement and:



--------------------------------------------------------------------------------

(a) all income statement items (whether positive or negative) attributable to
the Property or Person disposed of in a Specified Disposition shall be excluded
and all income statement items (whether positive or negative) attributable to
the Property or Person acquired in a Permitted Acquisition shall be included
(provided that such income statement items to be included are reflected in
financial statements or other financial data reasonably acceptable to the
Administrative Agent and based upon reasonable assumptions and calculations
which are expected to have a continuous impact); and

(b) non-recurring costs, extraordinary expenses and other pro forma adjustments
attributable to such Specified Transaction may be included to the extent that
such costs, expenses or adjustments:

(i) are reasonably expected to be realized within twelve (12) months of such
Specified Transaction as set forth in reasonable detail on a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent;

(ii) are calculated on a basis consistent with GAAP and Regulation S-X of the
Exchange Act;

(iii) represent less than ten percent (10%) of Consolidated EBITDA or
Consolidated Adjusted EBITDA, as the case may be (determined without giving
effect to this clause (b)); and

(iv) are approved by the Administrative Agent;

provided that the foregoing costs, expenses and adjustments shall be without
duplication of any costs, expenses or adjustments that are already included in
the calculation of Consolidated EBITDA or Consolidated Adjusted EBITDA or clause
(a) above, as the case may be.

“Specified Disposition” means (i) any disposition of all or substantially all of
the assets or Equity Interests of any Subsidiary of the Borrower or any
division, business unit, product line or line of business or (ii) any Asset
Disposition made pursuant to Sections 7.5(h) or (j) of the Credit Agreement.

“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition and (c) the Transactions.



--------------------------------------------------------------------------------

Schedule 4

to

Officer’s Compliance Certificate

[Material Contracts List]



--------------------------------------------------------------------------------

Schedule 5

to

Officer’s Compliance Certificate

[Changes in Locations]



--------------------------------------------------------------------------------

Schedule 6

to

Officer’s Compliance Certificate

Excess Cash Flow calculation:

 

(1)

   Excess Cash Flow for the Fiscal Year of the Borrower:       (a)   
Consolidated Corporate Net Income for such Fiscal Year:    $                   
     

 

 

     (b)    amount of all non-cash charges to the extent deducted in determining
Consolidated Corporate Net Income for such Fiscal Year:    $                   
     

 

 

     (c)    decreases in Working Capital for such Fiscal Year:    $             
           

 

 

     (d)    Line (1)(a) plus Line (1)(b) plus Line (1)(c):    $                
        

 

 

     (e)    aggregate amount of cash (i) actually paid by the Credit Parties
during such Fiscal Year on account of Capital Expenditures and Permitted
Acquisitions and (ii) other Investments and Restricted Payments made during such
Fiscal Year (other than to the extent any such Capital Expenditures, Permitted
Acquisition or other Investment or Restricted Payment that was made or is
expected to be made with the proceeds of Indebtedness, any issuance of Equity
Interests, casualty proceeds, condemnation proceeds or other proceeds that would
not be included in Consolidated Adjusted EBITDA or utilizing the Available
Amount in accordance with Sections 7.3(k) or 7.6(d) of the Credit Agreement):   
$                         

 

 

     (f)    aggregate amount of all scheduled principal payments or repayments
of Indebtedness of any Credit Party (other than mandatory prepayments of Term
Loans) made in cash by the Credit Parties during such Fiscal Year, but only to
the extent that such payments or repayments by their terms cannot be reborrowed
or redrawn and do not occur in connection with a refinancing of all or any
portion of such Indebtedness:    $                         

 

 

     (g)    amount of all non-cash credits and other non-cash items, in each
case, to the extent included in determining Consolidated Corporate Net Income
for such Fiscal Year (including capitalized amounts attributable to origination
of the Servicing Contract rights):    $                         

 

 

     (h)    increases in Working Capital for such Fiscal Year:    $             
           

 

 

     (i)    Line (1)(e) plus Line (1)(f) plus Line (1)(g) plus Line (1)(h):    $
                        

 

 

     (j)    Line (1)(d) minus Line (1)(i):    $                         

 

 

 



--------------------------------------------------------------------------------

Schedule 7

to

Officer’s Compliance Certificate

Available Amount calculation:

 

(1)

   100% of the cumulative amount of Excess Cash Flow for the Fiscal Year of the
Borrower not prepaid pursuant to Section 2.4(b)(iv) of the Credit Agreement:   
   (a)    Excess Cash Flow for the Fiscal Year of the Borrower (see Schedule 5):
   $                         

 

 

     (b)    Line (1)(a) multiplied by the applicable ECF Percentage:1    $
                        

 

 

     (c)    aggregate amount of cash used for optional prepayments of Term Loans
during such Fiscal Year:    $                         

 

 

     (d)    Mandatory prepayment under Section 2.4(b)(iv) of the Credit
Agreement (Line (1)(b) minus Line (1)(c)):    $                         

 

 

     (e)    Excess Cash Flow not required to be prepaid under Section 2.4(b)(iv)
of the Credit Agreement (Line (1)(a) minus Line (1)(d)):    $                   
     

 

 

 

(2)

   Net Cash Proceeds of any Equity Issuance:    $                         

 

 

 

(3)

   voluntary prepayments of Term Loans to the extent resulting in a reduction of
the amount required to be prepaid in any Fiscal Year in accordance with Section
2.4(b)(iv) of the Credit Agreement (enter amount from Line (1)(c)):    $
                        

 

 

 

(4)

   aggregate amount of Investments made pursuant to Section 7.3(k) of the Credit
Agreement:    $                         

 

 

 

(5)

   aggregate amount of Restricted Payments made pursuant to Section 7.6(d) of
the Credit Agreement:    $                         

 

 

 

(6)

   Total $50,000,000 plus Line (1)(e) plus Line (2) minus Line (3) minus Line
(4) minus Line (5):    $                         

 

 

 

 

1  “ECF Percentage” means, for any Fiscal Year, (a) 50%, if the Consolidated
Corporate Leverage Ratio as of the last day of such Fiscal Year is greater than
2.75 to 1.00, (b) 25%, if the Consolidated Corporate Leverage Ratio as of the
last day of such Fiscal Year is greater than 2.00 to 1.00, but less than or
equal to 2.75 to 1.00 and (c) 0%, if the Consolidated Corporate Leverage Ratio
as of the last day of such Fiscal Year is less than or equal to 2.00 to 1.00.



--------------------------------------------------------------------------------

EXHIBIT F

to

Credit Agreement

dated as of December 20, 2013

by and among

Walker & Dunlop, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF ASSIGNMENT AND ASSUMPTION



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each]1 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each, an
“Assignee”). [It is understood and agreed that the rights and obligations of the
Assignees2 hereunder are several and not joint.]3 Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the] [each] Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the [Assignee] [respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any guarantees included in such facilities) and (ii) to the extent
permitted to be assigned under Applicable Law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned to [the] [any]
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as, [the] [an] “Assigned Interest”). Each such sale and assignment
is without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.   Assignor:    [INSERT NAME OF ASSIGNOR] 2.   Assignee(s):    See Schedules
attached hereto 3.   Borrower:    Walker & Dunlop, Inc. 4.   Administrative
Agent:    Wells Fargo Bank, National Association, as the administrative agent
under the Credit Agreement 5.   Credit Agreement:    The Credit Agreement dated
as of December 20, 2013 among Walker & Dunlop, Inc., a Maryland corporation, as
Borrower, the Lenders party thereto, and Wells Fargo Bank, National Association,
as Administrative Agent (as amended, restated, supplemented or otherwise
modified)

 

1 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

2 Select as appropriate.

3 Include bracketed language if there are multiple Assignees.



--------------------------------------------------------------------------------

6.   Assigned Interest:    See Schedules attached hereto [7.   Trade Date:   
                    ]4

[Remainder of Page Intentionally Left Blank]

 

4 To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date:                          , 2         [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEES

See Schedules attached hereto



--------------------------------------------------------------------------------

[Consented to and]5 Accepted: WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent By:  

 

Name: Title: [Consented to:]6 WALKER & DUNLOP, INC., as Borrower By:  

 

Name: Title:

 

5  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement. May also use a Master Consent.

6  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement. May also use a Master Consent.



--------------------------------------------------------------------------------

SCHEDULE 1

to Assignment and Assumption

By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.

Assigned Interests:

 

Facility Assigned1

   Aggregate Amount
of Term Loan
Commitment/
Term Loans for all
Lenders2      Amount of Term
Loan Commitment/
Term Loans
Assigned3      Percentage
Assigned of
Term Loan
Commitment/
Term Loans4     CUSIP Number    $         $                %       $         $  
             %       $         $                %   

 

[NAME OF ASSIGNEE]5 [and is an Affiliate/Approved Fund of [identify Lender]6]
By:  

 

  Title:

 

1  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Agreement (e.g. “Term Loan
Commitment,” etc.)

2  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

3  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

4  Set forth, to at least 9 decimals, as a percentage of the Term Loan
Commitment/Term Loans of all Lenders thereunder.

5  Add additional signature blocks, as needed.

6  Select as appropriate.



--------------------------------------------------------------------------------

ANNEX 1

to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of [the] [the relevant] Assigned Interest, (ii) [the]
[such] Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets the requirements of an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under Section 11.9(b)(iii)
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the] [the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire [the]
[such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to [Section 4.1] [Section 6.1]1 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the] [such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent, [the]
[any] Assignor or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and

 

1  Update as necessary to refer to appropriate Financial Statement delivery
Section in Credit Agreement.



--------------------------------------------------------------------------------

other amounts) to [the] [the relevant] Assignor for amounts which have accrued
to but excluding the Effective Date and to [the] [the relevant] Assignee for
amounts which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT G-1

to

Credit Agreement

dated as of December 20, 2013

by and among

Walker & Dunlop, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(NON-PARTNERSHIP FOREIGN LENDERS)



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December 20, 2013
(the “Credit Agreement”), by and among Walker & Dunlop, Inc., a Maryland
corporation, as Borrower (the “Borrower”), the lenders who are or may become a
party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 3.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Term Loan(s) (as well as any Term Loan Note(s) evidencing such Term
Loan(s)) in respect of which it is providing this certificate, (b) it is not a
bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it is not a ten
percent (10%) shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or any successor
form). By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (b) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two (2) calendar years preceding such payments.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20    



--------------------------------------------------------------------------------

EXHIBIT G-2

to

Credit Agreement

dated as of December 20, 2013

by and among

Walker & Dunlop, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(NON-PARTNERSHIP FOREIGN PARTICIPANTS)



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December 20, 2013
(the “Credit Agreement”), by and among Walker & Dunlop, Inc., a Maryland
corporation, as Borrower (the “Borrower”), the lenders who are or may become
party a thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 3.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent (10%) shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or any successor form). By executing
this certificate, the undersigned agrees that (a) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (b) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two (2) calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                 , 20    



--------------------------------------------------------------------------------

EXHIBIT G-3

to

Credit Agreement

dated as of December 20, 2013

by and among

Walker & Dunlop, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN PARTICIPANT PARTNERSHIPS)



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December 20, 2013
(the “Credit Agreement”), by and among Walker & Dunlop, Inc., a Maryland
corporation, as Borrower (the “Borrower”), the lenders who are or may become
party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 3.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN (or any
successor form) or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN (or
any successor form) from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (ii) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
(2) calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20    



--------------------------------------------------------------------------------

EXHIBIT G-4

to

Credit Agreement

dated as of December 20, 2013

by and among

Walker & Dunlop, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN LENDER PARTNERSHIPS)



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of December 20, 2013
(the “Credit Agreement”), by and among Walker & Dunlop, Inc., a Maryland
corporation, as Borrower (the “Borrower”), the lenders who are or may become
party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 3.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Term
Loan(s) (as well as any Term Loan Note(s) evidencing such Term Loan(s)) in
respect of which it is providing this certificate, (b) its direct or indirect
partners/members are the sole beneficial owners of such Term Loan(s) (as well as
any Term Loan Note(s) evidencing such Term Loan(s)), (c) with respect to the
extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (d) none of its direct or indirect
partners/members is a ten percent (10%) shareholder of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN (or any successor form) or (b) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN (or any successor form) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (ii) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
(2) calendar years preceding such payments.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20    



--------------------------------------------------------------------------------

Schedule 1.1

Fannie Mae Agreements

Walker & Dunlop Capital, LLC Agreements

 

1. Pre-Commitment Review Aggregation Agreement dated March 26, 1999 under name
of Continental Wingate.

 

2. Post-Commitment Aggregation Agreement dated March 26, 1999 under name of
Continental Wingate.

 

3. Transfer Agreement dated as of October 31, 2011 among Citibank, CWCapital LLC
and Fannie Mae.

 

4. Mortgage Loan Servicing Agreement dated as of October 31, 2011 between Fannie
Mae and CWCapital LLC.

 

5. First Amendment to Mortgage Servicing and Related Assets Purchase and Sale
Agreement, dated October 31, 2011, between Citibank and CWCapital LLC.

 

6. Credit Support and Collateral Pledge Agreement (100% Recourse Pool) dated as
of October 31, 2011 among Fannie Mae, CWCapital LLC, Citibank, and US Bank.

 

7. Amended and Restated Credit Support and Collateral Pledge Agreement (1% Top
Loss Pool) dated as of October 31, 2011 among Fannie Mae, CWCapital LLC,
Citibank, N.A. and U.S. Bank, National Association

 

8. Interim Servicing Agreement dated as of October 31, 2011 between Citibank and
CWCapital LLC.

 

9. Assignment and Assumption Agreement dated as of October 31, 2011 between
Citibank and CWCapital LLC.

 

10. Bill of Sale dated as of October 31, 2011 between Citibank and CWCapital
LLC.

 

11. Mortgage Servicing and Related Assets Purchase and Sale Agreement dated as
of October 31, 2011 between CWCapital LLC and Citibank, N.A.

 

12. First Amendment to Transfer Agreement dated as of November 18, 2011 among
Citibank, N.A., CWCapital LLC and Fannie Mae.

 

13. Mortgage Loan Sub-Servicing Agreement between CWCapital LLC and CWCapital
Asset Management LLC dated December 19, 2011.

 

14. Termination Letter of selling rights only, indicating outstanding
aggregation loans were still being serviced, dated June 20, 2011 from Fannie Mae
to CWCapital LLC.

 

15. Consent to Subservicing dated May 30, 2012.



--------------------------------------------------------------------------------

Walker & Dunlop, LLC Agreements

 

1. Pre-Commitment Review Aggregation Agreement, dated as of January 23, 1997,
between Fannie Mae and Green Park Financial Limited Partnership, as to servicing
only.

 

2. Pre-Commitment Review Aggregation Agreement, February 21, 1997, between
Fannie Mae and Investment Property Mortgage, L.L.C., as to servicing only.

 

3. Post-Commitment Aggregation Agreement, dated as of November 12, 1997, between
Fannie Mae and Green Park Financial Limited Partnership, as to servicing only.

 

4. Subservicing Agreement, dated as of November 14, 1997, between Fannie Mae and
Investment Property Mortgage, L.L.C.

 

5. Sub-Servicing Agreement, dated as of November 19, 1997, between Fannie Mae
and Green Park Financial Limited Partnership.

 

6. Consent to Transfer of Servicing, dated as of November 18, 1998, by Fannie
Mae, and Investment Property Mortgage, L.L.C.

 

7. Transfer Agreement, dated as of January 30, 2009, by Fannie Mae, Green Park
Financial Limited Partnership, Walker & Dunlop, Inc., Column Guaranteed LLC, and
Walker & Dunlop, LLC.

 

8. Mortgage Selling and Servicing Contract, dated January 30, 2009.

 

9. Delegated Underwriting and Servicing Reserve Agreement dated January 30,
2009.

 

10. Addendum to Mortgage Selling and Servicing Contract dated January 30, 2009.

 

11. Firewall Agreement with WD dated January 30, 2009.

 

12. ASAP Plus with WD dated February 3, 2009.

 

13. ASAP Sale with WD dated February 3, 2009.

 

14. Consent to Outsourcing dated November 23, 2009, among WD, Midland Loan
Services, Inc., and Fannie Mae.

 

15. As Soon As Pooled Plus Agreement Waiver, dated July 30, 2010, between Fannie
Mae and WD

 

16. As Soon as Pooled Sale Agreement Waiver, dated July 30, 2010, between Fannie
Mae and WD

 

17. Termination Letter dated June 20, 2011, from Fannie Mae to Green Park
Financial Limited Partnership and Investment Property Mortgage, L.L.C.
terminating selling rights of items 1-3 above.

 

18. ASAP Plus Amendment with WD dated June 29, 2011.

 

19. Limited Power of Attorney dated November 11, 2011 through November 11, 2013.

 

20. Second Amendment to ASAP Plus Agreement with WD dated December 27, 2011.

 

21. 2012 Seniors Recertification with WD dated December 30, 2011.



--------------------------------------------------------------------------------

22. MAH Renewal Cert with WD March 31, 2012 through December 31, 2012

 

23. Amended and Restated Fannie Mae Delegated Underwriting and Servicing Master
Loss Sharing Agreement dated June 1, 2012.

 

24. Letter dated June 1, 2012 re Amended and Restated Master Loss Sharing
Agreement from Walker & Dunlop, LLC to Fannie Mae.

 

25. First Amendment to Amended and Restated Master Loss Sharing Agreement, dated
as of September 4, 2012, between Fannie Mae and Walker & Dunlop, LLC.

 

26. Consent Agreement (DUS), dated as of September 4, 2012, by Fannie Mae,
CWCapital LLC and Walker & Dunlop, LLC.

 

27. Consent letter agreement, dated as of September 4, 2012, by Fannie Mae to
Walker & Dunlop, LLC, Walker & Dunlop, Inc., Walker & Dunlop Multifamily, Inc.,
Walker & Dunlop Capital, LLC and Bank of America, National Association.

 

28. Consent to Assignment, dated as of September 4, 2012, by Fannie Mae,
CWCapital LLC, Walker & Dunlop, LLC, and Citibank, N.A.

 

29. Second DUS Addendum to Mortgage Selling and Servicing Contract effective as
of September 4, 2012, by and between Fannie Mae and Walker & Dunlop, LLC.

 

30. Omnibus Assignment, dated September 4, 2012, by and between CWCapital LLC
and Walker & Dunlop, LLC

 

31. Transfer Agreement, dated as of September 4, 2012, among Fannie Mae,
Walker & Dunlop Capital LLC and Walker & Dunlop, LLC

 

32. Letter dated September 14, 2012 re Chief Underwriter Approval and Pre-Review
Release-Small Loans from Fannie Mae to Walker & Dunlop, LLC

 

33. Extension of Approval of Multifamily Affordable Lender Status, dated
December 20, 2012, with WD December 20, 2012 through March 20, 2013

 

34. Extension of Approval of Multifamily Seniors Housing Lender Status, dated
December 26, 2012, with WD December 26, 2012 through March 26, 2013.

 

35. Approval of Seniors Housing Lender Status, dated March 26, 2013, by Fannie
Mae to WD

 

36. MAH Renewal with Walker & Dunlop LLC, dated 3/31/31, through 3/31/14.

 

37. Letter Agreement (True-up Payments), dated as of December 19, 2013, between
Fannie Mae and Walker & Dunlop, LLC.

 

38. Letter and Notice of Termination, dated as of December 19, 2013, by Fannie
Mae to Walker & Dunlop, LLC.



--------------------------------------------------------------------------------

FHA/HUD Agreements

Walker & Dunlop Capital, LLC Agreements

 

1. Approval Letter (Original Approval Agreement), dated August 9, 2002, by
HUD/FHA to CWCapital LLC.

 

2. Approval Letter (consent to board change and Galaxy Acquisition LLC), dated
August 27, 2010, by HUD/FHA to CWCapital LLC.

 

3. Multifamily Master Subservicer Agreement, dated 12/16/11, between HUD and
CWCapital LLC.

Walker & Dunlop, LLC Agreements

 

1. Lender Approval Letter, dated October 5, 2009, to Walker & Dunlop, LLC by
FHA.

 

2. Letter re recognition of Walker & Dunlop, LLC as successor-in-interest to
CWCapital LLC, dated 8/15/12, by Walker & Dunlop LLC to HUD.

 

3. Letter re recognition of Walker & Dunlop, LLC as successor-in-interest to
CWCapital LLC, dated 8/16/12, by CWCapital LLC to HUD.

 

4. Letter Approval (re: Walker & Dunlop, LLC acquisition of CWCapital, LLC),
dated August 20, 2012, by HUD to Walker & Dunlop, LLC.

 

5. HUD Lender Approval & Recertification Letter, dated 8/20/12, by Ballard Spahr
to HUD.

 

6. Email dated 8/21/12 re Walker & Dunlop, LLC purchase of CWCapital, LLC, by
HUD to Walker & Dunlop, LLC.

 

7. Letter in response to 8/3/12 letter re LQMD, dated 8/21/12, by HUD to
Walker & Dunlop, LLC.

 

8. Letter re Notice of Proposed Acquisition of CWCapital LLC, dated August 29,
2012, by HUD to Walker & Dunlop, LLC.

 

9. Novation Agreement, dated 8/31/12, between CWCapital LLC and Walker & Dunlop,
LLC.

 

10. Approval Letter re participation in Low Income Housing Tax Credit Pilot
Program, dated September 25, 2012, by HUD to Walker & Dunlop, LLC.

 

11. Amendment of Solicitation/Modification of Contract, dated November 13, 2012,
by HUD to Walker & Dunlop, LLC

 

12. HUD LQMD Approval Letter of CW Acquisition, dated 12/14/12, by HUD to
Walker & Dunlop, LLC.

 

13. FHA Connection Lender Approval (Atlanta office), dated March 12, 2013, to
Walker & Dunlop, LLC by FHA

 

14. FHA Connection Lender Approval (Baltimore office), dated March 12, 2013, to
Walker & Dunlop, LLC by FHA



--------------------------------------------------------------------------------

15. FHA Connection Lender Approval (Chicago office), dated March 12, 2013, to
Walker & Dunlop, LLC by FHA

 

16. FHA Connection Lender Approval (Dallas office), dated March 12, 2013, to
Walker & Dunlop, LLC by FHA

 

17. FHA Connection Lender Approval (Nashville office), dated March 12, 2013, to
Walker & Dunlop, LLC by FHA

 

18. FHA Connection Lender Approval (Needham office), dated March 12, 2013, to
Walker & Dunlop, LLC by FHA

 

19. FHA Connection Lender Approval (Vancouver office), dated March 12, 2013, to
Walker & Dunlop, LLC by FHA

 

20. FHA Connection Lender Approval (Walnut Creek office), dated March 12, 2013,
to Walker & Dunlop, LLC by FHA (Walnut Creek office)

 

21. Branches with HUD branch office status dated 10/8/13



--------------------------------------------------------------------------------

Freddie Mac Agreements

Walker & Dunlop Capital, LLC Agreements

 

1. Master Agreement, dated as of March 30, 2007, by and between Freddie Mac and
CWCapital LLC.

 

2. Approval Letter (re: Master Agreement, dated March 30, 2007, for Targeted
Affordable Housing Loans), dated April 12, 2007, by Freddie Mac to CWCapital
LLC.

 

3. Approval Letter (re: Targeted Affordable Housing Loans), dated April 12,
2007, by Freddie Mac to CWCapital LLC.

 

4. Approval Letter (re: Freddie Mac Program Plus Approval), dated October 10,
2007, by Freddie Mac to CWCapital LLC.

 

5. Approval Letter (for Atlanta, GA branch of CWCapital LLC), dated October 12,
2007, by Freddie Mac to CWCapital LLC.

 

6. First Amendment to Master Agreement, dated as of April 1, 2008, by and
between Freddie Mac and CWCapital LLC.

 

7. Expedited Funding Agreement, dated as of August 5, 2008, by and between
Freddie Mac and CWCapital LLC.

 

8. Expedited Funding Agreement dated as of November 7, 2008 between Freddie Mac
and CWCapital LLC.

 

9. Approval Letter (re: CWCapital LLC acquisition of Sierra Capital Partners,
Inc.), dated June 30, 2009, by Freddie Mac to CWCapital LLC.

 

10. Letter, dated July 16, 2009, re Transfer of Servicing Agreement (Loans from
Sierra Capital Partners, Inc. to CWCapital LLC), by Freddie Mac to CWCapital LLC

 

11. Targeted Affordable Housing Selling and Servicing Agreement executed by
CWCapital LLC as of July 8, 2010.

 

12. Letter dated August 5, 2010 re Dunwoody Place Apartments and Master
Agreement requirements/Letter of Credit

 

13. Approval Letter (re: CWCapital LLC, CW Financial Services LLC, Galaxy
Acquisition LLC and Fortress Investment Group-Transfer of Stock), dated
August 10, 2010, by Freddie Mac to CWCapital LLC.

 

14. Modification to Master Agreement, dated as of January     , 2011, by and
between Freddie Mac and CWCapital LLC.

 

15. Approval Letter (re: Freddie Mac National Seniors Housing Designation
Approval), dated September 7, 2011, by Freddie Mac to CWCapital LLC.

 

16. Freddie Mac Program Plus and Seniors Housing Multifamily Selling and
Servicing Agreement executed by CWCapital LLC as of September 7, 2011.



--------------------------------------------------------------------------------

17. Approval Letter (re: Princeton, New Jersey branch), dated January 11, 2012,
by Freddie Mac to CWCapital LLC.

 

18. First Amendment to Custodial Agreement dated September 4, 2012 by and
between CWCapital LLC, Walker & Dunlop, LLC, and Freddie Mac.

 

19. Assignment and Assumption Agreement, dated September 4, 2012, by and between
CWCapital LLC and Walker & Dunlop, LLC.

Walker & Dunlop, LLC Agreements

 

1. Approval Letter (re: Approval of Walker & Dunlop, Inc. and Green Park
Financial’s acquisition/merger of Column Guaranteed LLC), dated as of
December 23, 2008, by Freddie Mac to Walker & Dunlop, Inc.

 

2. Approval Letter (re: Atlanta, GA, New Orleans, LA and Walnut Creek, CA branch
office), dated February 4, 2009 by Freddie Mac to Walker & Dunlop, Inc.

 

3. Expedited Funding Agreement dated as of February 11, 2009 between Freddie Mac
and Walker & Dunlop, LLC.

 

4. Approval Letter (re: Walker & Dunlop, LLC Servicing Evaluation), dated
June 5, 2009, by Freddie Mac to Walker & Dunlop, LLC.

 

5. Servicing Evaluation Approval Letter (Email dated 6/10/09) by Freddie Mac to
Walker & Dunlop, LLC.

 

6. Approval Letter (for Bethesda, Maryland, branch office of Walker & Dunlop,
LLC), dated September 22, 2009, by Freddie Mac to Walker & Dunlop, LLC.

 

7. Subservicing Agreement with Midland Loan Services (Email dated 11/24/09 by
Freddie Mac to Walker & Dunlop, LLC. Multifamily Seller/Servicer Change
Notification (Form 1107M) by Walker & Dunlop, LLC and Midland Loan Services
(effective 11/29/09)

 

8. Approval Letter (for New York, NY branch office of Walker & Dunlop, LLC),
dated February 18, 2010, by Freddie Mac to Walker & Dunlop, LLC.

 

9. Approval Letter (re: Freddie Mac National Seniors Housing Designation
Approval), dated September 7, 2011, by Freddie Mac to Walker & Dunlop, LLC

 

10. Freddie Mac Program Plus and Seniors Housing Multifamily Selling and
Servicing Agreement, executed by Walker & Dunlop, LLC as of September 9, 2011.

 

11. Letter dated February 20, 2012 re 2012 mortgage purchase goal by Freddie Mac
to Walker & Dunlop, LLC.

 

12. Consent letter, dated as of August 31, 2012, by Freddie Mac to Walker &
Dunlop, LLC, Walker & Dunlop, Inc., Walker & Dunlop Multifamily, Inc., Walker &
Dunlop Capital, LLC and Bank of America, National Association.

 

13. Approval letter (re: acquisition), dated as of August 31, 2012, by Freddie
Mac to Walker & Dunlop, LLC and CWCapital, LLC



--------------------------------------------------------------------------------

14. Letter agreement, dated August 31, 2012, re Purchase Transaction, Amended
Facility and WDLLC Transfer, by and among Freddie Mac, Walker & Dunlop, LLC,
Walker & Dunlop, Inc., Walker & Dunlop Multifamily, Inc., Walker & Dunlop
Capital, LLC, CWCapital LLC and Bank of America, National Association.

 

15. First Amendment to Custodial Agreement dated September 4, 2012 by and
between CWCapital LLC, Walker & Dunlop, LLC, and Freddie Mac.

 

16. Assignment and Assumption Agreement, dated September 4, 2012, by and between
CW Capital LLC and Walker & Dunlop, LLC.

 

17. Amended and Restated Multifamily Selling and Servicing Agreement, dated
September 4, 2012, by and between Freddie Mac and Walker & Dunlop, LLC.

 

18. Approval Letter (for Hartland, Wisconsin branch office of Walker & Dunlop,
LLC), dated September 10, 2012, by Freddie Mac to Walker & Dunlop, LLC

 

19. Approval Letter (for Weston, Florida branch office of Walker & Dunlop, LLC),
dated September 11, 2012, by Freddie Mac to Walker & Dunlop, LLC

 

20. Freddie Mac Program Plus and Seniors Housing Amended and Restated
Multifamily Selling and Servicing Agreement, executed by Walker & Dunlop, LLC as
of November 1, 2012.

 

21. Approval Letter (for Dallas, Texas, branch office of Apartment Realty
Advisors (ARA)), dated February 1, 2013, by Freddie Mac to Walker & Dunlop, LLC.



--------------------------------------------------------------------------------

Ginnie Mae Agreements

Walker & Dunlop Capital, LLC Agreements

 

1. Multifamily Master Subservice Agreement, dated December 16, 2011, between
Ginnie Mae and CWCapital LLC.

Walker & Dunlop, LLC Agreements

 

1. Lender Approval Letter, dated October 27, 2009, to Walker & Dunlop, LLC by
Office of Multifamily Development, as FHA approved Multifamily Lenders and
Ginnie Mae issuers.

 

2. Conditional Approval Letter, dated October 29, 2009, by Ginnie Mae I
Multifamily to Walker & Dunlop, LLC.

 

3. Letter to Philip H. Buckley, Director, Multifamily Division of Ginnie Mae, by
Walker & Dunlop LLC re: Notice of Proposed Acquisition of CW Capital LLC
(#2823).

 

4. Letter re acquisition of CWCapital LLC by Walker & Dunlop, LLC, dated 8/3/12,
by Walker & Dunlop, LLC to Ginnie Mae (Terry Clark).

 

5. Letter re acquisition of CWCapital LLC by Walker & Dunlop, LLC, dated 8/3/12,
by Walker & Dunlop, LLC to Ginnie Mae (Volky Garcia).

 

6. Novation Agreement, dated August 31, 2012, by and among CW Capital, LLC and
Walker & Dunlop, LLC.

 

7. Modification to Novation Agreement of August 31, 2012, dated November 13,
2012, by Walker & Dunlop, LLC.

 

8. Ginnie Mae Pool Transfer Letter & Attachments, dated 8/30/12, by HUD to
Walker & Dunlop, LLC

 

9. Cross Default Agreement Signature Page, dated 9/1/12, by Walker & Dunlop LLC,
Walker & Dunlop Capital, LLC and Ginnie Mae.

 

10. Letter re Ginnie Mae Consent to Agreements submitted for review, dated
9/4/12, by HUD to Walker & Dunlop, LLC.

 

1



--------------------------------------------------------------------------------

Schedule 4.1

Investors

None.

 

2



--------------------------------------------------------------------------------

Schedule 5.1

Jurisdictions of Organization and Qualification

 

Name of Company

  

Jurisdiction of
incorporation

  

Foreign Jurisdiction(s)

Walker & Dunlop, Inc.    Maryland    Louisiana, Massachusetts Walker & Dunlop
Multifamily, Inc.    Delaware    Alabama, California, Louisiana, Maryland, Ohio,
Texas Walker & Dunlop, LLC    Delaware    Alabama, Arizona, Arkansas,
California, Colorado, District of Columbia, Florida, Georgia, Idaho, Illinois,
Kentucky, Louisiana, Maryland, Massachusetts, Michigan, Missouri, Nevada, New
Jersey, New York, North Carolina, North Dakota, Oklahoma, Pennsylvania, Puerto
Rico, South Dakota, Tennessee, Texas, Utah, Virginia, Washington, Wisconsin
Walker & Dunlop Capital, LLC    Massachusetts    Alabama, Florida, Maryland,
Pennsylvania, Rhode Island, Texas

 

1



--------------------------------------------------------------------------------

Schedule 5.2

Subsidiaries and Capitalization

Pledged Equity Interests

 

Name of Loan Party

  

Name of Equity Holder

  

Class and Series

  

Percentage of Ownership

Interests of such Class and

Series

Walker & Dunlop, Inc.    Public Company   

Common Stock, $0.01 par value per share

 

Preferred Stock, $0.01 par value per share

   N/A Walker & Dunlop Multifamily, Inc.    Walker & Dunlop, Inc.    Common
Stock, $1.00 par value per share    100% Walker & Dunlop, LLC    Walker & Dunlop
Multifamily, Inc.    Units of equity ownership interest    100% Walker & Dunlop
Capital, LLC    Walker & Dunlop, LLC    Units of equity ownership interest   
100%

Equity Interests of Excluded Subsidiaries, Persons that are not Subsidiaries, or
other Persons not required to be pledged under this Agreement

 

Name of Loan Party

  

Name of Equity Holder

  

Class and Series

  

Percentage of Ownership
Interests of such Class and
Series

ARA Finance LLC    Walker & Dunlop Capital, LLC    Units of Membership Interest
   50%



--------------------------------------------------------------------------------

Name of Loan Party

  

Name of Equity Holder

  

Class and Series

  

Percentage of Ownership
Interests of such Class and
Series

W&D Real Estate Opportunity Fund I Manager, LLC    Walker & Dunlop Investment
Advisory Services, LLC    Units of Membership Interest    100% W&D Balanced Real
Estate Fund I GP, LLC    Walker & Dunlop, LLC    Membership Interest    100% W&D
Interim Lender LLC    Walker & Dunlop, Inc.    Class A Unit    10% W&D Interim
Lender II LLC    Walker & Dunlop, Inc.    Membership Interest    100% W&D
Interim Lender III, Inc.    Walker & Dunlop, Inc.    Common Stock, $0.01 par
value per share    100% Walker & Dunlop Investment Advisory Services, LLC   
Walker & Dunlop, Inc.    Membership Interest    100% W&D Multifamily Mortgage
REIT Manager, LLC    Walker & Dunlop Investment Advisory Services, LLC   
Membership Interest    100% Walker & Dunlop Multifamily Bridge GP, LLC    Walker
& Dunlop, Inc.    Membership Interest    100% Walker & Dunlop Multifamily Bridge
LP, LLC    Walker & Dunlop, Inc.    Membership Interest    100% Walker & Dunlop
Commercial Mortgage Manager, LLC    Walker & Dunlop, Inc.    Membership Interest
   100%



--------------------------------------------------------------------------------

Schedule 5.6

Tax Matters

None.

 

1



--------------------------------------------------------------------------------

Schedule 5.9

ERISA Plans

Healthcare FSA carrier: HFS Benefits, a TASC Company

Medical/RX carrier : CareFirst (Group Hospitalization Medical Services, Inc.)

Dental carrier: Metropolitan Life Insurance Company

Vision carrier: Vision Services Plan

Life & AD&D carrier: Lincoln Financial Group

Voluntary life carrier: Lincoln Financial Group

Short Term Disability carrier: Lincoln Financial Group

Long Term Disability carrier: Lincoln Financial Group

Supplemental Disability carrier: UNUM Group

Prepaid Legal carrier: Metropolitan Life Insurance Company

Critical Illness carrier: Metropolitan Life Insurance Company

401(k) carrier: Transamerica Corporation

Roth 401(k) carrier: Transamerica Corporation

 

2



--------------------------------------------------------------------------------

Schedule 5.12

Material Contracts

 

1. Warehousing Credit and Security Agreement, dated September 4, 2012, by and
among Walker & Dunlop, LLC, as borrower, Bank of America, N.A. and the other
lenders party thereto from time to time, and Bank of America, N.A., as
administrative agent for itself and the other lenders, as amended, supplemented
or otherwise modified from time to time.

 

2. Amended and Restated Warehousing Credit and Security Agreement, dated as of
June 25, 2013, by and between Walker & Dunlop, LLC, as borrower, Walker &
Dunlop, Inc., as guarantor, the lenders party thereto and PNC Bank, National
Association, as administrative agent for the lenders, as amended, supplemented
or otherwise modified from time to time.

 

3. Warehousing Credit and Security Agreement, dated July 21, 2011, by and among
W&D Interim Lender LLC, as borrower, Walker & Dunlop, Inc., as guarantor, TD
Bank, N.A. and the other lenders party thereto from time to time, and TD Bank,
N.A., as the administrative agent for itself and the other lenders, as amended,
supplemented or otherwise modified from time to time.

 

4. Repayment Guaranty, dated July 21, 2011, by Walker & Dunlop, Inc., as
guarantor, in favor of TD Bank, N.A., as a lender and administrative agent, as
amended, supplemented or otherwise modified from time to time.

 

5. Amended and Restated Warehousing Credit and Security Agreement, dated as of
December 13, 2013, by and among W&D Interim Lender II LLC, W&D Interim Lender
III, Inc., Walker & Dunlop, Inc., and Bank of America, N.A, as amended,
supplemented or otherwise modified from time to time (the “Interim Lender II
Warehousing Agreement”).

 

6. Amended and Restated Guaranty, dated December 13, 2013, by Walker & Dunlop,
Inc., as guarantor, for the benefit of Bank of America, N.A., and the lenders
from time to time party to the Interim Lender II Warehousing Agreement, as
amended, supplemented or otherwise modified from time to time.

 

7. Non-Recourse Carve-Out Guaranty, dated as of October 29, 2013, by Walker &
Dunlop, Inc., as guarantor, for the benefit of the credit parties to the Bridge
Loan Warehousing Credit and Security Agreement, dated as of October 29, 2013, as
amended, supplemented or otherwise modified from time to time.

 

8. Fannie Mae Guide.

 

9. Freddie Mac Guide.

 

10. Ginnie Mae Guide.

 

11. FHA/HUD Guide.

 

12. Agency Agreements listed under Schedule 1.1 are incorporated herein by
reference.

 

3



--------------------------------------------------------------------------------

Schedule 5.13

Labor and Collective Bargaining Agreements

None.

 

4



--------------------------------------------------------------------------------

Schedule 5.18

Real Property

 

Address of property

  

Owned, leased, etc.

7501 Wisconsin Avenue

Suite 1200E

Bethesda, Maryland 20814

  

Leased

(Books and Records)

Two Charles River Place

63 Kendrick Street

Needham, MA 02494

  

Leased

(Books and Records)

1050 Crown Pointe Parkway

Suite 600

Atlanta, GA 30338

   Leased

500 E Pratt Street

Suite 1050

Baltimore, MD 21202

   Leased

333 West Wacker Drive

Suite 2080

Chicago, IL 60606

   Leased

8343 Douglas Avenue

Suite 150

Dallas, TX 75225

   Leased

1840 North Commerce Parkway

Suite 3

Weston, FL 33326

   Leased

18400 Von Karman Ave

Suite 340

Irvine, CA 92612

   Leased

8517 Excelsior Drive

Suite 302

Madison, WI 53717

   Leased

142 East Capitol Drive

Suite 200

Hartland, WI 53029

   Leased

810 Crescent Centre Drive

Suite 260

Franklin, TN 37067

   Leased

643 Magazine Street

Suite 401

New Orleans, LA 70130

   Leased

200 Park Avenue South

Suite 515

New York, NY 10003

   Leased

5 Independence Way

Suite 125

Princeton, NJ 08540

   Leased

2375 E. Camelback Road

Suite 616

Phoenix, AZ 85016

   Leased

 

5



--------------------------------------------------------------------------------

Address of property

  

Owned, leased, etc.

655 Montgomery Street

Suite 1705

San Francisco, CA 94111

   Leased

600 Stewart Street

Suite 1224

Seattle, WA 98101

   Leased

805 Broadway

Suite 705

Vancouver, WA 98660

   Leased

1277 Treat Boulevard

Suite 925

Walnut Creek, CA 94597

   Leased

2829 Townsgate Road

Suite 315

Westlake Village, CA 91361

   Leased

 

6



--------------------------------------------------------------------------------

Schedule 7.1

Existing Indebtedness

None.

 

7



--------------------------------------------------------------------------------

Schedule 7.2

Existing Liens

None.

 

8



--------------------------------------------------------------------------------

Schedule 7.3

Existing Loans, Advances and Investments

None.

 

9



--------------------------------------------------------------------------------

Schedule 7.7

Transactions with Affiliates

None.

 

1